 

Exhibit 10.21

 

Execution version

 

Date: as of September 17, 2014

 

BULK NORDIC ODYSSEY LTD.,

BULK NORDIC ORION LTD. and

BULK NORDIC OSHIMA LTD.

as Joint and Several Borrowers

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1

as Lenders

 

– and –

 

DVB BANK SE

as Agent

and as Security Trustee

 

 



 

AMENDED AND RESTATED LOAN AGREEMENT

 

 

 

in respect of the Loan Agreement dated as of July 25, 2012

 

Watson, Farley & Williams

New York

 

 

 

  

INDEX

 



Clause   Page 1 INTERPRETATION 1 2 FACILITY 22 3 POSITION OF THE LENDERS 23 4
DRAWDOWN 24 5 INTEREST 26 6 INTEREST PERIODS 28 7 DEFAULT INTEREST 29 8
REPAYMENT AND PREPAYMENT 30 9 CONDITIONS PRECEDENT 32 10 REPRESENTATIONS AND
WARRANTIES 33 11 GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS 42 12 INTENTIONALLY
OMITTED 49 13 MARINE INSURANCE COVENANTS 49 14 SHIP COVENANTS 55 15 COLLATERAL
MAINTENANCE RATIO 60 16 INTENTIONALLY OMITTED 61 17 PAYMENTS AND CALCULATIONS 61
18 APPLICATION OF RECEIPTS 63 19 APPLICATION OF EARNINGS 65 20 EVENTS OF DEFAULT
66 21 FEES AND EXPENSES 70 22 INDEMNITIES 71 23 NO SET-OFF OR TAX DEDUCTION; tax
indemnity 73 24 ILLEGALITY, ETC 78 25 INCREASED COSTS 78 26 SET-OFF 80 27
TRANSFERS AND CHANGES IN LENDING OFFICES 81 28 VARIATIONS AND WAIVERS 85 29
NOTICES 86 30 SUPPLEMENTAL 89 31 THE SERVICING BANKS 89 32 LAW AND JURISDICTION
93 33 WAIVER OF JURY TRIAL 95





 

ii

 

 

INDEX

 



Clause   Page 34 PATRIOT ACT notice 95 EXECUTION PAGE 96 SCHEDULE 1  LENDERS AND
COMMITMENTS 97 SCHEDULE 2  intentionally omitted 98 SCHEDULE 3  DRAWDOWN NOTICE
99 SCHEDULE 4  CONDITION PRECEDENT DOCUMENTS 101 SCHEDULE 5  TRANSFER
CERTIFICATE 105 SCHEDULE 6  intentionally omitted 109 SCHEDULE 7  list of
approved brokers 110 SCHEDULE 8  dvb loan administration form 111 SCHEDULE
9  FORM OF LETTER OF INSTRUCTION TO CLASSIFICATION SOCIETY 113 SCHEDULE 10  FORM
OF CLASSIFICATION SOCIETY LETTER OF UNDERTAKING 115 appendix a  FORM OF approved
manager’s undertaking 116 appendix B  FORM OF compliance certificate 117
appendix c  FORM OF EARNINGS ACCOUNT PLEDGE 118 appendix d  form of EARNINGS
ASSIGNMENT 119 appendix e  FORM OF guarantee 120 appendix f  FORM OF insurance
assignment 121 appendix g  form of mortgage 122 appendix h  FORM OF note 124
appendix i  FORM OF shares pledge 125 appendix j  FORM OF time charter
assignment 126 appendix k  FORM OF SUB-Time charter assignment 127



  

iii

 

  

THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made as of
September 17, 2014

 

AMONG

 

(1)BULK NORDIC ODYSSEY LTD. (“Bulk Odyssey”), BULK NORDIC ORION LTD. (“Bulk
Orion”) and BULK NORDIC OSHIMA LTD. (“Bulk Oshima”), each a company organized
and existing under the laws of Bermuda whose registered office is at 3rd Floor,
Par la Ville Place, 14 Par la Ville Road, Hamilton HM08, Bermuda, as joint and
several borrowers (the “Borrowers”, and each separately a “Borrower”, which
expressions include their respective successors, transferees and assigns);

 

(2)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as lenders (the
“Lenders”, which expression includes their respective successors, transferees
and assigns);

 

(3)DVB BANK SE, acting in such capacity through its office at Platz der Republik
6, 60325 Frankfurt am Main, Germany, as agent for the Lenders (in such capacity,
the “Agent”, which expression includes its successors, transferees and assigns);
and

 

(4)DVB BANK SE, acting in such capacity through its office at Platz der Republik
6, 60325 Frankfurt am Main, Germany, as security trustee for the Lenders (in
such capacity, the “Security Trustee”, which expression includes its successors,
transferees and assigns).

 

BACKGROUND

 

(A)Pursuant to a Loan Agreement dated as of July 25, 2012 (the “Original Loan
Agreement”), the Lenders made available to Bulk Odyssey and Bulk Orion a senior
term loan facility upon the terms and conditions stated therein.

 

(B)Upon the terms and conditions of this Agreement, the parties hereto have
agreed to amend and restate the Original Loan Agreement to, among other things,
provide for an additional Advance to finance the acquisition of NORDIC OSHIMA.

 

(C)The Lenders have agreed to share pari passu in the Collateral to be granted
to the Security Trustee pursuant to this Agreement.

 

IT IS AGREED as follows:

 

1INTERPRETATION

 

1.1Definitions. Subject to Clause 1.5, in this Agreement:

 

“Acceptable Accounting Firm” means Ernst & Young LLP, or such other recognized
accounting firm as the Agent may, with the consent of the Majority Lenders,
approve from time to time in writing, such approval not to be unreasonably
withheld;

 

“Account Bank” means HSBC Bank Bermuda Limited, 6 Front Street, Hamilton HM11,
Bermuda;

 

 

 

  

“Advance” means the principal amount of each borrowing by the Borrowers under
this Agreement;

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Stock of such person or
to direct or cause direction of the management and policies of such person,
whether through the ownership of Voting Stock, by contract or otherwise;

 

“Agreed Form” means in relation to any document, that document in the form
approved by the Agent with the consent of the Majority Lenders (such consent not
to be unreasonably withheld), or as otherwise approved in accordance with any
other approval procedure specified in any relevant provision of any Finance
Document;

 

“Approved Broker” means any of the companies listed on Schedule 7 or such other
company proposed by the Borrowers which the Agent may, with the consent of the
Majority Lenders (such consent not to be unreasonably withheld), approve from
time to time for the purpose of valuing a Ship, who shall act as an expert and
not as arbitrator and whose valuation shall be conclusive and binding on all
parties to this Agreement;

 

“Approved Flag” means the Panamanian flag or such other flag as the Agent may,
with the consent of the Majority Lenders, approve from time to time in writing
as the flag on which a Ship shall be registered;

 

“Approved Management Agreement” means, in relation to a Ship in respect of its
commercial and/or technical management, a management agreement between the
relevant Borrower and an Approved Manager in Agreed Form;

 

“Approved Manager” means Seamar Management SA or any other company proposed by
the Borrowers which the Agent may, with the consent of the Majority Lenders
(such consent not to be unreasonably withheld), approve from time to time as the
technical and/or commercial manager of a Ship;

 

“Approved Manager’s Undertaking” means, in relation to a Ship, the letter
executed and delivered by an Approved Manager, in the form set out in Appendix
A;

 

“ASO 2020” means ASO 2020 Maritime Nordic Bulk Holding Ltd., a Marshall Islands
company;

 

“Availability Period” means the period commencing on the Effective Date and
ending on the earlier of:

 

(a)with respect to NORDIC ODYSSEY and NORDIC ORION, July 31, 2012;

 

(b)with respect to NORDIC OSHIMA, the earlier of the Delivery Date for such Ship
and December 31, 2014 (or such later date as the Agent may, with the consent of
the Majority Lenders, agree with the Borrowers); and

 

2

 

  

(c)the date on which the Total Commitments are fully borrowed, cancelled or
terminated;

 

“Bank Secrecy Act” means the United States Bank Secrecy Act of 1970, as amended;

 

“Basel III” means any of the changes designed to strengthen any capital
standards or introduce minimum liquidity or other requirements referenced in the
publication of the Groups of Governors and Heads of Supervision of the Basel
Committee on Banking Supervision (the “Basel Committee”) dated 16 December,
2010, or any subsequent paper or document published by the Basel Committee on
any of those requirements;

 

“Bulk Fleet” means Bulk Fleet Bermuda Holding Company Limited, a Bermuda
company;

 

“Business Day” means a day on which banks are open in London, England, New York,
New York, Frankfurt, Germany, Curacao, Copenhagen, Denmark and Zug, Switzerland;

 

“Capitalized Lease” means, as applied to any person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such person, as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such person; and “Capitalized
Lease Obligation” is defined to mean the rental obligations, as aforesaid, under
a Capitalized Lease;

 

“Change of Control” means:

 

(a)in respect of each of the Borrowers, the occurrence of any act, event or
circumstance that without prior written consent of the Majority Lenders results
in Nordic Bulk Holding owning directly less than 100% of the issued and
outstanding Equity Interests in a Borrower;

 

(b)in respect of Nordic Bulk Holding, the occurrence of any act, event or
circumstance that without prior written consent of the Majority Lenders results
in Bulk Fleet and ST Shipping owning directly, in the aggregate, less than 66%
of the issued and outstanding Equity Interests in Nordic Bulk Holding;

 

(c)in respect of Bulk Fleet, the occurrence of any act, event or circumstance
that without prior written consent of the Majority Lenders results in Pangaea
owning directly or indirectly less than 100% of the issued and outstanding
Equity Interests in Bulk Fleet;

 

(d)in respect of Pangaea, the occurrence of any act, event or circumstance that
without prior written consent of the Majority Lenders results in (i) upon the
date hereof, the Pangaea Shareholders owning less than 100% of the issued and
outstanding Equity Interests in Pangaea; (ii) upon the Quartet Merger, Quartet
Holdco owning less than 100% of the issued and outstanding Equity Interests in
Pangaea; or (iii) Edward Coll (or another person approved by the Agent in
writing, such approval not to be unreasonably withheld or delayed) no longer
being the Chief Executive Officer;

 

(e)in respect of ST Shipping, the occurrence of any act, event or circumstance
that without prior written consent of the Majority Lenders results in Glencore
AG owning directly or indirectly less than 100% of the issued and outstanding
Equity Interests in ST Shipping; and

 

3

 

  

(f)in respect of Glencore AG, the occurrence of any act, event or circumstance
that without prior written consent of the Majority Lenders results in Glencore
PLC owning directly or indirectly less than 100% of the issued and outstanding
Equity Interests in Glencore AG;

 

“Charter” means, in relation to a Ship, any demise, time or consecutive voyage
charter in respect of that Ship for a term which exceeds, or which by virtue of
any optional extensions may exceed, 12 months, in each case in Agreed Form, and
for the avoidance of doubt, the term “Charter” includes but is not limited to
the Time Charters and the Sub-Time Charters;

 

“Classification Society” means, in relation to a Ship, Det Norske Veritas or
such other first-class vessel classification society that is a member of IACS
that the Agent may, with the consent of the Majority Lenders (such consent not
to be unreasonably withheld), approve from time to time;

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated and rulings issued thereunder;

 

“Collateral” means all property (including, without limitation, any proceeds
thereof) referred to in the Finance Documents that is or is intended to be
subject to any Security Interest in favor of the Security Trustee, for the
benefit of the Lenders, securing the Secured Liabilities;

 

“Collateral Maintenance Ratio” has the meaning given in Clause 15.2;

 

“Commitment” means, in relation to a Lender, the amount set opposite its name in
Schedule 1, or, as the case may require, the amount specified in the relevant
Transfer Certificate, as that amount may be reduced, cancelled or terminated in
accordance with this Agreement (and “Total Commitments” means the aggregate of
the Commitments of all the Lenders);

 

“Compliance Certificate” means a certificate executed by an authorized person of
the Borrowers in the form set out in Appendix B;

 

“Contractual Currency” has the meaning given in Clause 22.4;

 

“Contribution” means, in relation to a Lender, the part of the Loan which is
owing to that Lender;

 

“Creditor Party” means the Agent, the Security Trustee or any Lender, whether as
at the date of this Agreement or at any later time;

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect a person
or any of its subsidiaries against fluctuations in currency values to or under
which such person or any of its subsidiaries is a party or a beneficiary on the
date of this Agreement or becomes a party or a beneficiary thereafter;

 

“Delivery Date” means, with respect to NORDIC OSHIMA, the date such Ship is
delivered to Bulk Oshima;

 

4

 

  

“Dollars” and “$” means the lawful currency for the time being of the United
States of America;

 

“Drawdown Date” means, in relation to an Advance, the date requested by the
Borrowers for such Advance to be made, or (as the context requires) the date on
which such Advance is actually made;

 

“Drawdown Notice” means a notice in the form set out in Schedule 3 (or in any
other form which the Agent approves or reasonably requires);

 

“Earnings” means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to a Borrower or the Security
Trustee and which arise out of the use or operation of that Ship, including (but
not limited to):

 

(a)except to the extent that they fall within paragraph (b):

 

(i)all freight, hire and passage moneys;

 

(ii)compensation payable to the Borrower owning that Ship or the Security
Trustee in the event of requisition of that Ship for hire;

 

(iii)remuneration for salvage and towage services;

 

(iv)demurrage and detention moneys;

 

(v)damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Ship; and

 

(vi)all moneys which are at any time payable under Insurances in respect of loss
of hire; and

 

(b)if and whenever that Ship is employed on terms whereby any moneys falling
within paragraphs (a)(i) to (vi) are pooled or shared with any other person,
that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to that Ship;

 

“Earnings Account” means, in relation to a Ship, an account in the name of the
Borrower owning that Ship with the Account Bank designated as the Earnings
Account for that Ship, or any other account (with the Account Bank or the Agent
or with another bank or financial institution acceptable to the Majority
Lenders) for the purpose of receiving all charter hire and other amounts paid
under the relevant Time Charter;

 

“Earnings Account Pledge” means a pledge of an Earnings Account, in the form set
out in Appendix C;

 

“Earnings Assignment” means, in relation to a Ship, an assignment of the
Earnings and any Requisition Compensation of that Ship, in the form set out in
Appendix D;

 

“Effective Date” means the date on which this Agreement is executed and
delivered by the parties hereto;

 

5

 

  

“Email” has the meaning given in Clause 29.1;

 

“Environmental Claim” means:

 

(a)any claim by any governmental, judicial or regulatory authority which arises
out of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

 

(b)any claim by any other person which relates to an Environmental Incident or
to an alleged Environmental Incident,

 

and “claim” means a claim for damages, compensation, indemnification,
contribution, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an order or direction to take, or not to take, certain
action or to desist from or suspend certain action; and any form of enforcement
or regulatory action, including the arrest or attachment of any asset;

 

“Environmental Incident” means:

 

(a)any release of Environmentally Sensitive Material from a Ship; or

 

(b)any incident in which Environmentally Sensitive Material is released and
which involves a collision or allision between a Ship and another vessel or
object, or some other incident of navigation or operation, in any case, in
connection with which such Ship is actually or potentially liable to be
arrested, attached, detained or injuncted and/or such Ship and/or a Borrower
and/or any operator or manager of such Ship is at fault or allegedly at fault or
otherwise liable to any legal or administrative action; or

 

(c)any other incident in which Environmentally Sensitive Material is released
otherwise than from a Ship and in connection with which such Ship is actually or
potentially liable to be arrested and/or where a Borrower and/or any operator or
manager of such Ship is at fault or allegedly at fault or otherwise liable to
any legal or administrative action;

 

“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material;

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law;

 

“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous;

 

“Equity Interests” of any person means:

 

(a)any and all shares and other equity interests (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such person; and

 

6

 

  

(b)all rights to purchase, warrants or options or convertible debt (whether or
not currently exercisable), participations or other equivalents of or interests
in (however designated) such shares or other interests in such person;

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated and rulings issued thereunder;

 

“ERISA Affiliate” means a trade or business (whether or not incorporated) that,
together with Pangaea or Quartet Holdco (if applicable) or any subsidiary
thereof, would be deemed to be a single employer under Section 414 of the Code;

 

“Estate” has the meaning assigned such term in Clause 31.1(b)(ii);

 

“Event of Default” means any of the events or circumstances described in Clause
20.1;

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor act thereto, and (unless the context otherwise
requires) includes the rules and regulations of the Commission promulgated
thereunder;

 

“Executive Order” means an executive order issued by the President of the United
States of America;

 

“Fair Market Value” means, in relation to a Ship, the market value of such Ship
at any date that is shown by the average of two (2) valuations each prepared and
addressed to the Agent:

 

(a)as at a date not more than 14 days prior to the date such valuation is
delivered to the Agent;

 

(b)by Approved Brokers selected by the Agent (which shall be Maritime Strategies
International Ltd., Arrow London, Compass Maritime, Maersk Brokers, ICAP, Howe
Robinson or SSY), provided that, if requested by the Borrowers, one of which may
be selected by the Borrowers;

 

(c)with or without physical inspection of that Ship (as the Agent may require);

 

(d)on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment (and with no value to be given
to any pooling arrangements); and

 

(e)after deducting the estimated amount of the usual and reasonable expenses
which would be incurred in connection with the sale;

 

provided that (i) if a range of market values is provided in a particular
appraisal, then the market value in such appraisal shall be deemed to be the
mid-point within such range and (ii) if a third appraisal is obtained as
provided in Clause 11.1(h), the market value of such Ship shall be the average
of the three appraisals obtained;

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder issued by the United States Treasury;

 

7

 

  

“FATCA Deduction” means a deduction or withholding from a payment under any
Finance Document required by or under FATCA;

 

“FATCA Exempt Party” means a Creditor Party or a Security Party who is entitled
under FATCA to receive payments free from any FATCA Deduction;

 

“FATCA Non-Exempt Party” means any Relevant Party who is not a FATCA Exempt
Party;

 

“FATCA Non-Exempt Lender” means any Lender who is a FATCA Non-Exempt Party;

 

“Finance Documents” means:

 

(a)this Agreement;

 

(b)the Earnings Account Pledges;

 

(c)the Earnings Assignments;

 

(d)the Guarantees;

 

(e)the Insurance Assignments;

 

(f)the Mortgages;

 

(g)the Mortgage Amendments;

 

(h)the Note;

 

(i)the Shares Pledges;

 

(j)the Sub-Time Charter Assignments;

 

(k)the Time Charter Assignments; and

 

(l)any other document (whether creating a Security Interest or not) which is
executed at any time by any person as security for, or to establish any form of
subordination or priorities arrangement in relation to, any amount payable to
the Lenders under this Agreement or any of the other documents referred to in
this definition;

 

“Financial Indebtedness” means, with respect to any person (the “debtor”) at any
date of determination (without duplication):

 

(a)all obligations of the debtor for principal, interest or any other sum
payable in respect of any moneys borrowed or raised by the debtor;

 

(b)all obligations of the debtor evidenced by bonds, debentures, notes or other
similar instruments;

 

8

 

  

(c)all obligations of the debtor in respect of any acceptance credit, guarantee
or letter of credit facility or equivalent made available to the debtor
(including reimbursement obligations with respect thereto);

 

(d)all obligations (except trade payables ) of the debtor to pay the deferred
purchase price of property or services, which purchase price is due more than
six months after the date of placing such property in service or taking delivery
thereto or the completion of such services;

 

(e)all Capitalized Lease Obligations of the debtor as lessee;

 

(f)all Financial Indebtedness of persons other than the debtor secured by a
Security Interest on any asset of the debtor, whether or not such Financial
Indebtedness is assumed by the debtor, provided that the amount of such
Financial Indebtedness shall be the lesser of (i) the fair market value of such
asset at such date of determination and (ii) the amount of such Financial
Indebtedness;

 

(g)all Financial Indebtedness of persons other than the debtor under any
guarantee, indemnity or similar obligation entered into by the debtor to the
extent such Financial Indebtedness is guaranteed, indemnified, etc. by the
debtor; and

 

(h)to the extent not otherwise included in this definition, obligations of the
debtor under Currency Agreements and Interest Rate Agreements or any other kind
of derivative transaction entered into by the debtor or, if the agreement under
which any such transaction is entered into requires netting of mutual
liabilities, the liability of the debtor for the net amount.

 

The amount of Financial Indebtedness of any debtor at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, as determined
in conformity with GAAP, provided that (i) the amount outstanding at any time of
any Financial Indebtedness issued with an original issue discount is the face
amount of such Financial Indebtedness less the remaining unamortized portion of
such original issue discount of such Financial Indebtedness at such time as
determined in conformity with GAAP, and (ii) Financial Indebtedness shall not
include any liability for taxes;

 

“Fiscal Year” means, in relation to any person, each period of one (1) year
commencing on January 1 of each year and ending on December 31 of such year in
respect of which its accounts are or ought to be prepared;

 

“Foreign Pension Plan” means any plan, fund (including without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by Pangaea or Quartet Holdco (if applicable) or any
one or more of its subsidiaries primarily for the benefit of its or their
employees residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code;

 

9

 

  

“GAAP” means generally accepted accounting principles in the United States of
America, including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board;

 

“Glencore AG” means Glencore International AG, a Swiss corporation;

 

“Glencore Guarantors” means Glencore AG and Glencore PLC;

 

“Glencore PLC” means Glencore plc, a Jersey corporation formerly known as
Glencore International plc;

 

“Guarantee” means a guarantee by one or more Guarantors of the obligations of
the Borrowers under this Agreement, in the form set out in Appendix E;

 

“Guarantors” means Nordic Bulk Holding, Bulk Fleet, Pangaea, Glencore AG and
Glencore PLC;

 

“IACS” means the International Association of Classification Societies;

 

“Insurances” means in relation to a Ship:

 

(a)all policies and contracts of insurance, including entries of such Ship in
any protection and indemnity or war risks association, effected in respect of
such Ship, the Earnings or otherwise in relation to such Ship; and

 

(b)all rights and other assets relating to, or derived from, any of the
foregoing, including any rights to a return of a premium;

 

“Insurance Assignment” means, in relation to a Ship, a first priority assignment
of the Insurances, in the form set out in Appendix F;

 

“Interest Period” means a period determined in accordance with Clause 6;

 

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement designed to
protect a person or any of its subsidiaries against fluctuations in interest
rates to or under which such person or any of its subsidiaries is a party or a
beneficiary on the date hereof or becomes a party or a beneficiary hereafter;

 

“IRS” means the United States Internal Revenue Service;

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization, as the same may be amended or supplemented from time to time (and
the terms “safety management system”, “Safety Management Certificate” and
“Document of Compliance” have the same meanings as are given to them in the ISM
Code);

 

“ISM Code Documentation” includes, in respect of a Ship:

 

10

 

  

(a)the Document of Compliance and Safety Management Certificate issued pursuant
to the ISM Code in relation to such Ship within the periods specified by the ISM
Code;

 

(b)all other documents and data which are relevant to the safety management
system and its implementation and verification which the Agent may reasonably
require; and

 

(c)any other documents which are prepared or which are otherwise relevant to
establish and maintain such Ship’s compliance or the compliance of a Borrower or
the Approved Manager with the ISM Code which the Agent may reasonably require;

 

“ISPS Code” means the International Ship and Port Facility Security Code as
adopted by the International Maritime Organization, as the same may be amended
or supplemented from time to time;

 

“ISPS Code Documentation” includes:

 

(a)the ISSC; and

 

(b)all other documents and data which are relevant to the ISPS Code and its
implementation and verification which the Agent may require;

 

“ISSC” means a valid and current International Ship Security Certificate issued
under the ISPS Code;

 

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” under its name on Schedule 1 or in the
relevant Transfer Certificate pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent in accordance with Clause 27.14;

 

“LIBOR” means, in relation to any period for which an interest rate is to be
determined under any provision of a Finance Document:

 

(a)the applicable Screen Rate; or

 

(b)if no Screen Rate is available for that period, the rate per annum determined
by the Agent to be the arithmetic mean (rounded upwards to four (4) decimal
places) of the rates, as supplied to the Agent at its request, quoted by each
Reference Bank to leading banks in the London Interbank Market;

 

as of 11:00 a.m. (London time) on the Quotation Date for that period for the
offering of deposits in the relevant currency and for a period comparable to
that period, and if LIBOR falls below zero, such rate is deemed to be zero;

 

“Loan” means the principal amount from time to time outstanding under this
Agreement;

 

“Major Casualty” means, in relation to a Ship, any casualty to such Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,500,000
or the equivalent in any other currency;

 

11

 

  

“Majority Lenders” means:

 

(a)before the Loan has been made, Lenders whose Commitments total 66.67% of the
Total Commitments; and

 

(b)after the Loan has been made, Lenders whose Contributions total 66.67% of the
Loan;

 

“Margin” means, with respect to the Advance in respect of NORDIC ODYSSEY and
NORDIC ORION, 3.00% per annum, and with respect to the Advance in respect of
NORDIC OSHIMA, 2.25% per annum;

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time;

 

“Maturity Date” means the earlier of the date which is the seventh anniversary
of the last Drawdown Date and the date on which the Loan is accelerated pursuant
to Clause 20.4;

 

“Merger Agreement” means the Agreement and Plan of Reorganization by and among
Quartet Merger Corp., et al., dated as of April 30, 2014, pending approval in
accordance with the terms thereof;

 

“Mortgage” means, in relation to each of the Ships, the first preferred
Panamanian ship mortgage in the form set out in Appendix G;

 

“Mortgage Amendment” means, in relation to NORDIC ODYSSEY and NORDIC ORION, the
amendment to the first preferred Panamanian ship mortgage, on that Ship, in
Agreed Form;

 

“Multiemployer Plan” means, at any time, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Pangaea or Quartet Holdco (if applicable)
or any subsidiary of it or any ERISA Affiliate has any liability or obligation
to contribute or has within any of the six preceding plan years had any
liability or obligation to contribute;

 

“Negotiation Period” has the meaning given in Clause 5.10;

 

“Nordic Bulk” means Nordic Bulk Carriers A/S, a corporation incorporated and
existing under the laws of Denmark;

 

“Nordic Bulk Holding” means Nordic Bulk Holding Company Ltd., a Bermuda company;

 

“NORDIC ODYSSEY” means the 2010-built motor vessel of 40,142 gross registered
tons and 25,265 net registered tons named “NORDIC ODYSSEY”, IMO Number 9529451,
and registered in the name of Bulk Odyssey under Panamanian flag;

 

“NORDIC ORION” means the 2011-built motor vessel of 40,142 gross registered tons
and 25,265 net registered tons named “NORDIC ORION”, IMO Number 9529463, and
registered in the name of Bulk Orion under Panamanian flag;

 

12

 

  

“NORDIC OSHIMA” means the Ice Class 1A PMX motor vessel under construction at
Oshima Shipbuilding Co., Ltd. with Hull Number 10758 to be named “NORDIC
OSHIMA”, to be registered in the name of Bulk Oshima under Panamanian flag;

 

“Non-indemnified Tax” means:

 

(a)any tax on the net income of a Creditor Party (but not a tax on gross income
or individual items of income), whether collected by deduction or withholding or
otherwise, which is levied by a taxing jurisdiction which:

 

(i)is located in the country under whose laws such entity is formed (or in the
case of a natural person is a country of which such person is a citizen); or

 

(ii)with respect to any Lender, is located in the country of its Lending Office;
or

 

(iii)with respect to any Creditor Party other than a Lender, is located in the
country from which such party has originated its participation in this
transaction; or

 

(b)any FATCA Deduction made on account of a payment to a FATCA Non-Exempt Party;

 

“Note” means, in respect of each Advance, a promissory note of the Borrowers,
payable to the order of the Agent, evidencing the aggregate indebtedness of the
Borrowers in respect of such Advance, in the form set out in Appendix H;

 

“Notifying Lender” has the meaning given in Clause 24.1 or Clause 25.1 as the
context requires;

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;

 

“Pangaea” means Pangaea Logistics Solutions Ltd., a Bermuda company, formerly
known as Bulk Partners (Bermuda) Ltd.;

 

“Pangaea Shareholders” means Edward Coll, Anthony Laura, Lagoa Investments Ltd.,
a Bermuda company, Pangaea One, L.P., a Delaware limited partnership, Pangaea
One Parallel Fund (B), L.P., a Delaware limited partnership, Pangaea One
(Cayman), L.P., a Cayman Islands limited partnership, Pangaea One Parallel Fund,
L.P., a Cayman Islands limited partnership, collectively holding 100% of the
Equity Interests in Pangaea as at the date hereof;

 

“pari passu”, when used with respect to the ranking of any Financial
Indebtedness of any person in relation to other Financial Indebtedness of such
person, means that each such Financial Indebtedness:

 

(a)either (i) is not subordinated in right of payment to any other Financial
Indebtedness of such person or (ii) is subordinate in right of payment to the
same Financial Indebtedness of such person as is the other and is so subordinate
to the same extent; and

 

13

 

  

(b)is not subordinate in right of payment to the other or to any Financial
Indebtedness of such person as to which the other is not so subordinate;

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Improvement and Reauthorization Act of 2005 (H.R. 3199);

 

“Payment Currency” has the meaning given in Clause 22.4;

 

“Permitted Security Interests” means:

 

(a)Security Interests created or permitted by the Finance Documents;

 

(b)Security Interests for unpaid but not past due master’s and crew’s wages in
accordance with usual maritime practice;

 

(c)Security Interests for salvage;

 

(d)Security Interests arising by operation of law for not more than two (2)
months’ prepaid hire under any charter or other contract of employment in
relation to a Ship not otherwise prohibited by this Agreement or any other
Finance Document;

 

(e)Security Interests for master’s disbursements incurred in the ordinary course
of trading and any other Security Interests arising by operation of law or
otherwise in the ordinary course of the operation, repair or maintenance of a
Ship, provided such Security Interests do not secure amounts more than 30 days
overdue (unless the overdue amount is being contested by the Borrower that owns
such Ship in good faith by appropriate steps) and subject, in the case of
Security Interests for repair or maintenance, to Clause 14.13(h);

 

(f)any Security Interest created in favor of a plaintiff or defendant in any
proceedings or arbitration as security for costs and expenses where a Borrower
is actively prosecuting or defending such proceedings or arbitration in good
faith and such Security Interest does not (and is not likely to) result in any
sale, forfeiture or loss of the Ship owned by that Borrower; and

 

(g)Security Interests arising by operation of law in respect of taxes which are
not overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made;

 

provided that the Security Interests described in paragraphs (b) through (g)
above shall not exceed $1,000,000 in the aggregate at any time;

 

“Pertinent Document” means:

 

(a)any Finance Document;

 

(b)any policy or contract of insurance contemplated by or referred to in Clause
13 or any other provision of this Agreement or another Finance Document;

 

14

 

  

(c)any other document contemplated by or referred to in any Finance Document;
and

 

(d)any document which has been or is at any time sent by or to a Servicing Bank
in contemplation of or in connection with any Finance Document or any policy,
contract or document falling within paragraphs (b) or (c);

 

“Pertinent Jurisdiction”, in relation to a company, means:

 

(a)the jurisdiction under the laws of which the company is incorporated or
formed;

 

(b)a jurisdiction in which the company has the center of its main interests or
in which the company’s central management and control is or has recently been
exercised;

 

(c)a jurisdiction in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

 

(d)a jurisdiction in which assets of the company (other than securities issued
by, or loans to, related companies) having a substantial value are situated, in
which the company maintains a branch or permanent place of business, or in which
a Security Interest created by the company must or should be registered in order
to ensure its validity or priority; or

 

(e)a jurisdiction the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company whether as a main or
territorial or ancillary proceedings or which would have such jurisdiction if
their assistance were requested by the courts of a country referred to in
paragraphs (a) or (b) above;

 

“Pertinent Matter” means:

 

(a)any transaction or matter contemplated by, arising out of, or in connection
with a Pertinent Document; or

 

(b)any statement relating to a Pertinent Document or to a transaction or matter
falling within paragraph (a),

 

and covers any such transaction, matter or statement, whether entered into,
arising or made at any time before the signing of this Agreement or on or at any
time after that signing;

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect to which Pangaea or Quartet Holdco (if applicable) or
any subsidiary thereof or ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA;

 

“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination under this Agreement
and/or the satisfaction of any other condition, would constitute an Event of
Default;

 

15

 

  

“Prohibited Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed;

 

“Quartet Holdco” means Quartet Holdco Ltd., a Bermuda company;

 

“Quartet Merger” means the approval of the Merger Agreement in accordance with
the terms thereof, effective as of the Closing Date defined therein;

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under any provision of a Finance Document, the day which is two
(2) Business Days before the first day of that period, unless market practice
differs in the London Interbank Market for a currency, in which case the
Quotation Date will be determined by the Agent in accordance with market
practice in the London Interbank Market (and if quotations would normally be
given by leading banks in the London Interbank Market on more than one day, the
Quotation Date will be the last of those days);

 

“Reference Banks” means, subject to Clause 27.16, the London branches of three
banks, each of which shall be a member of the British Bankers’ Association, one
of which shall be selected by the Agent and two of which shall be selected by
the Borrowers;

 

“Relevant Party” means, for purposes of Clause 23, each Creditor Party and each
Security Party;

 

“Repayment Date” means a date on which a repayment is required to be made under
Clause 8;

 

“Requisition Compensation” includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;

 

“Sanctions” means any sanctions, embargoes, freezing provisions, prohibitions or
other restrictions relating to trading, doing business, investment, exporting,
importing, insuring, financing or making assets available (or other activities
similar to or connected with any of the foregoing) imposed by law, regulation or
Executive Order, of the United States of America or the European Union, provided
that such laws, regulations and Executive Orders shall be applicable only to the
extent such laws and regulations are not inconsistent with the laws and
regulations of the United States of America;

 

“Screen Rate” means, in relation to any period for which an interest rate is to
be determined under any provision of a Finance Document, the ICE Benchmark
Administration Limited Interest Settlement Rate for the relevant currency and
period displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or service ceases to be available, the Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrowers and the Lenders;

 

“Secured Liabilities” means all liabilities that any of the Security Parties
has, at the date of this Agreement or at any later time or times, under or in
connection with any Finance Document or any judgment relating to any Finance
Documents; and for this purpose, there shall be disregarded any total or partial
discharge of these liabilities, or variation of their terms, which is effected
by, or in connection with, any bankruptcy, liquidation, arrangement or other
procedure under the insolvency laws of any country;

 

16

 

  

“Security Interest” means:

 

(a)a mortgage, encumbrance, charge (whether fixed or floating) or pledge, any
maritime or other lien or privilege or any other security interest of any kind;

 

(b)the security rights of a plaintiff under an action in rem; and

 

(c)any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but this paragraph (c) does not apply to a right of set off or
combination of accounts conferred by the standard terms of business of a bank or
financial institution;

 

“Security Party” means each of the Borrowers, each of the Guarantors, the Time
Charterer and any other person (except a Creditor Party) who, as a surety,
guarantor, mortgagor, assignor or pledgor, as a party to any subordination or
priorities arrangement, or in any similar capacity, executes a Finance Document;

 

“Security Period” means the period commencing on the date of this Agreement and
ending on the date on which the Agent notifies the Borrowers, the other Security
Parties and the other Creditor Parties that:

 

(a)all amounts which have become due for payment by the Borrowers or any other
Security Party under the Finance Documents have been paid;

 

(b)no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document;

 

(c)neither the Borrowers nor any other Security Party has any future or
contingent liability under Clause 21, 22 or 23 or any other provision of this
Agreement or another Finance Document; and

 

(d)the Agent, the Security Trustee and the Majority Lenders do not reasonably
consider that there is a significant risk that any payment or transaction under
a Finance Document would be set aside, or would have to be reversed or adjusted,
in any present or possible future bankruptcy of a Borrower or another Security
Party or in any present or possible future proceeding relating to a Finance
Document or any asset covered (or previously covered) by a Security Interest
created by a Finance Document;

 

“Servicing Bank” means the Agent or the Security Trustee;

 

“Shares Pledge” means a pledge of the Equity Interests of each of the Borrowers
in the form set out in Appendix I hereto;

 

“Ship” means each of:

 

17

 

  

(a)NORDIC ODYSSEY;

 

(b)NORDIC ORION; and

 

(c)NORDIC OSHIMA;

 

“ST Shipping” means ST Shipping & Transport Pte. Ltd. (Company Registration No.
200606717H), a company incorporated under the laws of Singapore;

 

“Sub-Time Charter” means, in relation to each of NORDIC ODYSSEY and NORDIC
ORION, a sub-time charter party in respect of that Ship in Agreed Form between
the Time Charterer as owner and the Sub-Time Charterer as charterer (the terms
of which shall include, among other things, a charter period of not less than 5
years, a daily hire rate of not less than $12,000, and that any profit from any
employment of the vessel at a rate in excess of $12,000 shall be allocated 75%
to the owner of such Ship and 25% to the Time Charterer);

 

“Sub-Time Charter Assignment” means, in relation to each of NORDIC ODYSSEY and
NORDIC ORION, an assignment of the Sub-Time Charter for such Ship, in the form
set out in Appendix J;

 

“Sub-Time Charterer” means, in relation to each of NORDIC ODYSSEY and NORDIC
ORION, Nordic Bulk;

 

“Time Charter” means, in relation to each of the Ships, a time charter party in
respect of that Ship in Agreed Form between the Borrower that owns that Ship as
owner and the Time Charterer as charterer (the terms of which shall include,
among other things, a charter period of not less than 5 years, a daily hire rate
of not less than $12,000, and that any profit from any employment of the vessel
at a rate in excess of $12,000 shall be allocated 75% to the owner of such Ship
and 25% to the Time Charterer);

 

“Time Charter Assignment” means, in relation to a Ship, an assignment of the
Time Charter for such Ship, in the form set out in Appendix K;

 

“Time Charter Guarantor” means, in relation to NORDIC ODYSSEY and NORDIC ORION,
Glencore AG;

 

“Time Charterer” means, in relation to NORDIC ODYSSEY and NORDIC ORION, ST
Shipping, and in relation to NORDIC OSHIMA, Nordic Bulk;

 

“Total Loss” means in relation to a Ship:

 

(a)actual, constructive, compromised, agreed or arranged total loss of that
Ship;

 

(b)any expropriation, confiscation, requisition or acquisition of that Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority (excluding a requisition for
hire for a fixed period not exceeding one (1) year without any right to an
extension), unless it is within one (1) month redelivered to the full control of
the Borrower owning that Ship; or

 

18

 

  

(c)any arrest, capture, seizure or detention of that Ship (including any
hijacking or theft) unless it is within one (1) month redelivered to the full
control of the Borrower owning that Ship;

 

“Total Loss Date” means in relation to a Ship:

 

(a)in the case of an actual loss of that Ship, the date on which it occurred or,
if that is unknown, the date when that Ship was last heard of;

 

(b)in the case of a constructive, compromised, agreed or arranged total loss of
that Ship, the earliest of:

 

(i)the date on which a notice of abandonment is given to the insurers; and

 

(ii)the date of any compromise, arrangement or agreement made by or on behalf of
the Borrower owning that Ship with that Ship’s insurers in which the insurers
agree to treat that Ship as a total loss; and

 

(c)in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Agent that the event constituting the total
loss occurred;

 

“Transfer Certificate” has the meaning given in Clause 27.2;

 

“Transferee Lender” has the meaning given in Clause 27.2;

 

“Transferor Lender” has the meaning given in Clause 27.2;

 

“UCC” means the Uniform Commercial Code of the State of New York; and

 

“Voting Stock” of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of the board of
directors or similar governing body of such person.

 

1.2Construction of certain terms. In this Agreement:

 

“approved” means, for the purposes of Clause 13, approved in writing by the
Agent with the consent of the Majority Lenders;

 

“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;

 

“company” includes any corporation, limited liability company, partnership,
joint venture, unincorporated association, joint stock company and trust;

 

“consent” includes an authorization, consent, approval, resolution, license,
exemption, filing, registration, notarization and legalization;

 

“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;

 

19

 

  

“document” includes a deed; also a letter, Email or fax;

 

“excess risks” means, in relation to a Ship, the proportion (if any) of claims
for general average, salvage and salvage charges not recoverable under the hull
and machinery insurances in respect of that Ship in consequence of the value at
which the Ship is assessed for the purpose of such claims exceeding its insured
value;

 

“excess war risk P&I cover” means, in relation to a Ship, cover for claims only
in excess of amounts recoverable under the usual war risk cover including (but
not limited to) hull and machinery, crew and protection and indemnity risks;

 

“expense” means any kind of cost, charge or expense (including all legal costs,
charges and expenses) and any applicable value added or other tax;

 

“law” includes any order or decree, any form of delegated legislation, any
treaty or international convention and any statute, regulation or resolution of
the United States of America, any state thereof, the Council of the European
Union, the European Commission, the United Nations or its Security Council or
any other Pertinent Jurisdiction;

 

“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;

 

“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;

 

“months” shall be construed in accordance with Clause 1.3;

 

“obligatory insurances” means, in relation to a Ship, all insurances effected,
or which the Borrower owning that Ship is obliged to effect, under Clause 13 or
any other provision of this Agreement or another Finance Document;

 

“parent company” has the meaning given in Clause 1.4;

 

“person” includes natural persons; any company; any state, political
sub-division of a state and local or municipal authority; and any international
organization;

 

“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;

 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association that is a member of the International Group of P&I
Clubs, including pollution risks and the proportion (if any) of any sums payable
to any other person or persons in case of collision which are not recoverable
under the hull and machinery policies by reason of the incorporation in them of
clause 6 of the International Time Clauses (Hulls)(1/11/02 or 1/11/03) or clause
8 of the Institute Time Clauses (Hulls) (1/10/83) or the Institute Amended
Running Down Clause (1/10/71) or any equivalent provision;

 

“regulation” includes any regulation, rule, official directive, request or
guideline (either having the force of law or compliance with which is reasonable
in the ordinary course of business of the party concerned) of any governmental
body, intergovernmental or supranational, agency, department or regulatory,
self-regulatory or other authority or organization;

 

20

 

  

“subsidiary” has the meaning given in Clause 1.4;

 

“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganization of it or any other person;

 

“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any country, any state, any political sub-division of a
state or any local or municipal authority or any other governmental authority
authorized to levy such tax (including any such imposed in connection with
exchange controls), and any related penalties, interest or fines; and

 

“war risks” includes the risk of mines and all risks excluded by clause 29 of
the Institute Hull Clauses (1/11/02 or 1/11/03) or clause 24 of the Institute
Time clauses (Hulls) (1/11/1995) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83).

 

1.3Meaning of “month”. A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

 

(a)on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

 

(b)on the last Business Day in the relevant calendar month, if the period
started on the last Business Day in a calendar month or if the last calendar
month of the period has no numerically corresponding day,

 

and “month” and “monthly” shall be construed accordingly.

 

1.4Meaning of “subsidiary”. A company (S) is a subsidiary of another company (P)
if:

 

(a)a majority of the issued Equity Interests in S (or a majority of the issued
Equity Interests in S which carry unlimited rights to capital and income
distributions) are directly owned by P or are indirectly attributable to P; or

 

(b)P has direct or indirect control over a majority of the voting rights
attaching to the issued Equity Interests of S; or

 

(c)P has the direct or indirect power to appoint or remove a majority of the
directors (or equivalent) of S; or

 

(d)P otherwise has the direct or indirect power to ensure that the affairs of S
are conducted in accordance with the wishes of P;

 

21

 

  

and any company of which S is a subsidiary is a parent company of S.

 

1.5General interpretation. In this Agreement:

 

(a)references to, or to a provision of, a Finance Document or any other document
are references to it as amended or supplemented, whether before the date of this
Agreement or otherwise;

 

(b)references in Clause 1.1 to a document being in the form of a particular
Appendix include references to that form with any modifications to that form
which the Agent approves or reasonably requires with the consent of the Majority
Lenders and which are acceptable to the Borrowers;

 

(c)references to, or to a provision of, any law or regulation include any
amendment, extension, re-enactment or replacement, whether made before the date
of this Agreement or otherwise;

 

(d)words denoting the singular number shall include the plural and vice versa;
and

 

(e)Clauses 1.1 to 1.5 apply unless the contrary intention appears.

 

1.6Headings. In interpreting a Finance Document or any provision of a Finance
Document, all clause, sub-clause and other headings in that and any other
Finance Document shall be entirely disregarded.

 

1.7Accounting terms. Unless otherwise specified herein, all accounting terms
used in this Agreement and in the other Finance Documents shall be interpreted,
and all financial statements and certificates and reports as to financial
matters required to be delivered to any Creditor Party under this Agreement
shall be prepared, in accordance with GAAP as from time to time in effect.

 

1.8Inferences regarding materiality. To the extent that any representation,
warranty, covenant or other undertaking of a Security Party in this Agreement or
any other Finance Document is qualified by reference to those matters which are
not reasonably expected to result in a “material adverse effect” or language of
similar import, no inference shall be drawn therefrom that any Creditor Party
has knowledge or approves of any noncompliance by such Security Party with any
law or regulation.

 

2FACILITY

 

2.1Amount of facility. Subject to the other provisions of this Agreement, the
Lenders severally agree to make available to the Borrowers a loan facility in
the principal amount of up to:

 

(a)in respect of the Advance for NORDIC ODYSSEY and NORDIC ORION, the lesser of
$40,000,000 and 65% of the aggregate Fair Market Value of such Ships; and

 

(b)in respect of the Advance for NORDIC OSHIMA, the lesser of $22,500,000 and
70% of the Fair Market Value of such Ship.

 

It is understood and agreed that the Advance in respect of NORDIC ODYSSEY and
NORDIC ORION was made on August 6, 2012.

  

22

 



 

2.2Lenders’ participations in the Advances. Subject to the other provisions of
this Agreement, each Lender shall participate in each Advance in the proportion
which, as at the relevant Drawdown Date, its Commitment bears to the Total
Commitments.

 

2.3Purpose of the Advances. The Borrowers undertake with each Creditor Party to
use the Advances only for the purposes of (i) repayment of a bridge loan
provided by ST Shipping, (ii) repayment of subordinated shareholder loans
provided by ST Shipping and Pangaea and (iii) delivery financing of NORDIC
OSHIMA.

 

2.4Cancellation of Total Commitments. Any portion of the Total Commitments not
disbursed to the Borrowers shall be cancelled and terminated automatically on
the expiration of the Availability Period.

 

3POSITION OF THE LENDERS

 

3.1Interests several. The rights of the Lenders under this Agreement are
several.

 

3.2Individual right of action. Each Lender shall be entitled to sue for any
amount which has become due and payable by a Security Party to it under this
Agreement without joining the Agent, the Security Trustee or any other Lender as
additional parties in the proceedings.

 

3.3Proceedings requiring Majority Lender consent. Except as provided in Clause
3.2, no Lender may commence proceedings against any Security Party in connection
with a Finance Document without the prior consent of the Majority Lenders.

 

3.4Obligations several. The obligations of the Lenders under this Agreement are
several; and a failure of a Lender to perform its obligations under this
Agreement shall not result in:

 

(a)the obligations of the other Lenders being increased; nor

 

(b)any Security Party or any other Lender being discharged (in whole or in part)
from its obligations under any Finance Document,

 

and in no circumstances shall a Lender have any responsibility for a failure of
another Lender to perform its obligations under this Agreement.

 

3.5Replacement of a Lender.

 

(a)If at any time:

 

(i)any Lender becomes a Non-Consenting Lender (as defined in paragraph (c)
below); or

 

(ii)a Borrower or any other Security Party becomes obliged in the absence of an
Event of Default to repay any amount in accordance with Clause 24 or to pay
additional amounts pursuant to Clause 23 or Clause 25 to any Lender in excess of
amounts payable to other Lenders generally,

 

23

 

  

then the Borrowers may, on 30 Business Days’ prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 27 all (and not part only) of its
rights and obligations under this Agreement to a Lender or other bank, financial
institution, trust, fund or other entity (a “Replacement Lender”) selected by
the Borrowers, which is acceptable to the Agent with the consent of the Majority
Lenders (other than the Lender the Borrowers desire to replace), which confirms
its willingness to assume and by its execution of a Transfer Certificate does
assume all the obligations of the transferring Lender (including the assumption
of the transferring Lender’s participations on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Advances and all accrued interest and/or
breakages costs and other amounts payable in relation thereto under the Finance
Documents.

 

(b)The replacement of a Lender pursuant to this Clause 3.5 shall be subject to
the following conditions:

 

(i)the Borrowers shall have no right to replace the Agent or the Security
Trustee;

 

(ii)neither the Agent nor any Lender shall have any obligation to the Borrowers
to find a Replacement Lender;

 

(iii)in the event of a replacement of a Non-Consenting Lender such replacement
must take place no later than 30 days after the date the Borrowers notify the
Non-Consenting Lender and the Agent of its intent to replace the Non-Consenting
Lender pursuant to Clause 3.5(a); and

 

(iv)in no event shall the Lender replaced under this paragraph (b) be required
to pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

(c)For purposes of this Clause 3.5, in the event that:

 

(i)a Borrower or the Agent has requested the Lenders to give a consent in
relation to or to agree to a waiver or amendment of any provisions of the
Finance Documents;

 

(ii)the consent, waiver or amendment in question requires the approval of all
Lenders; and

 

(iii)Lenders whose Commitments aggregate more than 66.67% percent of the Total
Commitments have consented to or agreed to such waiver or amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

4DRAWDOWN

 

4.1Request for an Advance. Subject to the following conditions, the Borrowers
may request an Advance to be made by delivering to the Agent a completed
Drawdown Notice not later than 10:00 a.m. (New York City time) two (2) Business
Days prior to the intended Drawdown Date.

 

24

 

  

4.2Availability. The conditions referred to in Clause 4.1 are that:

 

(a)the Drawdown Date must be a Business Day during the Availability Period;

 

(b)the amount of the Advance with respect to NORDIC ODYSSEY and NORDIC ORION
shall not exceed the lesser of $40,000,000 and 65% of the aggregate Fair Market
Value of such Ships as of the date of this Agreement (it being understood and
agreed that this Advance was made on August 6, 2012);

 

(c)the amount of the Advance with respect to NORDIC OSHIMA shall not exceed the
lesser of $22,500,000 and 70% of the Fair Market Value of NORDIC OSHIMA as of a
date not earlier than two weeks prior to, and not later than one week prior to,
the intended Drawdown Date of such Advance; and

 

(d)the applicable conditions precedent stated in Clause 9 hereof shall have been
satisfied or waived as provided therein.

 

4.3Notification to Lenders of receipt of a Drawdown Notice. The Agent shall
promptly notify the Lenders that it has received a Drawdown Notice and shall
inform each Lender of:

 

(a)the amount of the Advance requested and the Drawdown Date;

 

(b)the amount of that Lender’s participation in such Advance; and

 

(c)the duration of the first Interest Period.

 

4.4Drawdown Notice irrevocable. A Drawdown Notice must be signed by a director,
an officer or a duly authorized attorney-in-fact of the Borrowers and once
served, a Drawdown Notice cannot be revoked without the prior consent of the
Agent.

 

4.5Lenders to make available Contributions. Subject to the provisions of this
Agreement, each Lender shall, before 10:00 a.m. (New York City time) on and with
value on the Drawdown Date, make available to the Agent for the account of the
Borrowers the amount due from that Lender under Clause 2.2.

 

4.6Disbursement of an Advance. Subject to the provisions of this Agreement, the
Agent shall on the Drawdown Date pay to the Borrowers the amounts which the
Agent receives from the Lenders under Clause 4.5 and that payment to the
Borrowers shall be made:

 

(a)to the account which the Borrowers specify in the Drawdown Notice; and

 

(b)in the like funds as the Agent received the payments from the Lenders.

 

4.7Disbursement of an Advance to third party. The payment by the Agent under
Clause 4.6 to the account of a third party designated by the Borrowers in a
Drawdown Notice shall constitute the making of an Advance and the Borrowers
shall at that time become indebted, as principal and direct obligor, to each
Lender in an amount equal to that Lender’s Contribution.

 

25

 

  

4.8Promissory note.

 

(a)The obligation of the Borrowers to pay the principal of, and interest on, an
Advance shall be evidenced by a Note.

 

(b)An Advance made by the Lenders to the Borrowers may be evidenced by a
notation of the same made by the Agent on the grid attached to the Note, which
notation, absent manifest error, shall be prima facie evidence of the amount of
such Advance.

 

(c)Each Lender shall record on its internal records the amount of its
participation in each Advance and each payment in respect thereof, and the
unpaid balance of such participation in such Advance shall, absent manifest
error and to the extent not inconsistent with the notations made by the Agent on
the grid attached to the Note, be as so recorded.

 

(d)The failure of the Agent or any Lender to make any such notation shall not
affect the obligation of the Borrowers in respect of an Advance or the Loan nor
affect the validity of any transfer by the Agent of the Note.

 

(e)On receipt of satisfactory evidence that the Note has been lost, mutilated or
destroyed and on surrender of the remnants thereof, if any, the Borrowers will
promptly replace the Note, without charge to the Creditor Parties, with a
similar Note. If such replacement Note replaces a lost Note it shall bear an
endorsement to that effect. Any lost Note subsequently found shall be
surrendered to the Borrowers and cancelled. The Agent shall indemnify the
Borrowers for any losses, claims or damages resulting from the loss of such
Note.

 

5INTEREST

 

5.1Normal rate of interest. Subject to the provisions of this Agreement, the
rate of interest on each Advance in respect of an Interest Period shall be the
aggregate of the applicable Margin and LIBOR for that Interest Period for such
Advance.

 

5.2Payment of normal interest. Subject to the provisions of this Agreement,
interest on each Advance in respect of each Interest Period shall be paid by the
Borrowers on the last day of that Interest Period.

 

5.3Payment of accrued interest. In the case of an Interest Period longer than
three (3) months, accrued interest shall be paid every three (3) months during
that Interest Period and on the last day of that Interest Period.

 

5.4Notification of Interest Periods and rates of normal interest. The Agent
shall notify the Borrowers and each Lender of:

 

(a)each rate of interest; and

 

(b)the duration of each Interest Period (as determined under Clause 6.2),

 

as soon as reasonably practicable after each is determined.

 

5.5Obligation of Reference Banks to quote. A Reference Bank which is a Lender
shall use all reasonable efforts to supply the quotation required of it for the
purposes of fixing a rate of interest under this Agreement.

 

26

 

  

5.6Absence of quotations by Reference Banks. If any Reference Bank fails to
supply a quotation, the Agent shall determine the relevant LIBOR on the basis of
the quotations supplied by the other Reference Bank or Banks but if two (2) or
more of the Reference Banks fail to provide a quotation, the relevant rate of
interest shall be set in accordance with Clauses 5.7 to 5.12 of this Agreement.

 

5.7Market disruption. Clauses 5.7 to 5.12 of this Agreement apply if:

 

(a)no Screen Rate is available for an Interest Period and two (2) or more of the
Reference Banks do not, before 1:00 p.m. (London time) on the Quotation Date,
provide quotations to the Agent in order to fix LIBOR; or

 

(b)at least one (1) Business Day before the start of an Interest Period, Lenders
having Contributions together amounting to more than 50% of the Loan (or, if an
Advance has not been made, Commitments amounting to more than 50% of the Total
Commitments) notify the Agent that LIBOR fixed by the Agent would not accurately
reflect the cost to those Lenders of funding their respective Contributions (or
any part of them) during the Interest Period in the London Interbank Market at
or about 11:00 a.m. (London time) on the Quotation Date for the Interest Period.

 

5.8Notification of market disruption. The Agent shall promptly notify the
Borrowers and each of the Lenders stating the circumstances falling within
Clause 5.7 which have caused its notice to be given.

 

5.9Suspension of drawdown. If the Agent’s notice under Clause 5.8 is served
before an Advance is made, the Lenders’ obligations to make such Advance shall
be suspended while the circumstances referred to in the Agent’s notice continue.

 

5.10Negotiation of alternative rate of interest. If the Agent’s notice under
Clause 5.8 is served after an Advance is made, the Borrowers, the Agent and the
Lenders shall use reasonable endeavors to agree, within the 30 days after the
date on which the Agent serves its notice under Clause 5.8 (the “Negotiation
Period”), an alternative interest rate for the Lenders to fund or continue to
fund their Contribution during the Interest Period concerned.

 

5.11Application of agreed alternative rate of interest. Any alternative interest
rate which is agreed during the Negotiation Period shall take effect in
accordance with the terms agreed by the Borrowers, the Agent and the Lenders.

 

5.12Alternative rate of interest in absence of agreement. If an alternative
interest rate is not agreed within the Negotiation Period, and the relevant
circumstances are continuing at the end of the Negotiation Period, then the
Agent shall, with the agreement of each Lender, set an interest period and
interest rate representing the cost of funding of the Lenders in Dollars or in
any available currency of their or its Contribution plus the Margin. The
procedure provided for by this Clause 5.12 shall be repeated if the relevant
circumstances are continuing at the end of the interest period so set by the
Agent.

 

5.13Notice of prepayment. If the Borrowers do not agree with an interest rate
set by the Agent under Clause 5.12, the Borrowers may give the Agent not less
than 5 Business Days’ notice of its intention to prepay (without premium or
penalty and without any applicable prepayment fee under Clause 8.9(c)) at the
end of the interest period set by the Agent.

 

27

 

  

5.14Prepayment; termination of Commitments. A notice under Clause 5.13 shall be
irrevocable; the Agent shall promptly notify the Lenders of the Borrowers’
notice of intended prepayment and:

 

(a)on the date on which the Agent serves that notice, the Total Commitments
shall be cancelled; and

 

(b)on the last Business Day of the interest period set by the Agent, the
Borrowers shall prepay (without premium or penalty and without any applicable
prepayment fee under Clause 8.9(c)) the Loan, together with accrued interest
thereon at the applicable rate plus the Margin.

 

5.15Application of prepayment. The provisions of clause 8 shall apply in
relation to the prepayment.

 

6INTEREST PERIODS

 

6.1Commencement of Interest Periods. The first Interest Period applicable to an
Advance shall commence on the Drawdown Date with respect to that Advance and
each subsequent Interest Period shall commence on the expiry of the preceding
Interest Period.

 

6.2Duration of normal Interest Periods. Subject to Clauses 6.3 and 6.5, each
Interest Period shall be 3 months or such other period as the Agent may, with
the authorization of all the Lenders, agree with the Borrowers pursuant to
Clause 6.4. provided that in the case of the first Interest Period applicable to
the Advance in respect of NORDIC OSHIMA, a period ending on the last day of the
Interest Period then applicable to the Advances in respect of NORDIC ODYSSEY and
NORDIC ORION, where upon all Advances shall be consolidated and treated as a
single Advance for the purpose of duration of normal Interest Periods.

 

6.3Duration of Interest Periods for repayment installments. In respect of an
amount due to be repaid under Clause 8 on a particular Repayment Date, an
Interest Period shall end on that Repayment Date.

 

6.4Interest periods longer than 12 months. Subject to Clause 6.5, upon not less
than ten (10) Business Days prior written notice from the Borrowers to the
Agent, and subject to the agreement of all of the Lenders, the interest rate of
all or more than 50% of the Loan may be fixed for an Interest Period in excess
of 12 months. The interest rate will be the actual refinancing rate available to
the Lenders (on a weighted average basis) for that Interest Period plus the
Margin. The Agent shall notify the Borrowers of the proposed interest rate
within eight (8) Business Days of the receipt of such notice from the Borrowers.
If the Borrowers notify the Agent within 5 Business Days of the notice of the
proposed interest rate that the Borrowers do not agree with the proposed
interest rate, then the Interest Period shall be determined under Clause 6.2.

 

28

 

  

6.5Non-availability of matching deposits for Interest Period selected. If, after
the Borrowers have selected and the Lenders have agreed an Interest Period
longer than three (3) months pursuant to Clause 6.4, any Lender notifies the
Agent by 11:00 a.m. (New York City time) on the third Business Day before the
commencement of the Interest Period that it is not satisfied that deposits in
Dollars for a period equal to the Interest Period will be available to it in the
London Interbank Market when the Interest Period commences, the Interest Period
shall be three (3) months.

 

7DEFAULT INTEREST

 

7.1Payment of default interest on overdue amounts. The Borrowers shall pay
interest in accordance with the following provisions of this Clause 7 on any
amount payable by such Borrower under any Finance Document which the Agent, the
Security Trustee or any other designated payee does not receive on or before the
relevant date, that is:

 

(a)the date on which the Finance Documents provide that such amount is due for
payment; or

 

(b)if a Finance Document provides that such amount is payable on demand, the
date on which the demand is served; or

 

(c)if such amount has become immediately due and payable under Clause 20.4, the
date on which it became immediately due and payable.

 

7.2Default rate of interest. Interest shall accrue on an overdue amount from
(and including) the relevant date until the date of actual payment (as well
after as before judgment) at the rate per annum determined by the Agent to be
2.00 percent above:

 

(a)in the case of an overdue amount of principal, the higher of the rates set
out at Clauses 7.3(a) and (b); or

 

(b)in the case of any other overdue amount, the rate set out at Clause 7.3(b).

 

7.3Calculation of default rate of interest. The rates referred to in Clause 7.2
are:

 

(a)the rate applicable to the overdue principal amount immediately prior to the
relevant date (but only for any unexpired part of any then current Interest
Period); and

 

(b)the applicable Margin plus, in respect of successive periods of any duration
(including at call) up to three (3) months which the Agent may, with the consent
of the Majority Lenders, select from time to time, LIBOR.

 

7.4Notification of interest periods and default rates. The Agent shall promptly
notify the Lenders and each relevant Security Party of each interest rate
determined by the Agent under Clause 7.3 and of each period selected by the
Agent for the purposes of paragraph (b) of that Clause; but this shall not be
taken to imply that such Security Party is liable to pay such interest only with
effect from the date of the Agent’s notification.

 

7.5Payment of accrued default interest. Subject to the other provisions of this
Agreement, any interest due under this Clause shall be paid on the last day of
the period by reference to which it was determined; and the payment shall be
made to the Agent for the account of the Creditor Party to which the overdue
amount is due.

 

29

 

  

7.6Compounding of default interest. Any such interest which is not paid at the
end of the period by reference to which it was determined shall thereupon be
compounded.

 

8REPAYMENT AND PREPAYMENT

 

8.1Amount of repayment installments. The Borrowers shall repay the Loan as
follows:

 

(a)With respect to the Advance related to NORDIC ODYSSEY and NORDIC ORION:

 

Date  Repayment   Outstanding 
Principal Amount  1st Repayment Date  $1,000,000   $39,000,000  2nd Repayment
Date  $1,000,000   $38,000,000  3rd Repayment Date  $1,000,000   $37,000,000 
4th Repayment Date  $1,000,000   $36,000,000  5th Repayment Date  $2,000,000  
$34,000,000  6th Repayment Date  $1,000,000   $33,000,000  7th Repayment Date 
$1,000,000   $32,000,000  8th Repayment Date  $1,000,000   $31,000,000  9th
Repayment Date  $2,000,000   $29,000,000  10th Repayment Date  $1,000,000  
$28,000,000  11th Repayment Date  $1,000,000   $27,000,000  12th Repayment Date 
$1,000,000   $26,000,000  13th Repayment Date  $1,000,000   $25,000,000  14th
Repayment Date  $1,000,000   $24,000,000  15th Repayment Date  $1,000,000  
$23,000,000  16th Repayment Date  $1,000,000   $22,000,000  17th Repayment Date 
$2,000,000   $20,000,000  18th Repayment Date  $1,000,000   $19,000,000  19th
Repayment Date  $1,000,000   $18,000,000  20th Repayment Date  $18,000,000   $0 

 

(b)With respect to the Advance related to NORDIC OSHIMA, (i) in 28 equal
quarterly installments of the lesser of $375,000 or 1/60th of such Advance; and
(ii) together with the last quarterly installment, a balloon payment equal to
the lesser of $12,000,000 or 32/60th of the Advance.

 

8.2Repayment Dates. The first installment shall be repaid on the date falling
three (3) months after the Drawdown Date of the relevant Advance.

 

8.3Maturity Date. On the Maturity Date, the Borrowers shall additionally pay to
the Agent for the account of the Creditor Parties such amount as is outstanding
on the Loan as of the Maturity Date, and all other sums then accrued or owing
under any Finance Document.

 

8.4Voluntary prepayment. Subject to the following conditions, the Borrowers may
prepay the whole or any part of the Loan on the last day of an Interest Period.

 

8.5Conditions for voluntary prepayment. The conditions referred to in Clause 8.4
are that:

 

30

 

  

(a)a partial prepayment shall be $500,000 or a multiple of $500,000;

 

(b)the Agent has received from the Borrowers at least five (5) Business Days’
prior written notice specifying the Advance and amount thereof to be prepaid and
the date on which the prepayment is to be made; and

 

(c)the Borrowers have provided evidence satisfactory to the Agent that any
consent required by the Borrowers in connection with the prepayment has been
obtained and remains in force, and that any regulation relevant to this
Agreement which affects the Borrowers has been complied with (which may be
satisfied by the Borrowers certifying that no consents are required and that no
regulations need to be complied with).

 

8.6Effect of notice of prepayment. A prepayment notice may not be withdrawn or
amended without the consent of the Agent, given with the authorization of the
Majority Lenders, and the amount specified in the prepayment notice shall become
due and payable by the Borrowers on the date for prepayment specified in the
prepayment notice.

 

8.7Notification of notice of prepayment. The Agent shall notify the Lenders
promptly upon receiving a prepayment notice, and shall provide any Lender which
so requests with a copy of any document delivered by the Borrowers under Clause
8.5(c).

 

8.8Mandatory prepayment. The Borrowers shall prepay the relevant proportion of
the Loan if a Ship is sold or becomes a Total Loss:

 

(a)in the case of a sale, on or before the date on which the sale is completed
by delivery of such Ship to the buyer; or

 

(b)in the case of a Total Loss, on the earlier of the date falling 150 days
after the Total Loss Date and the date of receipt by the Security Trustee of the
proceeds of insurance relating to such Total Loss.

 

For purposes of this Clause 8.8, “relevant proportion” means:

 

(i)in the case of the first or second Ship to be sold and/or to become a Total
Loss, in an amount needed to preserve the Collateral Maintenance Ratio required
by Clause 15.2; or

 

(ii)100%, if the Ship is the third to be sold and/or to become a Total Loss.

 

8.9Amounts payable on prepayment. A voluntary prepayment under Clause 8.4 and a
mandatory prepayment under Clause 8.8 shall be made together with:

 

(a)accrued interest (and any other amount payable under Clause 22 or otherwise)
in respect of the amount prepaid;

 

(b)if the prepayment is not made on the last day of an Interest Period, any sums
payable under Clause 22.1(b); and

 

(c)the following prepayment fees as applicable:

 

31

 

  

(i)2.00% of the prepaid amount in respect of any prepayment made prior to the
first anniversary of the Drawdown Date to which the Advance being repaid
relates;

 

(ii)1.00% of the prepaid amount in respect of any prepayment made on or after
the first anniversary of the Drawdown Date of such Advance but prior to the
second anniversary of the Drawdown Date of such Advance;

 

(iii)0.50% of the prepaid amount in respect of any prepayment made on or after
the second anniversary of the Drawdown Date of such Advance but prior to the
third anniversary of the Drawdown Date of such Advance; and

 

(iv)0.0% of the prepaid amount thereafter;

 

provided that no prepayment fee shall be payable:

 

(A)in respect of a mandatory prepayment under Clause 8.8(b), 15.3 or 24.1(c);

 

(B)in respect of amounts paid pursuant to Clauses 8.9(a) and (b); or

 

(C)in respect of a voluntary prepayment under Clause 8.4 provided that such
payment is made from the Earnings Account and provided that the Minimum Balance
required by Clause 19.2 is always maintained.

 

8.10Application of partial prepayment. Each partial prepayment under Clause 8.4
shall be applied against the repayment installments specified in Clause 8.1 in
inverse order of maturity.

 

8.11No reborrowing. No amount prepaid may be reborrowed.

 

9CONDITIONS PRECEDENT

 

9.1Documents, fees and no default. Each Lender’s obligation to contribute to an
Advance is subject to the following conditions precedent:

 

(a)that, on or before the service of a Drawdown Notice, the Agent receives:

 

(i)the documents described in Part A of Schedule 4 in form and substance
satisfactory to the Agent (other than such documents delivered in connection
with a prior Advance, if any); and

 

(ii)such documentation and other evidence as is reasonably requested by the
Agent or a Lender in order for each to carry out and be satisfied with the
results of all necessary “know your customer” or other checks which it is
required to carry out in relation to the transactions contemplated by this
Agreement and the other Finance Documents, including without limitation
obtaining, verifying and recording certain information and documentation that
will allow the Agent and each of the Lenders to identify each Security Party in
accordance with the requirements of the PATRIOT Act;

 

(b)that, on the relevant Drawdown Date but prior to the making of an Advance,
the Agent receives or is satisfied that it will receive on the making of such
Advance the documents described in Part B of Schedule 4 in form and substance
satisfactory to it (other than such documents delivered in connection with a
prior Advance, if any;

 

32

 

  

(c)that, on or before the service of a Drawdown Notice, the Agent receives the
facility fee referred to in Clause 21.1, all accrued commitment fee payable
pursuant to Clause 21.1 and the upfront fee related to such Advance referred to
in Clause 21.1 and has received payment of the expenses referred to in Clause
21.2; and

 

(d)that both at the date of a Drawdown Notice and at the relevant Drawdown Date:

 

(i)no Event of Default or Potential Event of Default has occurred or would
result from the borrowing of the relevant Advance;

 

(ii)the representations and warranties in Clause 10 and those of the Borrowers
or any other Security Party which are set out in the other Finance Documents
(other than those relating to a specific date) would be true and not misleading
if repeated on each of those dates with reference to the circumstances then
existing;

 

(iii)there has been no material change in the consolidated financial condition,
operations or business prospects of the Borrowers or any of the Guarantors since
the date on which the Borrowers and/or the Guarantors provided information
concerning those topics to the Agent and/or any Lender;

 

(iv)there has been no material adverse global economic or political
developments; and

 

(v)there has been no material adverse development in the international money and
capital markets.

 

(e)that, if the Collateral Maintenance Ratio were applied immediately following
the making of such Advance, the Borrowers would not be required to provide
additional Collateral or prepay part of the Loan under Clause 15; and

 

(f)that the Agent has received, and found to be acceptable to it, any further
opinions, consents, agreements and documents in connection with the Finance
Documents which the Agent may, with the authorization of the Majority Lenders,
reasonably request by written notice (email is an acceptable form of such
notice) to the Borrowers prior to the relevant Drawdown Date.

 

9.2Waiver of conditions precedent. Notwithstanding anything in Clause 9.1 to the
contrary, if the Agent, with the consent of the Majority Lenders, permits an
Advance to be borrowed before certain of the conditions referred to in Clause
9.1 are satisfied, the Borrowers shall ensure that such conditions are satisfied
within ten (10) Business Days after the relevant Drawdown Date (or such longer
period as the Agent may specify).

 

10REPRESENTATIONS AND WARRANTIES

 

10.1General. Each of the Borrowers represents and warrants to each Creditor
Party as of the Effective Date and each Drawdown Date as follows.

 

10.2Status. Each of the Borrowers is:

 

33

 

  

(a)duly incorporated or formed and validly existing and in good standing under
the law of its jurisdiction of incorporation or formation;

 

(b)duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where, in each case,
the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a material adverse effect on its business, assets
or financial condition or which may affect the legality, validity, binding
effect or enforceability of the Finance Documents; and

 

(c)there are no proceedings or actions pending or contemplated by either of the
Borrowers, or to the knowledge of the Borrowers contemplated by any third party,
seeking to adjudicate either of the Borrowers a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property.

 

10.3Company power; consents. Each of the Borrowers and has taken all action, and
no consent of any person is required, for:

 

(a)it to own or lease and operate its properties and to carry on its business as
now conducted and as proposed to be conducted;

 

(b)it to execute each Finance Document to which it is or is to become a party;

 

(c)it to execute the Time Charters, and comply with its obligations under the
relevant Time Charter and each Finance Document to which it is or is to become a
party;

 

(d)it to grant the Security Interests granted by it pursuant to the Finance
Documents to which it is or is to become a party;

 

(e)the perfection or maintenance of the Security Interests created by the
Finance Documents (including the first priority nature thereof); and

 

(f)the exercise by any Creditor Party of their rights under any of the Finance
Documents or the remedies in respect of the Collateral pursuant to the Finance
Documents,

 

except, in each case, for consents which have been duly obtained, taken, given
or made and are in full force and effect.

 

10.4Consents in force. All the consents referred to in Clause 10.3 remain in
force and nothing has occurred which makes any of them liable to revocation.

 

10.5Title.

 

(a)Each of the Borrowers owns (i) in the case of owned real property, good and
marketable fee title to and (ii) in the case of owned personal property, good
and valid title to, or, in the case of leased real or personal property, valid
and enforceable leasehold interests (as the case may be) in, all of its
properties and assets, tangible and intangible, of any nature whatsoever, free
and clear in each case of all Security Interests or claims, except for Permitted
Security Interests.

 

34

 

  

(b)Except for Permitted Security Interests, none of the Borrowers has created or
is contractually bound to create any Security Interest on or with respect to any
of its assets, properties, rights or revenues, and except as provided in this
Agreement, none of the Borrowers is restricted by contract, applicable law or
regulation or otherwise from creating Security Interests on any of its assets,
properties, rights or revenues.

 

(c)Each of the Borrowers has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Borrower’s right, title and
interest in and to the Ship owned by it and other properties and assets (or
arrangements for such recordings, filings and other actions acceptable to the
Agent shall have been made).

 

10.6Legal validity; effective first priority Security Interests. Subject to any
relevant insolvency laws affecting creditors’ rights generally:

 

(a)the Finance Documents to which each of the Borrowers is a party, constitute
or, as the case may be, will constitute upon execution and delivery (and, where
applicable, registration as provided for in the Finance Documents), such
Borrower’s legal, valid and binding obligations enforceable against it in
accordance with their respective terms; and

 

(b)the Finance Documents to which each of the Borrowers is a party, create or,
as the case may be, will create upon execution and delivery (and, where
applicable, registration as provided for in the Finance Documents), legal, valid
and binding first priority Security Interests enforceable in accordance with
their respective terms over all the assets to which they, by their terms,
relate.

 

10.7No third party Security Interests. Without limiting the generality of
Clauses 10.5 and 10.6, at the time of the execution and delivery of each Finance
Document to which a Borrower is a party:

 

(a)the Borrower party thereto will have the right to create all the Security
Interests which that Finance Document purports to create; and

 

(b)no third party will have any Security Interest (except for Permitted Security
Interests) or any other interest, right or claim over, in or in relation to any
asset to which any such Security Interest, by its terms, relates.

 

10.8No conflicts. The borrowing of an Advance, the execution of each Finance
Document and compliance with each Finance Document will not involve or lead to a
contravention of:

 

(a)to the knowledge of the Borrowers, any law or regulation; or

 

(b)the constitutional documents of a Borrower; or

 

(c)any contractual or other obligation or restriction which is binding on a
Borrower or any of its assets.

 

35

 

  

10.9Status of Secured Liabilities. The Secured Liabilities constitute direct,
unconditional and general obligations of each Borrower and rank (a) senior to
all subordinated Financial Indebtedness and (b) not less than pari passu (as to
priority of payment and as to security) with all other Financial Indebtedness of
each Borrower.

 

10.10Taxes.

 

(a)All payments which a Borrower is liable to make under the Finance Documents
to which it is a party can properly be made without deduction or withholding for
or on account of any tax payable under any law of any Pertinent Jurisdiction.

 

(b)Each Borrower has timely filed or has caused to be filed all tax returns and
other reports that it is required by law or regulation to file in any Pertinent
Jurisdiction, and has paid or caused to be paid all taxes, assessments and other
similar charges that are due and payable in any Pertinent Jurisdiction, other
than taxes and charges:

 

(i)which (A) are not yet due and payable or (B) are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established and as to which such failure to have paid such tax does not create
any material risk of sale, forfeiture, loss, confiscation or seizure of a Ship
or of criminal liability; or

 

(ii)the non-payment of which could not reasonably be expected to have a material
adverse effect on the financial condition of such Borrower.

 

The charges, accruals, and reserves on the books of each Borrower respecting
taxes are adequate in accordance with GAAP.

 

(c)No material claim for any tax has been asserted against a Borrower by any
Pertinent Jurisdiction or other taxing authority other than claims that are
included in the liabilities for taxes in the most recent balance sheet of such
person or disclosed in the notes thereto, if any.

 

(d)The execution, delivery, filing and registration or recording (if applicable)
of the Finance Documents and the consummation of the transactions contemplated
thereby will not cause any of the Creditor Parties to be required to make any
registration with, give any notice to, obtain any license, permit or other
authorization from, or file any declaration, return, report or other document
with any governmental authority in any Pertinent Jurisdiction.

 

(e)No taxes are required by any governmental authority in any Pertinent
Jurisdiction to be paid with respect to or in connection with the execution,
delivery, filing, recording, performance or enforcement of any Finance Document.

 

(f)The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be subject to taxation under any law or regulation
of any governmental authority in any Pertinent Jurisdiction of the Borrowers.

 

(g)It is not necessary for the legality, validity, enforceability or
admissibility into evidence of this Agreement or any other Finance Document that
any stamp, registration or similar taxes be paid on or in relation to this
Agreement or any of the other Finance Documents.

 

36

 

  

10.11No default. No Event of Default or Potential Event of Default has occurred
or would result from the borrowing of an Advance.

 

10.12Information. All financial statements, information and other data furnished
by or on behalf of a Borrower to any of the Creditor Parties:

 

(a)was true and accurate in all material respects at the time it was given;

 

(b)such financial statements, if any, have been prepared in accordance with GAAP
and accurately and fairly represent in all material respects the financial
condition of such Borrower as of the date or respective dates thereof and the
results of operations of such Borrower for the period or respective periods
covered by such financial statements;

 

(c)there are no other facts or matters the omission of which would have made or
make any such information false or misleading in any material respect;

 

(d)there has been no material adverse change in the financial condition,
operations or business prospects of such Borrower since the date on which such
information was provided other than as previously disclosed to the Agent in
writing; and

 

(e)neither of the Borrowers has any contingent obligations, liabilities for
taxes or other outstanding financial obligations which are material in the
aggregate except as disclosed in such statements, information and data.

 

10.13No litigation. No legal or administrative action involving a Borrower
(including any action relating to any alleged or actual breach of the ISM Code,
the ISPS Code or any Environmental Law) has been commenced or taken by any
person, or, to a Borrower’s knowledge, is likely to be commenced or taken which,
in either case, would be likely to have a material adverse effect on the
business, assets or financial condition of a Borrower or which may affect the
legality, validity, binding effect or enforceability of the Finance Documents.

 

10.14Intellectual property. Except for those with respect to which the failure
to own or license could not reasonably be expected to have a material adverse
effect, each Borrower owns or has the right to use all patents, trademarks,
permits, service marks, trade names, copyrights, franchises, formulas, licenses
and other rights with respect thereto, and have obtained assignment of all
licenses and other rights of whatsoever nature, that are material to its
business as currently contemplated without any conflict with the rights of
others.

 

10.15ISM Code and ISPS Code compliance. Each Borrower has obtained or will
obtain or will cause to be obtained all necessary ISM Code Documentation and
ISPS Code Documentation in connection with the Ship owned by it and its
operation and will be or will cause such Ship and the relevant Approved Manager
to be in full compliance with the ISM Code and the ISPS Code.

 

10.16Validity and completeness of Time Charter and Sub-Time Charter.

 

(a)Each Time Charter constitutes valid, binding and enforceable obligations of
the Time Charterer and the relevant Borrower in accordance with its terms and:

 

37

 

  

(i)the copy of such Time Charter delivered to the Agent before the date of this
Agreement is a true and complete copy; and

 

(ii)no amendments or additions to the Time Charter have been agreed nor has the
relevant Borrower or the Time Charterer waived any of their respective rights
under the Time Charter, in each case that would be adverse in any material
respect to the interests of the Creditor Parties (or any of them) under or in
respect of the Finance Documents.

 

(b)[intentionally omitted].

 

(c)Each Sub-Time Charter constitutes valid, binding and enforceable obligations
of the Time Charterer and the Sub-Time Charterer in accordance with its terms
and:

 

(i)the copy of such Sub-Time Charter delivered to the Agent before the date of
this Agreement is a true and complete copy; and

 

(ii)no amendments or additions to the Sub-Time Charter have been agreed nor has
the Time Charterer or the Sub-Time Charterer waived any of their respective
rights under the Sub-Time Charter in each case that would be adverse in any
material respect to the interests of the Creditor Parties (or any of them) under
or in respect of the Finance Documents.

 

10.17Compliance with law; Environmentally Sensitive Material. Except to the
extent the following could not reasonably be expected to have a material adverse
effect on the business, assets or financial condition of a Borrower, or affect
the legality, validity, binding effect or enforceability of the Finance
Documents:

 

(a)the operations and properties of each Borrower comply with all applicable
laws and regulations, including without limitation Environmental Laws, all
necessary Environmental Permits have been obtained and are in effect for the
operations and properties of each such person and each such person is in
compliance in all material respects with all such Environmental Permits; and

 

(b)none of the Borrowers has been notified in writing by any person that it or
any of its subsidiaries or Affiliates is potentially liable for the remedial or
other costs with respect to treatment, storage, disposal, release, arrangement
for disposal or transportation of any Environmentally Sensitive Material, except
for costs incurred in the ordinary course of business with respect to treatment,
storage, disposal or transportation of such Environmentally Sensitive Material.

 

10.18Ownership structure.

 

(a)Each Borrower has no subsidiaries.

 

(b)All of the Equity Interests of the Borrowers have been validly issued, are
fully paid, non-assessable and free and clear of all Security Interests (except
Security Interests in favor of the Security Trustee) and are owned of record by
Nordic Bulk Holding. All of the Equity Interests of Nordic Bulk Holding have
been validly issued, are fully paid, non-assessable and free and clear of all
Security Interests and are owned of record by Bulk Fleet, ST Shipping and ASO
2020.

 

38

 

  

(c)All of the Equity Interests of ST Shipping are owned beneficially and of
record by Glencore AG.

 

(d)All of the Equity Interests of Bulk Fleet are owned beneficially by Pangaea.

 

(e)None of the Equity Interests of any of the Borrowers are subject to any
existing option, warrant, call, right, commitment or other agreement of any
character to which any of the Borrowers is a party requiring, and there are no
Equity Interests of any of the Borrowers outstanding which upon conversion or
exchange would require, the issuance, sale or transfer of any additional Equity
Interests of any of the Borrowers or other Equity Interests convertible into,
exchangeable for or evidencing the right to subscribe for or purchase Equity
Interests of any of the Borrowers.

 

10.19ERISA. None of the Borrowers, Pangaea or Quartet Holdco (if applicable)
maintains any Plan, Multiemployer Plan or Foreign Pension Plan.

 

10.20Margin stock. None of the Borrowers is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock and no proceeds of
an Advance will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock.

 

10.21Investment company, public utility, etc. None of the Borrowers is:

 

(a)an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended; or

 

(b)a “public utility” within the meaning of the United States Federal Power Act
of 1920, as amended.

 

10.22Asset control.

 

(a)Each of the Borrowers is not a Prohibited Person, is not owned or controlled
by, or acting directly or indirectly on behalf of or for the benefit of, a
Prohibited Person and does not own or control a Prohibited Person;

 

(b)No proceeds of the Advance shall be made available, directly or indirectly,
to or for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions.

 

10.23No money laundering. Without prejudice to the generality of Clause 2.3, in
relation to the borrowing by the Borrowers of an Advance, the performance and
discharge of its obligations and liabilities under the Finance Documents, and
the transactions and other arrangements affected or contemplated by the Finance
Documents to which a Borrower is a party, each of the Borrowers confirms that:

 

(a)it is acting for its own account;

 

39

 

  

(b)it will use the proceeds of such Advance for its own benefit, under its full
responsibility and exclusively for the purposes specified in this Agreement; and

 

(c)the foregoing will not involve or lead to a contravention of any law,
official requirement or other regulatory measure or procedure implemented to
combat “money laundering” (as defined in Article 1 of Directive 2005/60/EC of
the European Parliament and of the Council) and comparable United States federal
and state laws, including without limitation the PATRIOT Act and the Bank
Secrecy Act.

 

10.24Ships. Each Ship is or will be at the Delivery Date:

 

(a)in the sole and absolute ownership of a Borrower and duly registered in such
Borrower’s name under the law of the Republic of Panama, unencumbered save and
except for the Mortgage thereon in favor of the Security Trustee recorded
against it and Permitted Security Interests;

 

(b)seaworthy for hull and machinery insurance warranty purposes and in every way
fit for its intended service;

 

(c)insured in accordance with the provisions of this Agreement and the
requirements hereof in respect of such insurances will have been complied with;

 

(d)in class in accordance with the provisions of this Agreement and the
requirements hereof in respect of such classification will have been complied
with; and

 

(e)managed by an Approved Manager pursuant to an Approved Management Agreement.

 

10.25Place of business. For purposes of the UCC, each of the Borrowers has only
one place of business located at, or, if it has more than one place of business,
the chief executive office from which it manages the main part of its business
operations and conducts its affairs is located at:

 

Par la Ville Place

14 Par la Ville Road

Hamilton HM08

Bermuda

 

None of the Borrowers has a place of business in the United States of America,
the District of Columbia, the United States Virgin Islands, or any territory or
insular possession subject to the jurisdiction of the United States of America.

 

10.26Solvency. In the case of each of the Borrowers:

 

(a)the sum of its assets, at a fair valuation, does and will exceed its
liabilities, including, to the extent they are reportable as such in accordance
with GAAP, contingent liabilities;

 

(b)the present fair market saleable value of its assets is not and shall not be
less than the amount that will be required to pay its probable liability on its
then existing debts, including, to the extent they are reportable as such in
accordance with GAAP, contingent liabilities, as they mature;

 

40

 

  

(c)it does not and will not have unreasonably small working capital with which
to continue its business; and

 

(d)it has not incurred, does not intend to incur and does not believe it will
incur, debts beyond its ability to pay such debts as they mature.

 

10.27Borrowers’ business. From the date of its incorporation until the date
hereof, each of the Borrowers has not conducted any business other than in
connection with, or for the purpose of, owning and operating the Ships.

 

10.28Immunity; enforcement; submission to jurisdiction; choice of law.

 

(a)Each of the Borrowers is subject to civil and commercial law with respect to
its obligations under the Finance Documents, and the execution, delivery and
performance by each Borrower of the Finance Documents to which it is a party
constitute private and commercial acts rather than public or governmental acts.

 

(b)None of the Borrowers nor any of its respective properties has any immunity
from suit, court jurisdiction, attachment prior to judgment, attachment in aid
of execution of a judgment, set-off, execution of a judgment or from any other
legal process in relation to any Finance Document.

 

(c)It is not necessary under the laws of a Borrower’s jurisdiction of
incorporation or formation, in order to enable any Creditor Party to enforce its
rights under any Finance Document or by reason of the execution of any Finance
Document or the performance by a Borrower of its obligations under any Finance
Document, that such Creditor Party should be licensed, qualified or otherwise
entitled to carry on business in such Borrower’s jurisdiction of incorporation
or formation.

 

(d)Other than the recording of the Mortgage in accordance with the laws of the
Republic of Panama, and such filings as may be required in a Pertinent
Jurisdiction in respect of certain of the Finance Documents, and the payment of
fees consequent thereto, it is not necessary for the legality, validity,
enforceability or admissibility into evidence of this Agreement or any other
Finance Document that any of them or any document relating thereto be
registered, filed recorded or enrolled with any court or authority in any
Pertinent Jurisdiction.

 

(e)The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be deemed to be resident, domiciled or carrying on
business in any Pertinent Jurisdiction of any Security Party or subject to
taxation under any law or regulation of any governmental authority in any
Pertinent Jurisdiction of any Security Party.

 

(f)Under the law of a Borrower’s jurisdiction of incorporation or formation, the
choice of the law of New York to govern this Agreement and the other Finance
Documents to which New York law is applicable is valid and binding.

 

(g)The submission by the Borrowers to the jurisdiction of the New York State
courts and the U.S. Federal court sitting in New York County pursuant to Clause
32.2(a) is valid and binding and not subject to revocation, and service of
process effected in the manner set forth in Clause 32.2(d) will be effective to
confer personal jurisdiction over the Borrowers in such courts.

 

41

 

  

11GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS

 

11.1Affirmative covenants. From the first Drawdown Date until the Total
Commitments have terminated and all amounts payable hereunder have been paid in
full each of the Borrowers undertakes with each Creditor Party to comply or
cause compliance with the following provisions of this Clause 11.1 except as the
Agent, with the consent of the Majority Lenders, may approve from time to time
in writing, such approval not to be unreasonably withheld:

 

(a)Performance of obligations. Each Borrower shall duly observe and perform its
obligations under the relevant Time Charter and each Finance Document to which
it is or is to become a party.

 

(b)Notification of defaults (etc). The Borrowers shall promptly notify the
Agent, upon becoming aware of the same, of:

 

(i)the occurrence of an Event of Default or of any Potential Event of Default or
any other event (including any litigation) which might adversely affect its
ability or the Time Charterer’s ability to perform its obligations under the
Time Charter, the Time Charter Guarantor’s ability to perform its obligations
(if any) under the Time Charter, the Time Charterer’s or the Sub-Time
Charterer’s ability to perform its obligations under the Sub-Time Charter, or
any Security Party’s ability to perform its obligations under each Finance
Document to which it is or is to become a party;

 

(ii)any default, or any interruption in the performance whether or not the same
constitutes a default, by any party to the Time Charter or the Sub-Time Charter;
and

 

(iii)any damage or injury caused by or to the Ship in excess of $1,500,000.

 

(c)Confirmation of no default. The Borrowers will, within five (5) Business Days
after service by the Agent of a written request, serve on the Agent a notice
which is signed by a director, an officer or a duly authorized person of the
Borrowers and which states that:

 

(i)no Event of Default or Potential Event of Default has occurred; or

 

(ii)no Event of Default or Potential Event of Default has occurred, except for a
specified event or matter, of which all material details are given.

 

The Agent may serve requests under this Clause 11.1(c) from time to time but
only if asked to do so by a Lender or Lenders having Contributions exceeding 10%
of the Loan or (if no Advances have been made) Commitments exceeding 10% of the
Total Commitments, and this Clause 11.1(c) does not affect the Borrowers’
obligations under Clause 11.1(b).

 

(d)Notification of litigation. The Borrowers will provide the Agent with details
of any legal or administrative action involving a Borrower, any other Security
Party (other than the Glencore Guarantors and ST Shipping), the Approved Manager
or a Ship, the Earnings or the Insurances as soon as such action is instituted
or it becomes apparent to the Borrowers that it is likely to be instituted,
unless it is clear that the legal or administrative action cannot be considered
material in the context of any Finance Document.

 

42

 

  

(e)Provision of further information. The Borrowers will, as soon as practicable
after receiving the request, provide the Agent with any additional financial or
other information relating to:

 

(i)the Borrowers; or

 

(ii)any other matter relevant to, or to any provision of, a Finance Document,

 

which may be requested by the Agent at any time.

 

(f)Books of record and account; separate accounts.

 

(i)Each of the Borrowers shall keep separate and proper books of record and
account in which full and materially correct entries shall be made of all
financial transactions and the assets and business of each of the Borrowers in
accordance with GAAP, and the Agent shall have the right to examine the books
and records of each of the Borrowers wherever the same may be kept from time to
time as it sees fit, in its sole reasonable discretion, or to cause an
examination to be made by a firm of accountants selected by it, provided that
any examination shall be done without undue interference with the day to day
business operations of such Borrower.

 

(ii)Each of the Borrowers shall keep separate accounts and shall not co-mingle
assets with any other person.

 

(g)Financial reports. Each of the Borrowers shall prepare and shall deliver, or
shall cause to be prepared and to be delivered, to the Agent:

 

(i)as soon as practicable, but not later than 120 days after the end of each
Fiscal Year, an unaudited balance sheet as of the end of such period and the
related statements of profit and loss and changes in financial position for each
Borrower, each in respect of such Fiscal Year, in reasonable detail and prepared
in accordance with GAAP;

 

(ii)as soon as practicable, but not later than 90 days after the end of each of
the second and fourth quarters of each Fiscal Year, management accounts as of
the end of such period for the Sub-Time Charterer, and as soon as practicable,
but not later than 180 days after the end of each Fiscal Year, annual audited
accounts as of the end of such period for the Sub-Time Charterer;

 

(iii)not later than 45 days after the end of each of the second and final
quarters of each Fiscal Year, and together with the financial statements that
the Borrowers deliver in (i) above, a Compliance Certificate; and

 

(iv)such other financial statements, annual budgets and projections as may be
reasonably requested by the Agent, each to be in such form as the Agent may
reasonably request.

 

(h)Appraisals of Fair Market Value. The Borrowers shall procure and deliver to
the Agent two written appraisal reports setting forth the Fair Market Value of
each of the Ships as follows:

 

43

 

  

(i)on a bi-annual basis at the Borrowers’ expense for inclusion with each
Compliance Certificate required to be delivered under Clause 11.1(g)(iii); and

 

(ii)at the Lenders’ expense, at all other times upon the request of the Agent or
the Majority Lenders, unless an Event of Default has occurred and is continuing,
in which case the Borrowers shall procure it at its expense as often as
requested.

 

provided that if there is a difference of or in excess of 10% between the two
appraisals obtained by the Borrowers, the Borrowers may, at their sole expense,
obtain a third appraisal from an Approved Broker.

 

(i)Taxes. Each of the Borrowers shall prepare and timely file all tax returns
required to be filed by it and pay and discharge all taxes imposed upon it or in
respect of any of its property and assets before the same shall become in
default, as well as all lawful claims (including, without limitation, claims for
labor, materials and supplies) which, if unpaid, might become a Security
Interest upon the Collateral or any part thereof, except in each case, for any
such taxes (i) as are being contested in good faith by appropriate proceedings
and for which adequate reserves have been established, (ii) in excess of
$100,000 as to which such failure to have paid does not create any risk of sale,
forfeiture, loss, confiscation or seizure of a Ship or criminal liability, or
(iii) the failure of which to pay or discharge would not be likely to have a
material adverse effect on the business, assets or financial condition of a
Borrower or to affect the legality, validity, binding effect or enforceability
of the Finance Documents.

 

(j)Consents. Each of the Borrowers shall obtain or cause to be obtained,
maintain in full force and effect and comply with the conditions and
restrictions (if any) imposed in connection with, every consent and do all other
acts and things which may from time to time be necessary or required for the
continued due performance of:

 

(i)all of its and the Time Charterer’s obligations under the relevant Time
Charter;

 

(ii)the Time Charter Guarantor’s obligations, if any, under the relevant Time
Charter;

 

(iii)in the case of each of NORDIC ODYSSEY and NORDIC ORION, the Time
Charterer’s and the Sub-Time Charterer’s obligations under the Sub-Time Charter;
and

 

(iv)each Security Party’s obligations under each Finance Document to which it is
or is to become a party,

 

and the Borrowers shall deliver a copy of all such consents to the Agent
promptly upon its request.

 

(k)Compliance with applicable law. Each of the Borrowers shall comply in all
material respects with all applicable federal, state, local and foreign laws,
ordinances, rules, orders and regulations now in force or hereafter enacted,
including, without limitation, all Environmental Laws and regulations relating
thereto, the failure to comply with which would be likely to have a material
adverse effect on the financial condition of such person or affect the legality,
validity, binding effect or enforceability of each Finance Document to which it
is or is to become a party.

 

44

 

  

(l)Existence. Each of the Borrowers shall do or cause to be done all things
necessary to preserve and keep in full force and effect its existence in good
standing under the laws of its jurisdiction of incorporation or formation.

 

(m)Conduct of business.

 

(i)Each of the Borrowers shall conduct business only in connection with, or for
the purpose of, owning and chartering its Ship.

 

(ii)Each of the Borrowers shall conduct business in its own name and observe all
corporate and other formalities required by its constitutional documents.

 

(n)Properties.

 

(i)Except to the extent the failure to do so could not reasonably be expected to
have a material adverse effect on the business, assets or financial condition of
a Borrower, or affect the legality, validity, binding effect or enforceability
of the Finance Documents, each Borrower shall maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

(ii)Each of the Borrowers shall obtain and maintain good and marketable title or
the right to use or occupy all real and personal properties and assets
(including intellectual property) reasonably required for the conduct of its
respective business.

 

(iii)Each of the Borrowers shall maintain and protect its respective
intellectual property and conduct its respective business and affairs without
infringement of or interference with any intellectual property of any other
person in any material respect and shall comply in all material respects with
the terms of its licenses.

 

(o)Loan proceeds. The Borrowers shall use the proceeds of the first Advance
solely for the purposes of (i) repayment of a bridge loan provided by ST
Shipping, and (ii) repayment of subordinated shareholder loans provided by ST
Shipping and Pangaea, and the proceeds of the second Advance solely for the
purpose of financing the acquisition of NORDIC OSHIMA.

 

(p)Change of place of business. The Borrowers shall notify the Agent promptly of
any change in the location of the place of business where it or any other
Security Party conducts its affairs and keeps its records.

 

(q)Pollution liability. The Borrowers shall take, or cause to be taken, such
actions as may be reasonably required to mitigate potential liability to it
arising out of pollution incidents or as may be reasonably required to protect
the interests of the Creditor Parties with respect thereto.

 

(r)Subordination of loans. Each of the Borrowers shall cause all loans made to
it by any Affiliate, parent or subsidiary or any Guarantor, and all sums and
other obligations (financial or otherwise) owed by it to any Affiliate, parent
or subsidiary or to an Approved Manager or a Guarantor to be fully subordinated
(in Agreed Form) to all Secured Liabilities.

 

45

 

  

(s)Asset control. Each of the Borrowers shall to the best of its knowledge and
ability ensure that:

 

(i)it is not owned or controlled by, or acting directly or indirectly on behalf
of or for the benefit of, a Prohibited Person and does not own or control a
Prohibited Person; and

 

(ii)no proceeds of the Advance shall be made available, directly or indirectly,
to or for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions.

 

(t)Money laundering. Each of the Borrowers shall to the best of its knowledge
and ability comply, and cause each of its subsidiaries to comply, with any
applicable law, official requirement or other regulatory measure or procedure
implemented to combat “money laundering” (as defined in Article 1 of Directive
2005/60/EC of the European Parliament and of the Council) and comparable United
States federal and state laws, including without limitation the PATRIOT Act and
the Bank Secrecy Act.

 

(u)Pension Plans. Promptly upon the institution of a Plan, a Multiemployer Plan
or a Foreign Pension Plan by a Borrower, Pangaea or Quartet Holdco (if
applicable), the Borrowers shall furnish or cause to be furnished to the Agent
written notice thereof and, if requested by the Agent or any Lender, a copy of
such Plan, Multiemployer Plan or Foreign Pension Plan.

 

(v)Information provided to be accurate. All financial and other information
which is provided in writing by or on behalf of a Borrower, Pangaea or Quartet
Holdco under or in connection with any Finance Document shall be true and not
misleading in any material respect and shall not omit any material fact or
consideration.

 

(w)Shareholder and creditor notices. The Borrowers shall send the Agent, at the
same time as they are dispatched, copies of all communications which are
dispatched to its (i) shareholders (or equivalent) or any class of them or (ii)
creditors generally.

 

(x)Maintenance of Security Interests. Each of the Borrowers shall:

 

(i)at its own cost, do all that it reasonably can to ensure that any Finance
Document validly creates the obligations and the Security Interests which it
purports to create; and

 

(ii)without limiting the generality of paragraph (i), at its own cost, promptly
register, file, record or enroll any Finance Document with any court or
authority in all Pertinent Jurisdictions, pay any stamp, registration or similar
tax in all Pertinent Jurisdictions in respect of any Finance Document, give any
notice or take any other step which, in the opinion of the Majority Lenders, is
or has become necessary or desirable for any Finance Document to be valid,
enforceable or admissible in evidence or to ensure or protect the priority of
any Security Interest which it creates.

 

(y)“Know your customer” checks. If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

46

 

  

(ii)any change in the status of any Security Party after the date of this
Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrowers shall promptly upon the request of
the Agent or the Lender concerned supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or the Lender concerned (for itself or, in
the case of the event described in paragraph (iii), on behalf of any prospective
new Lender) in order for the Agent, the Lender concerned or, in the case of the
event described in paragraph (iii), any prospective new Lender to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(z)Inspection reports. The Borrowers shall procure that any report prepared by
an independent inspector jointly appointed by the relevant Borrower and the
relevant charterer in respect of a Ship shall be provided to the Agent.

 

(aa)Further assurances. From time to time, at its expense, the Borrowers shall
duly execute and deliver to the Agent such further documents and assurances as
the Majority Lenders or the Agent may request to effectuate the purposes of this
Agreement, the other Finance Documents or obtain the full benefit of any of the
Collateral.

 

11.2Negative covenants. From the first Drawdown Date until the Total Commitments
have terminated and all amounts payable hereunder have been paid in full each of
the Borrowers undertakes with each Creditor Party to comply or cause compliance
with the following provisions of this Clause 11.2 except as the Agent, with the
consent of the Majority Lenders, may approve from time to time in writing, such
approval not to be unreasonably withheld:

 

(a)Security Interests. None of the Borrowers shall create, assume or permit to
exist any Security Interest whatsoever upon any of its properties or assets,
whether now owned or hereafter acquired, except for Permitted Security
Interests.

 

(b)Sale of assets; merger. None of the Borrowers shall sell, transfer or lease
(other than in connection with a Charter) all or substantially all of its
properties and assets, or enter into any transaction of merger or consolidation
or liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution) provided that a Borrower may sell a Ship pursuant to the terms of
Clause 11.2(q).

 

(c)No contracts other than in ordinary course. None of the Borrowers shall enter
into any transactions or series of related transactions with third parties other
than in the ordinary course of its business.

 

47

 

  

(d)Affiliate transactions. None of the Borrowers shall enter into any
transaction or series of related transactions, whether or not in the ordinary
course of business, with any Affiliate other than on terms and conditions
substantially as favorable to such Borrower as would be obtainable by it at the
time in a comparable arm’s-length transaction with a person other than an
Affiliate.

 

(e)Change of business. None of the Borrowers shall change the nature of its
business or commence any business other than in connection with, or for the
purpose of, owning and operating the Ships.

 

(f)Change of Control; Negative pledge. None of the Borrowers shall permit any
act, event or circumstance that would result in a Change of Control of such
Borrower, and neither of the Borrowers shall permit any pledge or assignment of
its Equity Interests except in favor of the Security Trustee to secure the
Secured Liabilities. For the avoidance of doubt, it is understood and agreed
that the Quartet Merger shall not constitute a Change of Control.

 

(g)Increases in capital. None of the Borrowers shall permit an increase of its
capital by way of the issuance of any class or series of Equity Interests or
create any new class of Equity Interests that is not subject to a Security
Interest to secure the Secured Liabilities.

 

(h)Financial Indebtedness. None of the Borrowers shall incur any Financial
Indebtedness other than (i) in respect of the Loan and (ii) subordinated loans
permitted under Clause 11.1(r).

 

(i)Dividends. None of the Borrowers, without the prior written consent of the
Majority Lenders, such consent not to be unreasonably withheld, shall declare or
pay any dividends or return any capital to its equity holders or authorize or
make any other distribution, payment or delivery of property or cash to its
equity holders, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any interest of any class or series of its Equity
Interests (or acquire any rights, options or warrants relating thereto but not
including convertible debt) now or hereafter outstanding, or repay any
subordinated loans to equity holders or set aside any funds for any of the
foregoing purposes, provided that any amounts received from the sale of a Ship
in excess of the “relevant proportion” (within the meaning of Clause 8.8 of this
Agreement), plus any other amounts due owning under this Agreement and the other
Finance Documents, may be paid as a dividend so long as the Collateral
Maintenance Ratio set forth in Clause 15.2 is maintained both before and after
such dividend payment.

 

(j)No amendment to Time Charter. None of the Borrowers shall agree to any
amendment or supplement to, or waive or fail to enforce, the relevant Time
Charter or any of its provisions which would adversely affect in any material
respect the interests of the Creditor Parties (or any of them) under or in
respect of the Finance Documents.

 

(k)Intentionally omitted.

 

(l)Loans and investments. None of the Borrowers shall make any loan or advance
to, make any investment in, or enter into any working capital maintenance or
similar agreement with respect to any person, whether by acquisition of Equity
Interests or indebtedness, by loan, guarantee or otherwise, provided that the
following loans or advances shall be permitted: (i) any loan made by one
Borrower to another Borrower; (ii) any trade credit extended by a Borrower in
the ordinary course of business, (iii) any prepayment made by a Borrower for
goods or services yet to be delivered in the ordinary course of business, or
(iv) any other loan or advance to which the Agent has consented in writing.

 

48

 

  

(m)Acquisition of capital assets. None of the Borrowers shall acquire any
capital assets (including any vessel other than the Ships) by purchase, charter
or otherwise, provided that for the avoidance of doubt nothing in this Clause
11.2(m) shall prevent or be deemed to prevent capital improvements being made to
the Ships.

 

(n)Sale and leaseback. None of the Borrowers shall enter into any arrangements,
directly or indirectly, with any person whereby it shall sell or transfer any of
its property, whether real or personal, whether now owned or hereafter acquired,
if it, at the time of such sale or disposition, intends to lease or otherwise
acquire the right to use or possess (except by purchase) such property or like
property for a substantially similar purpose.

 

(o)Changes to Fiscal Year and accounting policies. None of the Borrowers shall
change its Fiscal Year or make or permit any change in accounting policies
affecting (i) the presentation of financial statements or (ii) reporting
practices, except in either case in accordance with GAAP or pursuant to the
requirements of applicable laws or regulations.

 

(p)Jurisdiction of incorporation or formation; Amendment of constitutional
documents. None of the Borrowers shall change the jurisdiction of its
incorporation or formation or materially amend its constitutional documents.

 

(q)Sale of Ship. None of the Borrowers shall consummate the sale of its Ship
without paying or causing to be paid all amounts due and owing under Clause 8.8
of this Agreement, as well as any other amounts due and owning under this
Agreement and the other Finance Documents prior to or simultaneously with the
consummation of such sale.

 

(r)Change of location. None of the Borrowers shall change the location of its
chief executive office or the office where its corporate records are kept or
open any new office for the conduct of its business on less than thirty (30)
days prior written notice to the Agent.

 

(s)No employees; VAT group.

 

(i)None of the Borrowers shall have any employees.

 

(ii)None of the Borrowers shall be or become a member of any VAT (value added
tax) group.

 

12INTENTIONALLY OMITTED

 

13MARINE INSURANCE COVENANTS

 

13.1General. From the first Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, each of the
Borrowers undertakes with each Creditor Party to comply or cause compliance with
the following provisions of this Clause 13 except as the Agent, with the consent
of the Majority Lenders, may approve from time to time in writing, such approval
not to be unreasonably withheld.

 

49

 

  

13.2Maintenance of obligatory insurances. Each Borrower shall keep the Ship
owned by it insured at its expense for and against:

 

(a)hull and machinery risks, plus freight interest and hull interest and any
other usual marine risks such as excess risks;

 

(b)war risks (including the London Blocking and Trapping addendum or similar
arrangement);

 

(c)full protection and indemnity risks (including liability for oil pollution
and excess war risk P&I cover) on standard Club Rules, covered by a Protection
and Indemnity association which is a member of the International Group of
Protection and Indemnity Associations (or, if the International Group ceases to
exist, any other leading protection and indemnity association or other leading
provider of protection and indemnity insurance) (including, without limitation,
the proportion (if any) of any collision liability not covered under the terms
of the hull cover), or other with written consent from the Agent;

 

(d)freight, demurrage & defense risks;

 

(e)risks covered by mortgagee’s interest insurance (M.I.I.) (as provided in
Clause 13.16 below);

 

(f)risks covered by mortgagee’s interest additional perils (pollution) (M.A.P.)
(as provided in Clause 13.16 below); and

 

(g)any other risks against which the Security Trustee considers, having regard
to practices and other circumstances prevailing at the relevant time, it would
in the opinion of the Security Trustee be reasonable for the Borrowers to insure
and which are specified by the Security Trustee by notice to the Borrowers (such
as political risks and mortgage rights insurance).

 

13.3Terms of obligatory insurances. Each Borrower shall affect such insurances
in respect of the Ship owned by it:

 

(a)in Dollars;

 

(b)in the case of the insurances described in (a), (b), (e) and (f) of Clause
13.2 shall each be for at least the greater of:

 

(i)when aggregated with the insured value of the other Ships then financed under
this Agreement, 120% of the Loan; and

 

(ii)the Fair Market Value of the Ship;

 

(c)in the case of oil pollution liability risks, for an aggregate amount equal
to the greater of $1,000,000,000 and the highest level of cover from time to
time available under basic protection and indemnity club entry and in the
international marine insurance market;

 

(d)in relation to protection and indemnity risks in respect of the full tonnage
of the Ship;

 

(e)on approved terms; and

 

50

 

  

(f)through approved brokers and with approved insurance companies and/or
underwriters or, in the case of war risks and protection and indemnity risks, in
approved war risks and protection and indemnity risks associations that are
members of the International Group of P&I Clubs.

 

13.4Further protections for the Creditor Parties. In addition to the terms set
out in Clause 13.3, each Borrower shall procure that the obligatory insurances
affected by it shall:

 

(a)subject always to paragraph (b), name that Borrower as the sole named assured
unless the interest of every other named assured is limited:

 

(i)in respect of any obligatory insurances for hull and machinery and war risks;

 

(A)to any provable out-of-pocket expenses that it has incurred and which form
part of any recoverable claim on underwriters; and

 

(B)to any third party liability claims where cover for such claims is provided
by the policy (and then only in respect of discharge of any claims made against
it); and

 

(ii)in respect of any obligatory insurances for protection and indemnity risks,
to any recoveries it is entitled to make by way of reimbursement following
discharge of any third party liability claims made specifically against it;

 

and every other named assured has undertaken in writing to the Security Trustee
(in such form as it requires) that any deductible shall be apportioned between
that Borrower and every other named assured in proportion to the aggregate
claims made or paid by each of them and that it shall do all things necessary
and provide all documents, evidence and information to enable the Security
Trustee to collect or recover any moneys which at any time become payable in
respect of the obligatory insurances;

 

(b)whenever the Security Trustee requires, name (or be amended to name) the
Security Trustee as additional named assured for its rights and interests,
warranted no operational interest and with full waiver of rights of subrogation
against the Security Trustee, but without the Security Trustee thereby being
liable to pay (but having the right to pay) premiums, calls or other assessments
in respect of such insurance;

 

(c)name the Security Trustee as first priority mortgagee and loss payee with
such directions for payment as the Security Trustee may specify;

 

(d)provide that all payments by or on behalf of the insurers under the
obligatory insurances to the Security Trustee shall be made without set-off,
counterclaim or deductions or condition whatsoever;

 

(e)provide that the obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Creditor Party;

 

(f)provide that the Security Trustee may make proof of loss if that Borrower
fails to do so; and

 

(g)provide that the deductible of the hull and machinery insurance is not higher
that the amount agreed upon and stated in the loss payable clause.

 

51

 

  

13.5Renewal of obligatory insurances. Each Borrower shall:

 

(a)at least 15 days before the expiry of any obligatory insurance:

 

(i)notify the Security Trustee of the brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom that
Borrower proposes to renew that obligatory insurance and of the proposed terms
of renewal; and

 

(ii)obtain the Security Trustee’s approval to the matters referred to in
paragraph (i);

 

(b)at least five (5) days before the expiry of any obligatory insurance, renew
that obligatory insurance in accordance with the Security Trustee’s approval
pursuant to paragraph (a); and

 

(c)procure that the approved brokers and/or the war risks and protection and
indemnity associations with which such a renewal is effected shall promptly
after the renewal notify the Security Trustee in writing of the terms and
conditions of the renewal.

 

13.6Copies of policies; letters of undertaking. Each Borrower shall ensure that
all approved brokers provide the Security Trustee with pro forma copies of all
policies and cover notes relating to the obligatory insurances which they are to
affect or renew and of a letter or letters or undertaking in a form required by
the Security Trustee and including undertakings by the approved brokers that:

 

(a)they will have endorsed on each policy, immediately upon issue, a loss
payable clause and a notice of assignment in accordance with the requirements of
the Insurance Assignment for that Borrower’s Ship;

 

(b)they will hold such policies, and the benefit of such insurances, to the
order of the Security Trustee in accordance with the said loss payable clause;

 

(c)they will advise the Security Trustee immediately of any material change to
the terms of the obligatory insurances or if they cease to act as brokers;

 

(d)they will notify the Security Trustee, not less than 14 days before the
expiry of the obligatory insurances, in the event of their not having received
notice of renewal instructions from that Borrower or its agents and, in the
event of their receiving instructions to renew, they will promptly notify the
Security Trustee of the terms of the instructions; and

 

(e)they will not set off against any sum recoverable in respect of a claim
relating to the Ship owned by that Borrower under such obligatory insurances any
premiums or other amounts due to them or any other person whether in respect of
that Ship or otherwise, they waive any lien on the policies, or any sums
received under them, which they might have in respect of such premiums or other
amounts, and they will not cancel such obligatory insurances by reason of
non-payment of such premiums or other amounts, and will arrange for a separate
policy to be issued in respect of that Ship forthwith upon being so requested by
the Security Trustee.

 

13.7Copies of certificates of entry. Each Borrower shall ensure that any
protection and indemnity and/or war risks associations in which the Ship owned
by it is entered provides the Security Trustee with:

 

52

 

  

(a)a certified copy of the certificate of entry for that Ship;

 

(b)a letter or letters of undertaking in such form as may be required by the
Security Trustee; and

 

(c)a certified copy of each certificate of financial responsibility for
pollution by oil or other Environmentally Sensitive Material issued by the
relevant certifying authority in relation to that Ship.

 

13.8Deposit of original policies. Each Borrower shall ensure that all policies
relating to obligatory insurances are deposited with the approved brokers
through which the insurances are effected or renewed.

 

13.9Payment of premiums. Each Borrower shall punctually pay all premiums or
other sums payable in respect of the obligatory insurances and produce all
relevant receipts when so required by the Security Trustee.

 

13.10Guarantees. Each Borrower shall ensure that any guarantees required by a
protection and indemnity or war risks association are promptly issued and remain
in full force and effect.

 

13.11Compliance with terms of insurances. None of the Borrowers shall do nor
omit to do (nor permit to be done or not to be done) any act or thing which
would or might render any obligatory insurance invalid, void, voidable or
unenforceable or render any sum payable under an obligatory insurance repayable
in whole or in part; and, in particular:

 

(a)each Borrower shall take all necessary action and comply with all
requirements which may from time to time be applicable to the obligatory
insurances, and (without limiting the obligation contained in Clause 13.6(c))
ensure that the obligatory insurances are not made subject to any exclusions or
qualifications to which the Security Trustee has not given its prior approval;

 

(b)neither Borrower shall make any changes relating to the classification or
Classification Society or manager or operator of the Ship unless approved by the
underwriters of the obligatory insurances;

 

(c)each Borrower shall make (and promptly supply copies to the Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship owned by it is entered to
maintain cover for trading to the United States of America and Exclusive
Economic Zone (as defined in the United States Oil Pollution Act 1990 or any
other applicable legislation); and

 

(d)none of the Borrowers shall employ the Ship owned by it, nor allow it to be
employed, otherwise than in conformity with the terms and conditions of the
obligatory insurances, without first obtaining the consent of the insurers and
complying with any requirements (as to extra premium or otherwise) which the
insurers specify.

 

13.12Alteration to terms of insurances. None of the Borrowers shall either make
or agree to any alteration to the terms of any obligatory insurance nor waive
any right relating to any obligatory insurance.

 

53

 

  

13.13Settlement of claims. None of the Borrowers shall settle, compromise or
abandon any claim under any obligatory insurance for Total Loss or for a Major
Casualty, and shall do all things necessary and provide all documents, evidence
and information to enable the Security Trustee to collect or recover any moneys
which at any time become payable in respect of the obligatory insurances.

 

13.14Provision of copies of communications. Upon specific request of the
Security Trustee each Borrower shall provide the Security Trustee, at the time
of each such communication, copies of all written communications between that
Borrower and:

 

(a)the approved brokers;

 

(b)the approved protection and indemnity and/or war risks associations;

 

(c)the approved insurance companies and/or underwriters, which relate directly
or indirectly to:

 

(i)that Borrower’s obligations relating to the obligatory insurances including,
without limitation, all requisite declarations and payments of additional
premiums or calls; and

 

(ii)any credit arrangements made between that Borrower and any of the persons
referred to in paragraphs (a) or (b) relating wholly or partly to the effecting
or maintenance of the obligatory insurances; and

 

(d)any parties involved in case of a claim under any of insurances relating to
that Borrower’s Ship.

 

13.15Provision of information. In addition, each Borrower shall promptly provide
(and in no event less than 15 days prior to the relevant Drawdown Date) the
Security Trustee (or any persons which it may designate) with any information
which the Security Trustee (or any such designated person) requests for the
purpose of:

 

(a)obtaining or preparing any report from an independent marine insurance broker
as to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

 

(b)effecting, maintaining or renewing any such insurances as are referred to in
Clause 13.16 or dealing with or considering any matters relating to any such
insurances;

 

and that Borrower shall, forthwith upon demand, indemnify the Security Trustee
in respect of all fees and other expenses incurred by or for the account of the
Security Trustee in connection with any such report as is referred to in
paragraph (a).

 

13.16Mortgagee’s interest, additional perils and political risk insurances. The
Security Trustee shall be entitled from time to time to effect, maintain and
renew (i) mortgagee’s interest marine insurance, (ii) mortgagee’s interest
additional perils insurance and/or (iii) mortgagee’s political risks / rights
insurance in such amounts (up to 120% of the Loan), on such terms, through such
insurers and generally in such manner as the Security Trustee may from time to
time consider appropriate and the Borrowers shall upon demand fully indemnify
the Creditor Parties in respect of all premiums and other expenses which are
incurred in connection with or with a view to effecting, maintaining or renewing
any such insurance or dealing with, or considering, any matter arising out of
any such insurance.

 

54

 



 

13.17Review of insurance requirements. The Security Trustee may and, on
instruction of the Majority Lenders, shall review, at the expense of the
Borrowers, the requirements of this Clause 13 from time to time in order to take
account of any changes in circumstances after the date of this Agreement which
are, in the opinion of the Agent or the Majority Lenders significant and capable
of affecting the relevant Borrower or the relevant Ship and its insurance
(including, without limitation, changes in the availability or the cost of
insurance coverage or the risks to which the relevant Borrower may be subject.)

 

13.18Modification of insurance requirements. The Security Trustee shall notify
the Borrowers of any proposed modification under Clause 13.17 to the
requirements of this Clause 13 which the Security Trustee may or, on instruction
of the Majority Lenders, shall reasonably consider appropriate in the
circumstances and such modification shall take effect on and from the date it is
notified in writing to the Borrowers as an amendment to this Clause 13 and shall
bind the Borrowers accordingly.

 

14SHIP COVENANTS

 

14.1General. From the first Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, each of the
Borrowers undertakes with each Creditor Party to comply or cause compliance with
the following provisions of this Clause 14 except as the Agent, with the consent
of the Majority Lenders, may approve from time to time in writing, such approval
not to be unreasonably withheld.

 

14.2Ship’s name and registration. Each Borrower shall:

 

(a)keep the Ship owned by it registered in its name under the law of the
Approved Flag on which it was registered when the Advance relating to such Ship
was made;

 

(b)not do, omit to do or allow to be done anything as a result of which such
registration might be cancelled or imperiled; and

 

(c)not change the name or port of registry of such Ship on which it was
registered or documented when it became subject to the Mortgage.

 

14.3Repair and classification. Each Borrower shall keep the Ship owned by it in
a good and safe condition and state of repair:

 

(a)consistent with first-class ship ownership and management practice;

 

(b)so as to maintain the highest class for that Ship with the Classification
Society, free of overdue recommendations and conditions; and

 

(c)so as to comply with all laws and regulations applicable to vessels
registered under the law of the Approved Flag on which that Ship is registered
or to vessels trading to any jurisdiction to which that Ship may trade from time
to time, including but not limited to the ISM Code and the ISPS Code,

 

55

 

  

and the Borrowers shall notify the Creditor Parties of the class and the
Classification Society of each Ship not less than 15 days prior to the relevant
Drawdown Date.

 

14.4Classification Society instructions and undertaking. Each Borrower shall
instruct the Classification Society referred to in Clause 14.3(b) and procure
that the Classification Society undertakes with the Security Trustee:

 

(a)to send to the Security Trustee, following receipt of a written request from
the Security Trustee, certified true copies of all original class records held
by the Classification Society in relation to that Borrower’s Ship;

 

(b)to allow the Security Trustee (or its agents), at any time and from time to
time, to inspect the original class and related records of that Borrower and the
Ship owned by it either (i) electronically (through the Classification Society
directly or by way of indirect access via the Borrowers’ account manager and
designating the Security Trustee as a user or administrator of the system under
its account) or (ii) in person at the offices of the Classification Society, and
to take copies of them electronically or otherwise;

 

(c)to notify the Security Trustee immediately by Email to
neil.mclaughlin@dvbbank.com and techcom@dvbbank.com if the Classification
Society:

 

(i)receives notification from that Borrower or any other person that such Ship’s
Classification Society is to be changed;

 

(ii)imposes a condition of class or issues a class recommendation in respect of
that Ship; or

 

(iii)becomes aware of any facts or matters which may result in or have resulted
in a change, suspension, discontinuance, withdrawal or expiry of that Ship’s
class under the rules or terms and conditions of that Borrower’s or that Ship’s
membership of the Classification Society;

 

(d)following receipt of a written request from the Security Trustee:

 

(i)to confirm that such Borrower is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

 

(ii)if that Borrower is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Security Trustee in
reasonable detail the facts and circumstances of such default, the consequences
of such default, and any remedy period agreed or allowed by the Classification
Society.

 

14.5Modification. None of the Borrowers shall make any modification or repairs
to, or replacement of, the Ship owned by it or equipment installed on that Ship
which would or is reasonably likely to materially alter the structure, type or
performance characteristics of that Ship or materially reduce its value.

 

56

 

  

14.6Removal of parts. None of the Borrowers shall remove any material part of
the Ship owned by it, or any item of equipment installed on, that Ship unless
the part or item so removed is forthwith replaced by a suitable part or item
which is in the same condition as or better condition than the part or item
removed, is free from any Security Interest or any right in favor of any person
other than the Security Trustee and becomes on installation on that Ship, the
property of that Borrower and subject to the security constituted by the
Mortgage, provided that a Borrower may install and remove equipment owned by a
third party if the equipment can be removed without any risk of damage to the
Ship owned by it.

 

14.7Surveys. Each Borrower, at its sole expense, shall submit the Ship owned by
it regularly to all periodical or other surveys which may be required for
classification purposes and, if so required by the Security Trustee, provide the
Security Trustee, at that Borrower’s sole expense, with copies of all survey
reports.

 

14.8Inspection. Unless an Event of Default has occurred and is continuing, not
more than once per year (and not more than three times between the Effective
Date and the Maturity Date) each Borrower shall permit the Security Trustee (by
surveyors or other persons appointed by it for that purpose at the cost of the
Borrowers) to board the Ship owned by it at all reasonable times to inspect its
condition or to satisfy themselves about proposed or executed repairs and shall
afford all proper facilities for such inspections. The Security Trustee shall
use reasonable efforts to ensure that the operation of that Ship is not
adversely affected as a result of such inspections.

 

14.9Prevention of and release from arrest. Each Borrower shall promptly
discharge or contest in good faith with appropriate proceedings:

 

(a)all liabilities which give or may give rise to maritime or possessory liens
on or claims enforceable against the Ship owned by it, the Earnings or the
Insurances;

 

(b)all taxes, dues and other amounts charged in respect of the Ship owned by it,
the Earnings or the Insurances; and

 

(c)all other accounts payable whatsoever in respect of the Ship owned by it, the
Earnings or the Insurances,

 

and, forthwith (and in no event more than 30 days) upon receiving notice of the
arrest of the Ship owned by it, or of its detention in exercise or purported
exercise of any lien or claim, that Borrower shall procure its release by
providing bail or otherwise as the circumstances may require.

 

14.10Compliance with laws etc. Each Borrower shall:

 

(a)comply, or procure compliance with, all laws or regulations:

 

(i)relating to its business generally; or

 

(ii)relating to the ownership, employment, operation and management of the Ship
owned by it,

 

including but not limited to the ISM Code, the ISPS Code, all Environmental Laws
and all Sanctions;

 

57

 

  

(b)without prejudice to the generality of paragraph (a) above, not employ the
Ship owned by it nor allow its employment in any manner contrary to any laws or
regulations, including but not limited to the ISM Code, the ISPS Code, all
Environmental Laws and all Sanctions; and

 

(c)in the event of hostilities in any part of the world (whether war is declared
or not), not cause or permit the Ship owned by it to enter or trade to any zone
which is declared a war zone by any government or by that Ship’s war risks
insurers unless the prior written consent of the Security Trustee has been given
and that Borrower has (at its expense) effected any special, additional or
modified insurance cover which the Security Trustee may require.

 

14.11Provision of information. Each Borrower shall promptly provide the Security
Trustee with any information which it requests regarding:

 

(a)the Ship owned by it, its employment, position and engagements;

 

(b)the Earnings and payments and amounts due to that Ship’s master and crew;

 

(c)any expenses incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of that Ship and any payments made in respect
of that Ship;

 

(d)any towages and salvages; and

 

(e)that Borrower’s, the Approved Manager’s and that Ship’s compliance with the
ISM Code and the ISPS Code,

 

and, upon the Security Trustee’s request, provide copies of any current Charter
relating to that Ship and copies of that Borrower’s or the Approved Manager’s
Document of Compliance.

 

14.12Notification of certain events. Each Borrower shall immediately notify the
Security Trustee by fax or Email, confirmed forthwith by letter, of:

 

(a)any casualty which is or is likely to be or to become a Major Casualty;

 

(b)any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;

 

(c)any requirement or condition made by any insurer or classification society or
by any competent authority which is not immediately complied with;

 

(d)any arrest or detention of the Ship owned by it, any exercise or purported
exercise of any Security Interest on that Ship or the Earnings or any
requisition of that Ship for hire;

 

(e)any intended dry docking of the Ship owned by it;

 

(f)any Environmental Claim made against that Borrower or in connection with the
Ship owned by it, or any Environmental Incident;

 

(g)any claim for breach of the ISM Code or the ISPS Code being made against that
Borrower, the Approved Manager or otherwise in connection with the Ship owned by
it; or

 

58

 

  

(h)any other matter, event or incident, actual or threatened, the effect of
which will or could lead to the ISM Code or the ISPS Code not being complied
with;

 

and that Borrower shall keep the Security Trustee advised in writing on a
regular basis and in such detail as the Security Trustee shall require of that
Borrower’s, the Approved Manager’s or any other person’s response to any of
those events or matters.

 

14.13Restrictions on chartering, appointment of managers etc. None of the
Borrowers shall:

 

(a)let the Ship owned by it on demise charter for any period;

 

(b)enter into any time or consecutive voyage charter in respect of that Ship for
a term which exceeds, or which by virtue of any optional extensions may exceed,
12 months (except pursuant to the relevant Time Charter or the relevant Sub-Time
Charter);

 

(c)enter into any charter in relation to that Ship under which more than two (2)
months’ hire (or the equivalent) is payable in advance;

 

(d)charter that Ship otherwise than on bona fide arm’s length terms at the time
when that Ship is fixed;

 

(e)appoint a manager of that Ship other than the Approved Manager or agree to
any alteration to the terms of the Approved Management Agreement;

 

(f)de-activate or lay up that Ship;

 

(g)change the Classification Society;

 

(h)put that Ship into the possession of any person for the purpose of work being
done upon it in an amount exceeding or likely to exceed $1,500,000 (or the
equivalent in any other currency) without the prior written consent of the
Security Trustee, unless that person has first given to the Security Trustee and
in terms satisfactory to it a written undertaking not to exercise any Security
Interest on that Ship or the Earnings for the cost of such work or for any other
reason; or

 

(i)enter into any Charter or other contract of employment for that Ship to carry
any nuclear material or nuclear waste.

 

14.14Copies of Charters; charter assignment. Provided that all approvals
necessary under Clause 14.13 have been previously obtained, each Borrower shall:

 

(a)furnish promptly to the Agent a true and complete copy of any Charter for the
Ship owned by it, all other documents related thereto and a true and complete
copy of each material amendment or other modification thereof; and

 

(b)in respect of any such Charter, execute and deliver to the Agent an
assignment of charter in Agreed Form and use reasonable commercial efforts to
cause the charterer to execute and deliver to the Security Trustee a consent and
acknowledgement to such assignment of charter in the form required thereby.

 

59

 

  

14.15Notice of Mortgage. Each Borrower shall keep the Mortgage registered
against the Ship owned by it as a valid first priority mortgage, carry on board
that Ship a certified copy of the Mortgage and place and maintain in a
conspicuous place in the navigation room and the Master’s cabin of that Ship a
framed printed notice stating that such Ship is mortgaged by that Borrower to
the Security Trustee.

 

14.16Sharing of Earnings. None of the Borrowers shall enter into any agreement
or arrangement for the sharing of any Earnings other than the relevant Charters.

 

14.17ISPS Code. Each Borrower shall comply with the ISPS Code and in particular,
without limitation, shall:

 

(a)procure that the Ship owned by it and the company responsible for that Ship’s
compliance with the ISPS Code comply with the ISPS Code; and

 

(b)maintain for that Ship an ISSC; and

 

(c)notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the ISSC.

 

15COLLATERAL MAINTENANCE RATIO

 

15.1General. From the first Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, the
Borrowers undertake with each Creditor Party to comply with the following
provisions of this Clause 15 except as the Agent, with the consent of the
Majority Lenders, may approve from time to time in writing, such approval not to
be unreasonably withheld.

 

15.2Collateral Maintenance Ratio. If, at any time, the Agent notifies the
Borrowers that the aggregate Fair Market Value of the Ships plus the net
realizable value of any additional Collateral previously provided under this
Clause 15 is below:

 

(a)with respect to NORDIC ODYSSEY and NORDIC ORION, 154% of the Loan between the
Effective Date and the Drawdown Date with respect to the Advance relating to
NORDIC OSHIMA;

 

(b)with respect to the Ships in the aggregate,

 

(i)143% of the Loan between the Drawdown Date with respect to the Advance
relating to NORDIC OSHIMA and December 31, 2015; and

 

(ii)167% of the Loan thereafter; and

 

(such ratio being the “Collateral Maintenance Ratio”), then the Agent (acting
upon the instruction of the Majority Lenders) shall have the right to require
the Borrowers to comply with the requirements of Clause 15.3.

 

60

 

  

15.3Provision of additional security; prepayment. If the Agent serves a notice
on the Borrowers under Clause 15.2, the Borrowers shall prepay such part (at
least) of the Loan as will eliminate the shortfall on or before the date falling
one (1) month after the date on which the Agent’s notice is served under Clause
15.2 (the “Prepayment Date”) unless at least one (1) Business Day before the
Prepayment Date it has provided, or ensured that a third party has provided,
additional Collateral which, in the opinion of the Majority Lenders, has a net
realizable value at least equal to the shortfall and which has been documented
in such terms as the Agent may, with the authorization of the Majority Lenders,
approve or require.

 

15.4Value of additional vessel security. The net realizable value of any
additional Collateral which is provided under Clause 15.3 and which consists of
a Security Interest over a vessel shall be that shown by a valuation complying
with the definition of Fair Market Value.

 

15.5Valuations binding. Any valuation under Clause 15.3 or 15.4 shall be binding
and conclusive as regards the Borrowers, as shall be any valuation which the
Majority Lenders make of any additional security which does not consist of or
include a Security Interest.

 

15.6Provision of information. The Borrowers shall promptly provide the Agent and
any Approved Broker or other expert acting under Clause 15.4 with any
information which the Agent or the Approved Broker or other expert may request
for the purposes of the valuation; and, if the Borrowers fail to provide the
information by the date specified in the request, the valuation may be made on
any basis and assumptions which the Approved Broker or the Majority Lenders (or
the expert appointed by them) consider prudent.

 

15.7Payment of valuation expenses. Without prejudice to the generality of the
Borrowers’ obligations under Clauses 21.2, 21.3 and 22.3, the Borrowers shall,
on demand, pay the Agent the amount of the fees and expenses of any Approved
Broker or other expert instructed by the Agent under this Clause 15 and all
legal and other expenses incurred by any Creditor Party in connection with any
matter arising out of this Clause 15.

 

15.8Application of prepayment. Clause 8 shall apply in relation to any
prepayment pursuant to Clause 15.3(b).

 

16INTENTIONALLY OMITTED

 

17PAYMENTS AND CALCULATIONS

 

17.1Currency and method of payments. All payments to be made by the Lenders or
by the Security Parties under a Finance Document shall be made to the Agent or
to the Security Trustee, in the case of an amount payable to it:

 

(a)by not later than 11:00 a.m. (New York City time) on the due date;

 

(b)in same day Dollar funds settled through the New York Clearing House
Interbank Payments System (or in such other Dollar funds and/or settled in such
other manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by this
Agreement);

 

(c)in the case of an amount payable by a Lender to the Agent or by another
Security Party to the Agent or any Lender, to the account of the Agent at HSBC
Bank USA, New York, New York, ABA No. 021001088, SWIFT ID No. MRMDUS33, for
credit to DVB Bank SE (Account No. 000.137.278, Reference: NORDIC ODYSSEY –
NORDIC ORION – NORDIC OSHIMA), or to such other account with such other bank as
the Agent may from time to time notify to the Borrowers, the other Security
Parties and the other Creditor Parties; and

 

61

 

  

(d)in the case of an amount payable to the Security Trustee, to such account as
it may from time to time notify to the Borrowers and the other Creditor Parties.

 

17.2Payment on non-Business Day. If any payment by a Security Party under a
Finance Document would otherwise fall due on a day which is not a Business Day:

 

(a)the due date shall be extended to the next succeeding Business Day; or

 

(b)if the next succeeding Business Day falls in the next calendar month, the due
date shall be brought forward to the immediately preceding Business Day;

 

and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.

 

17.3Basis for calculation of periodic payments. All interest and commitment fee
and any other payments under any Finance Document which are of an annual or
periodic nature shall accrue from day to day and shall be calculated on the
basis of the actual number of days elapsed and a 360 day year.

 

17.4Distribution of payments to Creditor Parties. Subject to Clauses 17.5, 17.6
and 17.7:

 

(a)any amount received by the Agent under a Finance Document for distribution or
remittance to a Lender or the Security Trustee shall be made available by the
Agent to that Lender or, as the case may be, the Security Trustee by payment,
with funds having the same value as the funds received, to such account as the
Lender or the Security Trustee may have notified to the Agent not less than five
(5) Business Days previously; and

 

(b)amounts to be applied in satisfying amounts of a particular category which
are due to the Lenders generally shall be distributed by the Agent to each
Lender pro rata to the amount in that category which is due to it.

 

17.5Permitted deductions by Agent. Notwithstanding any other provision of this
Agreement or any other Finance Document, the Agent may, before making an amount
available to a Lender, deduct and withhold from that amount any sum which is
then due and payable to the Agent from that Lender under any Finance Document or
any sum which the Agent is then entitled under any Finance Document to require
that Lender to pay on demand.

 

17.6Agent only obliged to pay when monies received. Notwithstanding any other
provision of this Agreement or any other Finance Document, the Agent shall not
be obliged to make available to the Borrowers or any Lender any sum which the
Agent is expecting to receive for remittance or distribution to the Borrowers or
that Lender until the Agent has satisfied itself that it has received that sum.

 

17.7Refund to Agent of monies not received. If and to the extent that the Agent
makes available a sum to the Borrowers or a Lender, without first having
received that sum, the Borrowers or (as the case may be) the Lender concerned
shall, on demand:

 

62

 

  

(a)refund the sum in full to the Agent; and

 

(b)pay to the Agent the amount (as certified by the Agent) which will indemnify
the Agent against any funding or other loss, liability or expense incurred by
the Agent as a result of making the sum available before receiving it.

 

17.8Agent may assume receipt. Clause 17.7 shall not affect any claim which the
Agent has under the law of restitution, and applies irrespective of whether the
Agent had any form of notice that it had not received the sum which it made
available.

 

17.9Creditor Party accounts. Each Creditor Party shall maintain accounts showing
the amounts owing to it by the Borrowers and each other Security Party under the
Finance Documents and all payments in respect of those amounts made by the
Borrowers and any other Security Party.

 

17.10Agent’s memorandum account. The Agent shall maintain a memorandum account
showing the amounts advanced by the Lenders and all other sums owing to the
Agent, the Security Trustee and each Lender from the Borrowers and each other
Security Party under the Finance Documents and all payments in respect of those
amounts made by the Borrowers and any other Security Party.

 

17.11Accounts prima facie evidence. If any accounts maintained under Clauses
17.9 and 17.10 show an amount to be owing by the Borrowers or any other Security
Party to a Creditor Party, those accounts shall be prima facie evidence that
that amount is owing to that Creditor Party.

 

18APPLICATION OF RECEIPTS

 

18.1Normal order of application. Except as any Finance Document may otherwise
provide, any sums which are received or recovered by any Creditor Party under or
by virtue of any Finance Document shall be applied:

 

(a)FIRST: in or towards satisfaction of any amounts then due and payable under
the Finance Documents in the following order and proportions:

 

(i)first, in or towards satisfaction pro rata of all amounts then due and
payable to the Creditor Parties under the Finance Documents other than those
amounts referred to at paragraphs (ii) and (iii) (including, but without
limitation, all amounts payable by the Borrowers under Clauses 21, 22 and 23 of
this Agreement or by the Borrowers or any other Security Party under any
corresponding or similar provision in any other Finance Document);

 

(ii)second, in or towards satisfaction pro rata of any and all amounts of
interest or default interest payable to the Creditor Parties under the Finance
Documents; and

 

(iii)third, in or towards satisfaction pro rata of the Loan;

 

63

 

  

(b)SECOND: in retention of an amount equal to any amount not then due and
payable under any Finance Document but which the Agent, by notice to the
Borrowers, the other Security Parties and the other Creditor Parties, states in
its opinion will or may become due and payable in the future and, upon those
amounts becoming due and payable, in or towards satisfaction of them in
accordance with the provisions of Clause 18.1(a), provided that the Agent shall
not retain any such amounts in excess of 180 days; and

 

(c)THIRD: provided that no Event of Default has occurred and is continuing, any
surplus shall be paid to the Borrowers or to any other person appearing to be
entitled to it.

 

18.2Variation of order of application. The Agent may, with the authorization of
the Majority Lenders, by notice to the Borrowers, the other Security Parties and
the other Creditor Parties provide for a different manner of application from
that set out in Clause 18.1 either as regards a specified sum or sums or as
regards sums in a specified category or categories.

 

18.3Notice of variation of order of application. The Agent may give notices
under Clause 18.2 from time to time; and such a notice may be stated to apply
not only to sums which may be received or recovered in the future, but also to
any sum which has been received or recovered on or after the third Business Day
before the date on which the notice is served.

 

18.4Appropriation rights overridden. This Clause 18 and any notice which the
Agent gives under Clause 18.2 shall override any right of appropriation
possessed, and any appropriation made, by the Borrowers or any other Security
Party.

 

18.5Payments in excess of Contribution.

 

(a)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, counterclaim or otherwise) in
excess of its Contribution, such Lender shall forthwith purchase from the other
Lenders such participation in their respective Contributions as shall be
necessary to share the excess payment ratably with each of them, provided that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to (b) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.

 

(b)The Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Clause 18.5 may, to the fullest extent permitted
by law, exercise all of its rights of payment (including the right of set-off)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

 

(c)Notwithstanding paragraphs (a) and (b) of this Clause 18.5, any Lender which
shall have commenced or joined (as a plaintiff) in an action or proceeding in
any court to recover sums due to it under any Finance Document and pursuant to a
judgment obtained therein or a settlement or compromise of that action or
proceeding shall have received any amount, such Lender shall not be required to
share any proportion of that amount with a Lender which has the legal right to,
but does not, join such action or proceeding or commence and diligently
prosecute a separate action or proceeding to enforce its rights in the same or
another court.

 

64

 

  

(d)Each Lender exercising or contemplating exercising any rights giving rise to
a receipt or receiving any payment of the type referred to in this Clause 18.5
or instituting legal proceedings to recover sums owing to it under this
Agreement shall, as soon as reasonably practicable thereafter, give notice
thereof to the Agent who shall give notice to the other Lenders.

 

19APPLICATION OF EARNINGS

 

19.1General. From the first Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full, each of the
Borrowers undertakes with each Creditor Party to comply or cause compliance with
the following provisions of this Clause 19 except as the Agent, with the consent
of the Majority Lenders, may approve from time to time in writing, such approval
not to be unreasonably withheld.

 

19.2Funding of Earnings Account.

 

(a)On the Effective Date, with respect to NORDIC ODYSSEY and NORDIC ORION, the
Borrowers owning those Ships shall ensure that a minimum of $1,000,0000 in the
aggregate is on deposit in and at all times retain such amount in such Earnings
Accounts, and

 

(b)On the Drawdown Date of the Advance with respect to NORDIC OSHIMA, the
Borrowers shall ensure that a minimum of $1,250,000 in the aggregate is on
deposit in the Earnings Accounts,

 

so that at all times (i) from the Effective Date to the Drawdown Date of the
Advance with respect to NORDIC OSHIMA, the balance in the Earnings Accounts in
the aggregate shall be not less than $1,000,000, (ii) from and after the
Drawdown Date of the Advance relating to NORDIC OSHIMA until the first
anniversary of such Drawdown Date, the balance in the Earnings Accounts in the
aggregate shall be not less than $1,250,000, and (iii) from and after the first
anniversary of the Drawdown Date of the Advance relating to NORDIC OSHIMA, the
balance in the Earnings Accounts in the aggregate shall be not less than
$1,500,000 (the “Minimum Balance”), provided that in the event of a sale of a
Ship, the Minimum Balance shall be reduced by $500,000 for each Ship sold.

 

19.3Payment of Earnings into Earnings Account. Each Borrower undertakes with
each Creditor Party to ensure that, subject only to the provisions of the
relevant Time Charter Assignment or the relevant Earnings Assignment, all
Earnings of the Ship owned by it are paid to the relevant Earnings Account.
Subject to Clause 19.2, and provided that no Event of Default has occurred and
is continuing, each Borrower shall be entitled to withdraw the Earnings from the
relevant Earnings Account to pay for the operation of the Ship owned by it and
to pay the repayment installments specified in Clause 8.1 and the interest
payable under Clause 5.2.

 

19.4Location of Earnings Account. The Borrowers shall promptly:

 

(a)comply, or cause the compliance, with any requirement of the Agent as to the
location or re-location of an Earnings Account, and without limiting the
foregoing, each Borrower agrees to segregate, or cause the segregation of, the
relevant Earnings Account from the banking platform on which their other
accounts are located or designated; and

 

65

 

  

(b)execute, or cause the execution of, any documents which the Agent specifies
to create or maintain in favor of the Security Trustee a Security Interest over
(and/or rights of set-off, consolidation or other rights in relation to) the
Earnings Accounts.

 

19.5Debits for expenses etc. Upon the occurrence and during the continuance of
an Event of Default, the Agent shall be entitled (but not obliged) from time to
time to debit the Earnings Accounts without prior notice in order to discharge
any amount due and payable under Clause 21 or 22 to a Creditor Party or payment
of which any Creditor Party has become entitled to demand under Clause 21 or 22.

 

19.6Borrowers’ obligations unaffected. The provisions of this Clause 19 do not
affect:

 

(a)the liability of the Borrowers to make payments of principal and interest on
the due dates; or

 

(b)any other liability or obligation of the Borrowers or any other Security
Party under any Finance Document.

 

20EVENTS OF DEFAULT

 

20.1Events of Default. An Event of Default occurs if:

 

(a)a Borrower or any other Security Party fails to pay when due any sum payable
under a Finance Document to which it is a party or, only in the case of sums
payable on demand, within five (5) Business Days after the date when first
demanded; or

 

(b)any breach occurs of any of Clauses 8.8, 9.2, 11.2(b), 11.2(e), 11.2(o) or
11.2(p); or

 

(c)any breach by a Borrower or any other Security Party occurs of any provision
of a Finance Document (other than a breach covered by paragraphs (a), (b), (d),
(e) or (n) of this Clause 20.1) which is capable of remedy, and such default
continues unremedied 20 days after written notice from the Agent requesting
action to remedy the same; or

 

(d)(subject to any applicable grace period specified in a Finance Document) any
breach by a Borrower or any other Security Party occurs of any provision of a
Finance Document (other than a breach falling within paragraphs (a), (b), (c) or
(e) of this Clause 20.1); or

 

(e)any representation, warranty or statement made or repeated by, or by an
officer or director or other authorized person of, a Borrower or any other
Security Party in a Finance Document or in a Drawdown Notice or any other notice
or document relating to a Finance Document is untrue or misleading in any
material respect when it is made or repeated; or

 

(f)an event of default, or an event or circumstance which, with the giving of
any notice, the lapse of time or both would constitute an event of default, has
occurred on the part of a Security Party (other than the Glencore Guarantors and
ST Shipping) under any contract or agreement (other than the Finance Documents)
to which such person is a party, and, in respect of any payment default, the
value of which is or exceeds $1,000,000, and such event of default has not been
cured within any applicable grace period. For the avoidance of doubt, any event
of default other than a payment default shall not be subject to the $1,000,000
threshold set forth herein; or

 

66

 

  

(g)[intentionally omitted];

 

(h)a Security Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or

 

(i)any proceeding shall be instituted by or against a Security Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property, and solely in the case of an
involuntary proceeding:

 

(i)such proceeding shall remain undismissed or unstayed for a period of 60 days;
or

 

(ii)any of the actions sought in such involuntary proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or

 

(j)more than 25% of the undertakings, assets, rights or revenues of, or shares
or other ownership interest in, a Security Party are seized, nationalized,
expropriated or compulsorily acquired by or under authority of any government;
or

 

(k)a creditor attaches or takes possession of, or a distress, execution,
sequestration or process (each an “action”) is levied or enforced upon or sued
out against, more than 25% of the undertakings, assets, rights or revenues (the
“assets”) of a Security Party in relation to a claim by such creditor which, in
the reasonable opinion of the Majority Lenders, is likely to materially and
adversely affect the ability of such Security Party to perform all or any of its
obligations under or otherwise to comply with the terms of any Finance Document
to which it is a party and such person does not procure that such action is
lifted, released or expunged within 20 Business Days of such action being (i)
instituted and (ii) notified to such Security Party; or

 

(l)any judgment or order for the payment of money individually or in the
aggregate in excess of $1,000,000 (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order) shall be
rendered against a Security Party (other than the Glencore Guarantors and ST
Shipping) and such judgment shall not have been vacated or discharged or stayed
or bonded pending appeal within 30 days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or

 

(m)a Security Party ceases or suspends or threatens to cease or suspend the
carrying on of its business, or a part of its business which, in the reasonable
opinion of the Majority Lenders, is material in the context of this Agreement,
except in the case of a sale or a proposed sale of a Ship by a Borrower; or

 

67

 

  

(n)a Ship becomes a Total Loss or suffers a Major Casualty and (i) in the case
of a Total Loss, insurance proceeds are not collected or received by the
Security Trustee from the underwriters within 150 days of the Total Loss Date;
or (ii) in the case of a Major Casualty, that Ship has not been otherwise
repaired in a reasonably timely and proper manner under the prevailing
circumstances; or

 

(o)it becomes unlawful in any Pertinent Jurisdiction or impossible:

 

(i)for any Security Party to discharge any liability under a Finance Document or
to comply with any other obligation which the Majority Lenders consider material
under a Finance Document;

 

(ii)for the Agent, the Security Trustee or the Lenders to exercise or enforce
any right under, or to enforce any Security Interest created by, a Finance
Document; or

 

(p)any consent necessary to enable a Borrower to own, operate or charter the
Ship owned by it or to enable a Borrower or any other Security Party to comply
with any material provision of a Finance Document is not granted, expires
without being renewed, is revoked or becomes liable to revocation or any
condition of such a consent is not fulfilled; or

 

(q)any material provision of a Finance Document proves to have been or becomes
invalid or unenforceable, or a Security Interest created by a Finance Document
proves to have been or becomes invalid or unenforceable or such a Security
Interest proves to have ranked after, or loses its priority to, another Security
Interest or any other third party claim or interest; or

 

(r)the security constituted by a Finance Document is in any way imperiled or in
jeopardy; or

 

(s)there occurs the cancellation or termination of any contract of employment
for the Ship of more than 12 months duration to which a Security Party is a
party, unless such contract of employment is replaced with a substitute contract
of employment with the consent of the Lenders (such consent not to be
unreasonably withheld); or

 

(t)there occurs or develops a change in the financial position, business or
prospects of a Borrower which, in the reasonable opinion of the Majority
Lenders, has a material adverse effect on such person’s ability to discharge its
liabilities under the Finance Documents as they fall due; or

 

(u)the results of any survey or inspection of a Ship pursuant to Clause 14.7 or
14.8 are deemed unsatisfactory by the Majority Lenders in their reasonable
discretion after giving due consideration to the type and age of that Ship and
whether such results materially adversely affect that Ship’s Fair Market Value
or safe operation, unless such survey or inspection is revised to the reasonable
satisfaction of the Majority Lenders within 60 days of the date that a copy of
the original inspection is delivered by the Borrowers to the Agent; or

 

(v)a Ship is off charter for a continuous period of 90 days at any time (unless
loss of hire insurance commences within such 90 day period); or

 

(w)a Change of Control shall have occurred; or

 

(x)ST Shipping is declared by the Minister of Finance of Singapore to be a
company to which Part IX of the Companies Act, Chapter 50 of Singapore applies.

 

68

 

  

20.2Actions following an Event of Default. On, or at any time after and during
the continuance of, the occurrence of an Event of Default:

 

(a)the Agent may, and if so instructed by the Majority Lenders, the Agent shall:

 

(i)serve on the Borrowers a notice stating that the Commitments and all other
obligations of each Lender to the Borrowers under this Agreement are cancelled;
and/or

 

(ii)serve on the Borrowers a notice stating that the Loan, together with accrued
interest and all other amounts accrued or owing under this Agreement, are
immediately due and payable or are due and payable on demand, provided that in
the case of an Event of Default under either of Clauses 20.1(h) or (i), the Loan
and all accrued interest and other amounts accrued or owing hereunder shall be
deemed immediately due and payable without notice or demand therefor; and/or

 

(iii)take any other action which, as a result of the Event of Default or any
notice served under paragraph (i) or (ii), the Agent and/or the Lenders are
entitled to take under any Finance Document or any applicable law; and/or

 

(b)the Security Trustee may, and if so instructed by the Agent, acting with the
authorization of the Majority Lenders, the Security Trustee shall, take any
action which, as a result of the Event of Default or any notice served under
paragraph (a) (i) or (ii), the Security Trustee, the Agent and/or the Lenders
are entitled to take under any Finance Document or any applicable law to enforce
the Security Interests created by this Agreement and any other Finance Document
in any manner available to it and in such sequence as the Security Trustee may,
in its absolute discretion, determine.

 

20.3Termination of Commitments. On the service of a notice under Clause
20.2(a)(i), the Commitments and all other obligations of each Lender to the
Borrowers under this Agreement shall be cancelled.

 

20.4Acceleration of Loan. On the service of a notice under Clause 20.2(a)(ii),
all or, as the case may be, the part of the Loan specified in the notice,
together with accrued interest and all other amounts accrued or owing from the
Borrowers or any other Security Party under this Agreement and every other
Finance Document shall become immediately due and payable or, as the case may
be, payable on demand.

 

20.5Multiple notices; action without notice. The Agent may serve notices under
Clauses 20.2(a)(i) and (ii) simultaneously or on different dates and it and/or
the Security Trustee may take any action referred to in Clause 20.2 if no such
notice is served or simultaneously with or at any time after the service of both
or either of such notices.

 

20.6Notification of Creditor Parties and Security Parties. The Agent shall send
to each Lender and the Security Trustee a copy of the text of any notice which
the Agent serves on the Borrowers under Clause 20.2. Such notice shall become
effective when it is served on the Borrowers, and no failure or delay by the
Agent to send a copy or the text of the notice to any other person shall
invalidate the notice or provide the Borrowers or any Security Party with any
form of claim or defense.

 

69

 

  

20.7Creditor Party rights unimpaired. Nothing in this Clause shall be taken to
impair or restrict the exercise of any right given to individual Lenders under a
Finance Document or the general law; and, in particular, this Clause is without
prejudice to Clause 3.1.

 

20.8Exclusion of Creditor Party liability. No Creditor Party, and no receiver or
manager appointed by the Security Trustee, shall have any liability to any
Security Party:

 

(a)for any loss caused by an exercise of rights under, or enforcement of a
Security Interest created by, a Finance Document or by any failure or delay to
exercise such a right or to enforce such a Security Interest; or

 

(b)as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realized from any asset comprised in such a
Security Interest or for any reduction (however caused) in the value of such an
asset,

 

provided that nothing in this Clause 20.8 shall exempt a Creditor Party or a
receiver or manager from liability for losses shown to have been directly and
mainly caused by the gross negligence or the willful misconduct of such Creditor
Party’s own officers and employees or ( as the case may be) such receiver’s or
manager’s own partners or employees.

 

21FEES AND EXPENSES

 

21.1Commitment, upfront and facility fees. The Borrowers shall pay to the Agent:

 

(a)on the first Drawdown Date, for the period between the Effective Date and the
first Drawdown Date, for the account of the Lenders, a commitment fee at the
rate of 1.00 percent per annum on the amount of the Advance with respect to
NORDIC ODYSSEY and NORDIC ORION, provided that no commitment fee shall be due or
payable if the Advance with respect to NORDIC ODYSSEY and NORDIC ORION is
advanced to the Borrowers within 10 Business Days of the Effective Date;

 

(b)an upfront fee of 1.25% of Advance with respect to NORDIC ODYSSEY and NORDIC
ORION, such upfront fee to be payable to the Agent for its own account, and 50%
of such upfront fee shall be paid on the Effective Date and 50% of such upfront
fee shall be paid on the first Drawdown Date, it being understood and agreed
that such upfront fee was paid on August 6, 2012;

 

(c)an upfront fee of 1.00% of the Advance with respect to NORDIC OSHIMA, such
upfront fee to be paid to the Agent for its own account on the relevant Drawdown
Date; and

 

(d)on the first Drawdown Date and on each anniversary of the first Drawdown
Date, a facility fee of $15,000 payable to the Agent for its own account, it
being understood and agreed that such facility fee has been paid for each of the
years 2012, 2013 and 2014 under the Original Loan Agreement.

 

21.2Costs of negotiation, preparation etc. The Borrowers shall pay to the Agent
on its demand the amount of all expenses incurred by the Agent or the Security
Trustee in connection with the negotiation, preparation, execution or
registration of any Finance Document or any related document or with any
transaction contemplated by a Finance Document or a related document, including,
without limitation, the reasonable fees and disbursements of a Creditor Party’s
legal counsel and any local counsel retained by them.

 

70

 

  

21.3Costs of variations, amendments, enforcement etc. The Borrowers shall pay to
the Agent, on the Agent’s demand, the amount of all expenses incurred by the
Agent or the Security Trustee, as the case may be, in connection with:

 

(a)any amendment or supplement to a Finance Document, or any proposal for such
an amendment to be made;

 

(b)any consent or waiver by the Lenders, the Majority Lenders or the Creditor
Party concerned under or in connection with a Finance Document, or any request
for such a consent or waiver;

 

(c)the valuation of any Collateral or any other matter relating to such
Collateral; or

 

(d)any step taken by the Security Trustee or a Lender with a view to the
protection, exercise or enforcement of any right or Security Interest created by
a Finance Document or for any similar purpose.

 

There shall be recoverable under paragraph (d) the full amount of all legal
expenses, whether or not such as would be allowed under rules of court or any
taxation or other procedure carried out under such rules.

 

21.4Documentary taxes. The Borrowers shall promptly pay any tax payable on or by
reference to any Finance Document, and shall, on the Agent’s demand, fully
indemnify each Creditor Party against any claims, expenses, liabilities and
losses resulting from any failure or delay by the Borrowers to pay such a tax.

 

21.5Certification of amounts. A notice which is signed by an officer of a
Creditor Party, which states that a specified amount, or aggregate amount, is
due to that Creditor Party under this Clause 21 and which indicates (without
necessarily specifying a detailed breakdown) the matters in respect of which the
amount, or aggregate amount, is due shall be prima facie evidence that the
amount, or aggregate amount, is due.

 

22INDEMNITIES

 

22.1Indemnities regarding borrowing and repayment of Loan. The Borrowers shall
fully indemnify the Agent and each Lender on the Agent’s demand and the Security
Trustee on its demand in respect of all claims, expenses, liabilities and losses
which are made or brought against or incurred by that Creditor Party, or which
that Creditor Party reasonably and with due diligence estimates that it will
incur, as a result of or in connection with:

 

(a)the Advance not being borrowed on the date specified in the Drawdown Notice
for any reason other than a default by the Lender claiming the indemnity;

 

(b)the receipt or recovery of all or any part of the Loan or an overdue sum
otherwise than on the last day of an Interest Period or other relevant period;

 

71

 

  

(c)any failure (for whatever reason) by the Borrowers or any other Security
Party to make payment of any amount due under a Finance Document on the due date
or, if so payable, on demand (after giving credit for any default interest paid
by the Borrowers on the amount concerned under Clause 7); or

 

(d)the occurrence of an Event of Default or a Potential Event of Default and/or
the acceleration of repayment of the Loan under Clause 20.

 

It is understood that the indemnities provided in this Clause 22.1 shall not
apply to any claim cost or expense which is a tax levied by a taxing authority
on the indemnified party (which taxes are subject to indemnity solely as
provided in Clause 23 below) but shall apply to any other costs associated with
any tax which is not a Non-indemnified Tax.

 

22.2Breakage costs. Without limiting its generality, Clause 22.1 covers any
claim, expense, liability or loss, including a loss of a prospective profit,
incurred by a Lender:

 

(a)in liquidating or employing deposits from third parties acquired or arranged
to fund or maintain all or any part of its Contribution and/or any overdue
amount (or an aggregate amount which includes its Contribution or any overdue
amount); and

 

(b)in terminating, or otherwise in connection with, any interest and/or currency
swap or any other transaction entered into (whether with another legal entity or
with another office or department of the Lender concerned) to hedge any exposure
arising under this Agreement or that part which the Lender concerned determines
is fairly attributable to this Agreement of the amount of the liabilities,
expenses or losses (including losses of prospective profits) incurred by it in
terminating, or otherwise in connection with, a number of transactions of which
this Agreement is one.

 

22.3Miscellaneous indemnities. The Borrowers shall fully indemnify each Creditor
Party severally on their respective demands in respect of all claims, expenses,
liabilities and losses which may be made or brought against or incurred by a
Creditor Party, in any country, as a result of or in connection with:

 

(a)any action taken, or omitted or neglected to be taken, under or in connection
with any Finance Document by the Agent, the Security Trustee or any other
Creditor Party or by any receiver appointed under a Finance Document; or

 

(b)any other Pertinent Matter,

 

other than claims, expenses, liabilities and losses which are shown to have been
directly and mainly caused by the dishonesty or willful misconduct or gross
negligence of the officers or employees of the Creditor Party concerned.

 

Without prejudice to its generality, this Clause 22.3 covers any claims,
expenses, liabilities and losses which arise, or are asserted, under or in
connection with any law relating to safety at sea, the ISM Code, the ISPS Code,
any Environmental Law or any business conducted directly or indirectly by a
Security Party with any Prohibited Person.

 

72

 

  

22.4Currency indemnity. If any sum due from the Borrowers or any other Security
Party to a Creditor Party under a Finance Document or under any order or
judgment relating to a Finance Document has to be converted from the currency in
which the Finance Document provided for the sum to be paid (the “Contractual
Currency”) into another currency (the “Payment Currency”) for the purpose of:

 

(a)making or lodging any claim or proof against the Borrowers or any other
Security Party, whether in its liquidation, any arrangement involving it or
otherwise; or

 

(b)obtaining an order or judgment from any court or other tribunal; or

 

(c)enforcing any such order or judgment,

 

the Borrowers shall indemnify the Creditor Party concerned against the loss
arising when the amount of the payment actually received by that Creditor Party
is converted at the available rate of exchange into the Contractual Currency.

 

In this Clause 22.4, the “available rate of exchange” means the rate at which
the Creditor Party concerned is able at the opening of business (London time) on
the Business Day after it receives the sum concerned to purchase the Contractual
Currency with the Payment Currency.

 

This Clause 22.4 creates a separate liability of the Borrowers which is distinct
from its other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.

 

22.5Intentionally omitted.

 

22.6Certification of amounts. A notice which is signed by an officer of a
Creditor Party, which states that a specified amount, or aggregate amount, is
due to that Creditor Party under this Clause 22 and which indicates (without
necessarily specifying a detailed breakdown) the matters in respect of which the
amount, or aggregate amount, is due shall be prima facie evidence that the
amount, or aggregate amount, is due.

 

22.7Sums deemed due to a Lender. For the purposes of this Clause 22, a sum
payable by the Borrowers to the Agent or the Security Trustee for distribution
to a Lender shall be treated as a sum due to that Lender.

 

23NO SET-OFF OR TAX DEDUCTION; tax indemnity

 

23.1No deductions. All amounts due from a Security Party under a Finance
Document shall be paid:

 

(a)without any form of set-off, cross-claim or condition; and

 

(b)free and clear of any tax deduction except a tax deduction which such
Security Party is required by law to make.

 

23.2Grossing-up for taxes. If a Security Party is required by law to make a tax
deduction from any payment:

 

(a)such Security Party shall notify the Agent as soon as it becomes aware of the
requirement;

 

73

 

  

(b)such Security Party shall pay the tax deducted to the appropriate taxation
authority promptly, and in any event before any fine or penalty arises; and

 

(c)except if the deduction is for collection or payment of a Non-indemnified Tax
of a Creditor Party, the amount due in respect of the payment shall be increased
by the amount necessary to ensure that each Creditor Party receives and retains
(free from any liability relating to the tax deduction) a net amount which,
after the tax deduction, is equal to the full amount which it would otherwise
have received.

 

23.3Evidence of payment of taxes. Within one (1) month after making any tax
deduction, the relevant Security Party shall deliver to the Agent documentary
evidence satisfactory to the Agent that the tax had been paid to the appropriate
taxation authority.

 

23.4Tax credits. A Creditor Party which receives for its own account a repayment
or credit in respect of tax on account of which the Borrowers have made an
increased payment under Clause 23.2 shall pay to the Borrowers a sum equal to
the proportion of the repayment or credit which that Creditor Party allocates to
the amount due from the Borrowers in respect of which the Borrowers made the
increased payment, provided that:

 

(a)the Creditor Party shall not be obliged to allocate to this transaction any
part of a tax repayment or credit which is referable to a class or number of
transactions;

 

(b)nothing in this Clause 23.4 shall oblige a Creditor Party to arrange its tax
affairs in any particular manner, to claim any type of relief, credit, allowance
or deduction instead of, or in priority to, another or to make any such claim
within any particular time;

 

(c)nothing in this Clause 23.4 shall oblige a Creditor Party to make a payment
which would leave it in a worse position than it would have been in if the
Borrowers had not been required to make a tax deduction from a payment; and

 

(d)any allocation or determination made by a Creditor Party under or in
connection with this Clause 23.4 shall be conclusive and binding on the
Borrowers and the other Creditor Parties.

 

23.5Indemnity for taxes. The Borrowers hereby indemnify and agree to hold each
Creditor Party harmless from and against all taxes other than Non-indemnified
Taxes levied on such Creditor Party (including, without limitation, taxes
imposed on any amounts payable under this Clause 23.5) paid or payable by such
person, whether or not such taxes or other taxes were correctly or legally
asserted. Such indemnification shall be paid within 10 days from the date on
which such Creditor Party makes written demand therefore specifying in
reasonable detail the nature and amount of such taxes or other taxes.

 

23.6Exclusion from indemnity and gross-up for taxes. The Borrowers shall not be
required to indemnify any Creditor Party for a tax pursuant to Clause 23.5, or
to pay any additional amounts to any Creditor Party pursuant to Clause 23.2, to
the extent that the tax is collected by withholding on payments (a
“Withholding”) and is levied by a Pertinent Jurisdiction of the payer and:

 

74

 

  

(a)the person claiming such indemnity or additional amounts was not an original
party to this agreement and under applicable law (after taking into account
relevant treaties and assuming that such person has provided all forms it may
legally and truthfully provide) on the date such person became a party to this
Agreement a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such Withholding does not exceed
the Withholding that would have been applicable if such payment had been made to
the person from whom such person acquired its rights under the Agreement and
this exclusion shall not apply to the extent that such Withholding exceeds the
amount of Withholding that would have been required under the law in effect on
the date such person became a party to this Agreement; or

 

(b)the person claiming such indemnity or additional amounts is a Lender who has
changed its Lending Office and under applicable law (after taking into account
relevant treaties and assuming that such Lender has provided all forms it may
legally and truthfully provide) on the date such Lender changed its Lending
Office a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such Withholding does not exceed
the Withholding that would have been applicable to such payment if such Lender
had not changed its Lending Office and this exclusion shall not apply to the
extent that the Withholding exceeds the amount of Withholding that would have
been required under the law in effect on the date such Lender changed its
Lending Office; or

 

(c)in the case of a Lender, to the extent that Withholding would not have been
required on such payment if such Lender has complied with its obligations to
deliver certain tax form pursuant to Section 23.7 below.

 

23.7Delivery of tax forms.

 

(a)Upon the reasonable request of the Borrowers, each Lender or transferee that
is organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) shall deliver to the Agent and the Borrowers two properly
completed and duly executed copies of either IRS Form W-8BEN, W-8BEN-E, W-8ECI
or W-8IMY or, upon request of the Borrowers or the Agent, any subsequent
versions thereof or successors thereto, in each case claiming such reduced rate
(which may be zero) of U.S. Federal withholding tax under Sections 1441 and 1442
of the Code with respect to payments of interest hereunder as such Non-U.S.
Lender may properly claim. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code, such Non-U.S. Lender shall, when so requested by the
Borrowers provide to the Agent and the Borrowers in addition to the Form W-8BEN
or W-8BEN-E required under Section 23.7(a) a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrowers and is not a controlled foreign corporation related to
the Borrowers (within the meaning of Section 864(d)(4) of the Code), and such
Non-U.S. Lender agrees that it shall promptly notify the Agent in the event any
representation in such certificate is no longer accurate.

 

75

 

  

(b)In the event that Withholding taxes may be imposed under the laws of any
Pertinent Jurisdiction (other than the United States or any political
subdivision or taxing jurisdiction thereof or therein) in respect of payments on
the Loan or other amounts due under this Agreement and if certain documentation
provided by a Lender could reduce or eliminate such Withholding taxes under the
laws of such Pertinent Jurisdiction or any treaty to which the Pertinent
Jurisdiction is a party, then, upon written request by the Borrowers, a Lender
that is entitled to an exemption from, or reduction in the amount of, such
Withholding tax shall deliver to the Borrowers (with a copy to the Agent), at
the time or times prescribed by applicable law or promptly after receipt of
Borrowers’ request, whichever is later, such properly completed and executed
documentation requested by the Borrowers, if any, as will permit such payments
to be made without withholding or at a reduced rate of withholding; provided
that such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or delivery would not materially prejudice the legal or commercial
position of such Lender. Notwithstanding the foregoing, nothing in Clause 23.7
shall require a Lender to disclose any confidential information (including,
without limitation, its tax returns or its calculations).

 

(c)Each Lender shall deliver such forms as provided in this Clause 23.7 within
20 days after receipt of a written request therefor from the Agent or Borrowers.

 

(d)Notwithstanding any other provision of this Clause 23.7, a Lender shall not
be required to deliver any form pursuant to this Clause 23.7 that such Lender is
not legally entitled to deliver.

 

23.8FATCA information.

 

(a)Subject to paragraph (c) below, each Relevant Party confirms to each other
Relevant Party that it is a FATCA Exempt Party on the date hereof (or in the
case of a Transferee Lender, on the date of its applicable Transfer Certificate,
and except as otherwise indicated therein) and thereafter within ten (10)
Business Days of a reasonable request by another Relevant Party shall:

 

(i)confirm to that other party whether it is a FATCA Exempt Party or is not a
FATCA Exempt Party; and

 

(ii)supply to the requesting party (with a copy to all other Relevant Parties)
such other form or forms (including IRS Form W-8 or Form W-9 or any successor or
substitute form, as applicable) and any other documentation and other
information relating to its status under FATCA (including its applicable
“passthru percentage” or other information required under FATCA or other
official guidance including intergovernmental agreements) as the requesting
party reasonably requests for the purpose of determining whether any payment to
such party may be subject to any FATCA Deduction.

 

(d)If a Relevant Party confirms to any other Relevant Party that it is a FATCA
Exempt Party or provides an IRS Form W-8 or W-9 to showing that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not, or has ceased to
be a FATCA Exempt Party, that party shall so notify all other Relevant Parties
reasonably promptly.

 

(e)Nothing in this Clause 23.8 shall obligate any Relevant Party to do anything
which would or, in its reasonable opinion, might constitute a breach of any law
or regulation, any policy of that party, any fiduciary duty or any duty of
confidentiality, or to disclose any confidential information (including, without
limitation, its tax returns and calculations); provided that nothing in this
paragraph shall excuse any Relevant Party from providing a true complete and
correct IRS Form W-8 or W-9 (or any successor or substitute form where
applicable). Any information provided on such IRS Form W-8 or W-9 (or any
successor or substitute forms) shall not be treated as confidential information
of such party for purposes of this paragraph.

 

76

 

  

(f)If a Relevant Party fails to confirm its status or to supply forms,
documentation or other information requested in accordance the provisions of
this agreement or the provided information is insufficient under FATCA, then:

 

(i)such party shall be treated as if it were a FATCA Non-Exempt Party; and

 

(ii)if that party failed to confirm its applicable passthru percentage then such
party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

 

until (in each case) such time as the party in question provides sufficient
confirmation, forms, documentation or other information to establish the
relevant facts.

 

23.9FATCA withholding.

 

(a)A Relevant Party making a payment to any FATCA Non-Exempt Party shall make
such FATCA Deduction as it determines is required by law and shall render
payment to the IRS within the time allowed and in the amount required by FATCA.

 

(b)If a FATCA Deduction is required to be made by any Relevant Party to a FATCA
Non-Exempt Party, the amount of the payment due from such Relevant Party shall
be reduced by the amount of the FATCA Deduction reasonably determined to be
required by such Relevant Party.

 

(c)Each Relevant Party shall promptly upon becoming aware that a FATCA Deduction
is required with respect to any payment owed to it (or that there is any change
in the rate or basis of a FATCA Deduction) notify each other Relevant Party
accordingly.

 

(d)Within thirty days of making either a FATCA Deduction or any payment required
in connection with that FATCA Deduction, the party making such FATCA Deduction
shall deliver to the Agent for delivery to the party on account of whom the
FATCA Deduction was made evidence reasonably satisfactory to that party that the
FATCA Deduction has been made or (as applicable) any appropriate payment paid to
the IRS.

 

(e)A Relevant Party who becomes aware that it must make a FATCA Deduction in
respect of a payment to another Relevant Party (or that there is any change in
the rate or basis of such FATCA Deduction) shall notify that party and the
Agent.

 

(f)The Agent shall promptly upon becoming aware that it must make a FATCA
Deduction in respect of a payment to a Lender which relates to a payment by a
Borrower Party (or that there is any change in the rate or the basis of such a
FATCA Deduction) notify the Borrower and the relevant Lender.

 

77

 

  

(g)If a FATCA Deduction is made as a result of any creditor Party failing to be
a FATCA Exempt Party, such party shall indemnify each other Creditor Party
against any loss, cost or expense to it resulting from such FATCA Deduction.

 

23.10FATCA mitigation. Notwithstanding any other provision of this agreement, if
a FACTC deduction is or will be required to be made by any party under Clause
23.10 in respect of a payment to any FATCA Non-Exempt Lender, the FATCA
Non-Exempt Lender may either:

 

(a)transfer its entire interest in the Loan to a U.S. branch or Affiliate, or

 

(b)nominate one or more transferee lenders who upon becoming a Lender would be a
FATCA Exempt Party, by notice in writing to the Agent and the Borrower
specifying the terms of the proposed transfer, and upon the approval and consent
of the Agent and the Borrower, cause such transferee lender(s) to purchase all
of the FATCA Non-Exempt Lender’s interest in the Loan.

 

24ILLEGALITY, ETC

 

24.1Illegality. If it becomes unlawful in any applicable jurisdiction for a
Lender (the “Notifying Lender”) to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Advance:

 

(a)the Notifying Lender shall promptly notify the Agent upon becoming aware of
that event;

 

(b)upon the Agent notifying the Borrowers and the other Creditor Parties, the
Commitment of the Notifying Lender will be immediately cancelled; and

 

(c)the Borrowers shall repay the Notifying Lender’s participation in the Advance
on the last day of the Interest Period for the Advance occurring after the Agent
has notified the Borrowers or, if earlier, the date specified by the Notifying
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

 

24.2Mitigation. If circumstances arise which would result in a notification
under Clause 24.1 then, without in any way limiting the obligations of the
Borrowers under Clause 24.1, the Notifying Lender shall use reasonable
commercial efforts to transfer its obligations, liabilities and rights under
this Agreement and the Finance Documents to another office or financial
institution not affected by the circumstances but the Notifying Lender shall not
be under any obligation to take any such action if, in its opinion, to do would
or might:

 

(a)have an adverse effect on its business, operations or financial condition; or

 

(b)involve it in any activity which is unlawful or prohibited or any activity
that is contrary to, or inconsistent with, any regulation; or

 

(c)involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.

 

25INCREASED COSTS

 

25.1Increased costs. This Clause 25 applies if a Lender (the “Notifying Lender”)
notifies the Agent that the Notifying Lender considers that as a result of:

 

78

 

  

(a)the introduction or alteration after the date of this Agreement of a law or
an alteration after the date of this Agreement in the manner in which a law is
interpreted or applied (disregarding any effect which relates to the application
to payments under this Agreement of a Non-Indemnified tax); or

 

(b)complying with any regulation (including any which relates to capital
adequacy or liquidity controls or which affects the manner in which the
Notifying Lender allocates capital resources to its obligations under this
Agreement) which is introduced, or altered, or the interpretation or application
of which is altered, after the date of this Agreement,

 

the Notifying Lender (or a parent company of it) has incurred or will incur an
“increased cost”.

 

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted.

 

25.2Meaning of “increased costs”. In this Clause 25, “increased costs” means, in
relation to a Notifying Lender:

 

(a)an additional or increased cost incurred as a result of, or in connection
with, the Notifying Lender having entered into, or being a party to, this
Agreement or having taken an assignment of rights under this Agreement, of
funding or maintaining its Commitment or Contribution or performing its
obligations under this Agreement, or of having outstanding all or any part of
its Contribution or other unpaid sums;

 

(b)a reduction in the amount of any payment to the Notifying Lender under this
Agreement or in the effective return which such a payment represents to the
Notifying Lender or on its capital;

 

(c)an additional or increased cost of funding all or maintaining all or any of
the advances comprised in a class of advances formed by or including the
Notifying Lender’s Contribution or (as the case may require) the proportion of
that cost attributable to the Contribution; or

 

(d)a liability to make a payment, or a return foregone, which is calculated by
reference to any amounts received or receivable by the Notifying Lender under
this Agreement;

 

(e)but not an item attributable to a change in the rate of tax on the overall
net income of the Notifying Lender (or a parent company of it) or an item
covered by the indemnity for tax in Clause 23 or an item arising directly out of
the implementation or application of or compliance with Basel III or any other
law or regulation which implements Basel III (whether such implementation,
application or compliance is by a government, regulator, Creditor Party or any
of its affiliates).

 

For the purposes of this Clause 25.2 the Notifying Lender may in good faith
allocate or spread costs and/or losses among its assets and liabilities (or any
class of its assets and liabilities) on such basis as it considers appropriate.

 

79

 

  

25.3Notification to Borrowers of claim for increased costs. The Agent shall
promptly notify the Borrowers and the other Security Parties of the notice which
the Agent received from the Notifying Lender under Clause 25.1.

 

25.4Payment of increased costs. The Borrowers shall pay to the Agent, on the
Agent’s demand, for the account of the Notifying Lender the amounts which the
Agent from time to time notifies the Borrowers that the Notifying Lender has
specified to be necessary to compensate the Notifying Lender for the increased
cost.

 

25.5Notice of prepayment. If the Borrowers are not willing to continue to
compensate the Notifying Lender for the increased cost under Clause 25.4, the
Borrowers may give the Agent not less than 14 days’ notice of its intention to
prepay the Notifying Lender’s Contribution at the end of an Interest Period.

 

25.6Prepayment; termination of Commitment. A notice under Clause 25.5 shall be
irrevocable; the Agent shall promptly notify the Notifying Lender of the
Borrowers’ notice of intended prepayment; and:

 

(a)on the date on which the Agent serves that notice, the Commitment of the
Notifying Lender shall be cancelled; and

 

(b)on the date specified in its notice of intended prepayment, the Borrowers
shall prepay (without premium or penalty but subject to any applicable
prepayment fee under Clause 8.9(c)) the Notifying Lender’s Contribution,
together with accrued interest thereon at the applicable rate plus the Margin.

 

25.7Application of prepayment. Clause 8 shall apply in relation to the
prepayment.

 

26SET-OFF

 

26.1Application of credit balances. Upon the occurrence and during the
continuance of an Event of Default, each Creditor Party may, with notice to the
Borrowers:

 

(a)apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of either Borrower at any office in any
country of that Creditor Party in or towards satisfaction of any sum then due
from the Borrowers to that Creditor Party under any of the Finance Documents;
and

 

(b)for that purpose:

 

(i)break, or alter the maturity of, all or any part of a deposit of either
Borrower;

 

(ii)convert or translate all or any part of a deposit or other credit balance
into Dollars; and

 

(iii)enter into any other transaction or make any entry with regard to the
credit balance which the Creditor Party concerned considers appropriate.

 

26.2Existing rights unaffected. No Creditor Party shall be obliged to exercise
any of its rights under Clause 26.1; and those rights shall be without prejudice
and in addition to any right of set-off, combination of accounts, charge, lien
or other right or remedy to which a Creditor Party is entitled (whether under
the general law or any document).

 

80

 

  

26.3Sums deemed due to a Lender. For the purposes of this Clause 26, a sum
payable by the Borrowers to the Agent or the Security Trustee for distribution
to, or for the account of, a Lender shall be treated as a sum due to that
Lender; and each Lender’s proportion of a sum so payable for distribution to, or
for the account of, the Lenders shall be treated as a sum due to such Lender.

 

26.4No Security Interest. This Clause 26 gives the Creditor Parties a
contractual right of set-off only, and does not create any Security Interest
over any credit balance of either Borrower.

 

27TRANSFERS AND CHANGES IN LENDING OFFICES

 

27.1Transfer by Borrowers. The Borrowers may not, without the consent of the
Agent, given on the instructions of all the Lenders, transfer any of its rights,
liabilities or obligations under any Finance Document.

 

27.2Transfer by a Lender. Subject to Clause 27.4, a Lender (the “Transferor
Lender”) may at any time, with the consent of the Borrowers, cause:

 

(a)its rights in respect of all or part of its Contribution; or

 

(b)its obligations in respect of all or part of its Commitment; or

 

(c)a combination of (a) and (b),

 

to be (in the case of its rights) transferred to, or (in the case of its
obligations) assumed by, another bank or financial institution or trust, fund or
other entity (a “Transferee Lender”) which (i) is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets or the securitization or similar
transaction of that Transferor Lender’s Contribution or Commitment and (ii) is
not an Affiliate of the Borrowers, by delivering to the Agent a completed
certificate in the form set out in Schedule 5 with any modifications approved or
required by the Agent (a “Transfer Certificate”) executed by the Transferor
Lender and the Transferee Lender.

 

Notwithstanding the foregoing, any rights and obligations of the Transferor
Lender in its capacity as Agent or Security Trustee shall be determined in
accordance with Clause 31.

 

27.3Transfer Certificate, delivery and notification. As soon as reasonably
practicable after a Transfer Certificate is delivered to the Agent, it shall
(unless it has reason to believe that the Transfer Certificate may be
defective):

 

(a)sign the Transfer Certificate on behalf of itself, the Borrowers, the other
Security Parties, the Security Trustee and each of the other Lenders;

 

(b)on behalf of the Transferee Lender, send to the Borrowers and each other
Security Party letters or faxes notifying them of the Transfer Certificate and
attaching a copy of it;

 

(c)send to the Transferee Lender copies of the letters or faxes sent under
paragraph (b), but the Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Transferor Lender and the Transferee Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations to the transfer
to that Transferee Lender.

 

81

 



 

27.4Effective Date of Transfer Certificate. A Transfer Certificate becomes
effective on the date, if any, specified in the Transfer Certificate as its
effective date, provided that it is signed by the Agent under Clause 27.3 on or
before that date.

 

27.5No transfer without Transfer Certificate. Except as provided in Clause
27.17, no assignment or transfer of any right or obligation of a Lender under
any Finance Document is binding on, or effective in relation to, the Borrowers,
any other Security Party, the Agent or the Security Trustee unless it is
effected, evidenced or perfected by a Transfer Certificate.

 

27.6Lender re-organization; waiver of Transfer Certificate. If a Lender enters
into any merger, de-merger or other reorganization as a result of which all its
rights or obligations vest in a successor, the Agent may, if it sees fit, by
notice to the successor and the Borrowers and the Security Trustee waive the
need for the execution and delivery of a Transfer Certificate and, upon service
of the Agent’s notice, the successor shall become a Lender with the same
Commitment and Contribution as were held by the predecessor Lender.

 

27.7Effect of Transfer Certificate. The effect of a Transfer Certificate is as
follows:

 

(a)to the extent specified in the Transfer Certificate, all rights and interests
(present, future or contingent) which the Transferor Lender has under or by
virtue of the Finance Documents are assigned to the Transferee Lender
absolutely, free of any defects in the Transferor Lender’s title and of any
rights or equities which the Borrowers or any other Security Party had against
the Transferor Lender;

 

(b)the Transferor Lender’s Commitment is discharged to the extent specified in
the Transfer Certificate;

 

(c)the Transferee Lender becomes a Lender with the Contribution previously held
by the Transferor Lender and a Commitment of an amount specified in the Transfer
Certificate;

 

(d)the Transferee Lender becomes bound by all the provisions of the Finance
Documents which are applicable to the Lenders generally, including those about
pro-rata sharing and the exclusion of liability on the part of, and the
indemnification of, the Agent and the Security Trustee and, to the extent that
the Transferee Lender becomes bound by those provisions (other than those
relating to exclusion of liability), the Transferor Lender ceases to be bound by
them;

 

(e)any part of the Loan which the Transferee Lender advances after the Transfer
Certificate’s effective date ranks in point of priority and security in the same
way as it would have ranked had it been advanced by the transferor, assuming
that any defects in the transferor’s title and any rights or equities of the
Borrowers or any other Security Party against the Transferor Lender had not
existed;

 

82

 

  

(f)the Transferee Lender becomes entitled to all the rights under the Finance
Documents which are applicable to the Lenders generally, including but not
limited to those relating to the Majority Lenders and those under Clause 5.7 and
Clause 21, and to the extent that the Transferee Lender becomes entitled to such
rights, the Transferor Lender ceases to be entitled to them; and

 

(g)in respect of any breach of a warranty, undertaking, condition or other
provision of a Finance Document or any misrepresentation made in or in
connection with a Finance Document, the Transferee Lender shall be entitled to
recover damages by reference to the loss incurred by it as a result of the
breach or misrepresentation, irrespective of whether the original Lender would
have incurred a loss of that kind or amount.

 

The rights and equities of the Borrowers or any other Security Party referred to
above include, but are not limited to, any right of set off and any other kind
of cross-claim.

 

27.8Maintenance of register of Lenders. During the Security Period the Agent
shall maintain a register in which it shall record the name, Commitment,
Contribution and administrative details (including the lending office) from time
to time of each Lender holding a Transfer Certificate and the effective date (in
accordance with Clause 27.4) of the Transfer Certificate; and the Agent shall
make the register available for inspection by any Lender, the Security Trustee
and the Borrowers during normal banking hours, subject to receiving at least
three (3) Business Days’ prior notice.

 

27.9Reliance on register of Lenders. The entries on that register shall, in the
absence of manifest error, be conclusive in determining the identities of the
Lenders and the amounts of their Commitments and Contributions and the effective
dates of Transfer Certificates and may be relied upon by the Agent and the other
parties to the Finance Documents for all purposes relating to the Finance
Documents.

 

27.10Authorization of Agent to sign Transfer Certificates. The Borrowers, the
Security Trustee and each Lender irrevocably authorizes the Agent to sign
Transfer Certificates on its behalf.

 

27.11Registration fee. In respect of any Transfer Certificate, the Agent shall
be entitled to recover a registration fee of $5,000 from the Transferor Lender
or (at the Agent’s option) the Transferee Lender.

 

27.12Sub-participation; subrogation assignment. A Lender may sub-participate all
or any part of its rights and/or obligations under or in connection with the
Finance Documents without the consent of, or any notice to, the Borrowers, any
other Security Party, the Agent or the Security Trustee; and the Lenders may
assign, in any manner and terms agreed by the Majority Lenders, the Agent and
the Security Trustee, all or any part of those rights to an insurer or surety
who has become subrogated to them.

 

27.13Disclosure of information. Each of the Borrowers irrevocably authorizes
each Creditor Party to give, divulge and reveal from time to time information
and details relating to their accounts, the Ship, the Finance Documents, the
Loan or the Commitments to:

 

(a)any private, public or internationally recognized authorities that are
entitled to and have requested to obtain such information;

 

83

 

  

(b)the Creditor Parties’ respective head offices, branches and affiliates and
professional advisors;

 

(c)any other parties to the Finance Documents;

 

(d)a rating agency or their professional advisors;

 

(e)any person with whom such Creditor Party proposes to enter (or considers
entering) into contractual relations in relation to the Loan and/or its
Commitment or Contribution; and

 

(f)any other person regarding the funding, re-financing, transfer, assignment,
sale, sub-participation or operational arrangement or other transaction in
relation to the Loan, its Contribution or its Commitment, including without
limitation, for purposes in connection with a securitization or any enforcement,
preservation, assignment, transfer, sale or sub-participation of any of such
Creditor Parties’ rights and obligations;

 

provided that such Creditor Party has taken commercially reasonable efforts to
ensure that any person to whom such Creditor Party passes any information in
accordance with the terms of this Clause 27.13 undertakes to maintain the
confidentiality of such information so as to protect any material non-public
information of the Security Parties.

 

27.14Change of lending office. A Lender may change its lending office by giving
notice to the Agent and the change shall become effective on the later of:

 

(a)the date on which the Agent receives the notice; and

 

(b)the date, if any, specified in the notice as the date on which the change
will come into effect.

 

27.15Notification. On receiving such a notice, the Agent shall notify the
Borrowers and the Security Trustee; and, until the Agent receives such a notice,
it shall be entitled to assume that a Lender is acting through the lending
office of which the Agent last had notice.

 

27.16Replacement of Reference Bank. If any Reference Bank ceases to be a Lender
or is unable on a continuing basis to supply quotations for the purposes of
Clauses 5.7 to 5.12 then, unless the Borrowers, the Agent and the Majority
Lenders otherwise agree, the Agent, acting on the instructions of the Majority
Lenders, and after consulting the Borrowers, shall appoint another bank (whether
or not a Lender) to be a replacement Reference Bank; and, when that appointment
comes into effect, the first-mentioned Reference Bank’s appointment shall cease
to be effective.

 

27.17Security over Lenders’ rights. In addition to the other rights provided to
Lenders under this Clause 27, each Lender may without consulting with or
obtaining consent from the Borrowers or any other Security Party, at any time
charge, assign or otherwise create a Security Interest in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

 

84

 

  

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities;

 

except that no such charge, assignment or Security Interest shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by the Borrowers or any other Security Party
or grant to any person any more extensive rights than those required to be made
or granted to the relevant Lender under the Finance Documents.

 

28VARIATIONS AND WAIVERS

 

28.1Variations, waivers etc. by Majority Lenders. Subject to Clause 28.2, a
document shall be effective to vary, waive, suspend or limit any provision of a
Finance Document, or any Creditor Party’s rights or remedies under such a
provision or the general law, only if the document is signed, or specifically
agreed to by fax, by the Borrowers, by the Agent on behalf of the Majority
Lenders, by the Agent and the Security Trustee in their own rights, and, if the
document relates to a Finance Document to which a Security Party is party, by
that Security Party.

 

28.2Variations, waivers etc. requiring agreement of all Lenders. As regards the
following, Clause 28.1 applies as if the words “by the Agent on behalf of the
Majority Lenders” were replaced by the words “by or on behalf of every Lender”:

 

(a)a reduction in the Margin;

 

(b)a postponement to the date for, or a reduction in the amount of, any payment
of principal, interest, fees or other sum payable under this Agreement or the
Note;

 

(c)an increase in any Lender’s Commitment;

 

(d)a change to the definition of “Majority Lenders”;

 

(e)a change to Clause 3 or this Clause 28;

 

(f)any release of, or material variation to, a Security Interest, guarantee,
indemnity or subordination arrangement set out in a Finance Document; and

 

(g)any other change or matter as regards which this Agreement or another Finance
Document expressly provides that each Lender’s consent is required.

 

28.3Variations, waivers etc. relating to the Servicing Banks. An amendment or
waiver that relates to the rights or obligations of the Agent or the Security
Trustee under Clause 31 may not be effected without the consent of the Agent or
the Security Trustee.

 

85

 

  

28.4Exclusion of other or implied variations. Except for a document which
satisfies the requirements of Clauses 28.1, 28.2 or 28.3, no document, and no
act, course of conduct, failure or neglect to act, delay or acquiescence on the
part of the Creditor Parties or any of them (or any person acting on behalf of
any of them) shall result in the Creditor Parties or any of them (or any person
acting on behalf of any of them) being taken to have varied, waived, suspended
or limited, or being precluded (permanently or temporarily) from enforcing,
relying on or exercising:

 

(a)a provision of this Agreement or another Finance Document; or

 

(b)an Event of Default; or

 

(c)a breach by the Borrowers or another Security Party of an obligation under a
Finance Document or the general law; or

 

(d)any right or remedy conferred by any Finance Document or by the general law,

 

and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.

 

29NOTICES

 

29.1General. Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by letter, electronic mail
(“Email”) or fax and references in the Finance Documents to written notices,
notices in writing and notices signed by particular persons shall be construed
accordingly.

 

29.2Addresses for communications. A notice by letter, Email or fax shall be
sent:

 

(a) to the Borrowers: [Name of Borrower]     Par la Ville Place     14 Par la
Ville Road     Hamilton HM08     Bermuda           Attention: Ms. Deborah Davis
    Facsimile: +441 292 1373     Email: ddavis@consolidated.bm           With a
copy to:           Phoenix Bulk Carriers (US) LLC as agents     109 Long Wharf  
  Newport, Rhode Island 02840           Attention: Mr. Tony Laura     Facsimile:
+401-846-1520     Email: tlaurahome@aol.com

 

86

 

  

(b) to a Lender: At the address below its name in Schedule 1 or (as the     case
may require) in the relevant Transfer Certificate.       (c) to the Agent: DVB
Bank SE           Platz der Republik 6     60325 Frankfurt am Main     Germany  
        Attention: Loan Administration Manager     Facsimile: +49 69 97 50 4444
          With a copy to:           DVB Bank SE     c/o DVB Transport (US) LLC  
  609 Fifth Avenue, 5th Floor     New York, New York 10017          
Attention:  Mr. Neil McLaughlin           Facsimile: +212-858-2676     Email:
neil.mclaughlin@dvbbank.com       (d) to the Security Trustee: DVB Bank SE      
    Platz der Republik 6     60325 Frankfurt am Main     Germany          
Attention: Loan Administration Manager     Facsimile: +49 69 97 50 4444        
  With a copy to:           DVB Bank SE     c/o DVB Transport (US) LLC     609
Fifth Avenue, 5th Floor     New York, New York 10017           Attention:  Mr.
Neil McLaughlin           Facsimile: +212-858-2676     Email:
neil.mclaughlin@dvbbank.com

 

or to such other address as the relevant party may notify the Agent or, if the
relevant party is the Agent or the Security Trustee, the Borrowers, the Lenders
and the Security Parties.

 

87

 

  

29.3Effective date of notices. Subject to Clauses 29.4 and 29.5:

 

(a)a notice which is delivered personally or posted shall be deemed to be
served, and shall take effect, at the time when it is delivered;

 

(b)a notice which is sent by Email shall be deemed to be served, and shall take
effect, at the time when it is actually received in readable form; and

 

(c)a notice which is sent by fax shall be deemed to be served, and shall take
effect, two (2) hours after its transmission is completed.

 

29.4Service outside business hours. However, if under Clause 29.3 a notice would
be deemed to be served:

 

(a)on a day which is not a business day in the place of receipt; or

 

(b)on such a business day, but after 5:00 p.m. local time,

 

the notice shall (subject to Clause 29.5) be deemed to be served, and shall take
effect, at 9:00 a.m. on the next day which is such a business day.

 

29.5Illegible notices. Clauses 29.3 and 29.4 do not apply if the recipient of a
notice notifies the sender within one (1) hour after the time at which the
notice would otherwise be deemed to be served that the notice has been received
in a form which is illegible in a material respect.

 

29.6Valid notices. A notice under or in connection with a Finance Document shall
not be invalid by reason that its contents or the manner of serving it do not
comply with the requirements of this Agreement or, where appropriate, any other
Finance Document under which it is served if:

 

(a)the failure to serve it in accordance with the requirements of this Agreement
or other Finance Document, as the case may be, has not caused any party to
suffer any significant loss or prejudice; or

 

(b)in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

 

29.7Electronic communication between the Agent and a Lender. Any communication
to be made between the Agent and a Lender under or in connection with the
Finance Documents may be made by Email or other electronic means, if the Agent
and the relevant Lender:

 

(a)agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

(b)notify each other in writing of their Email address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

(c)notify each other of any change to their respective Email addresses or any
other such information supplied to them.

 

88

 

  

Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and, in the case of any
electronic communication made by a Lender to the Agent, only if it is addressed
in such a manner as the Agent shall specify for this purpose.

 

29.8English language. Any notice under or in connection with a Finance Document
shall be in English.

 

29.9Meaning of “notice”. In this Clause 29, “notice” includes any demand,
consent, authorization, approval, instruction, waiver or other communication.

 

30SUPPLEMENTAL

 

30.1Rights cumulative, non-exclusive. The rights and remedies which the Finance
Documents give to each Creditor Party are:

 

(a)cumulative;

 

(b)may be exercised as often as appears expedient; and

 

(c)shall not, unless a Finance Document explicitly and specifically states so,
be taken to exclude or limit any right or remedy conferred by any law.

 

30.2Severability of provisions. If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

 

30.3Counterparts. A Finance Document may be executed in any number of
counterparts.

 

30.4Binding Effect. This Agreement shall become effective on the Effective Date
and thereafter shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.

 

31THE SERVICING BANKS

 

31.1Appointment and Granting.

 

(a)The Agent. Each of the Lenders appoints and authorizes (with a right of
revocation) the Agent to act as its agent hereunder and under any of the other
Finance Documents with such powers as are specifically delegated to the Agent by
the terms of this Agreement and of any of the other Finance Documents, together
with such other powers as are reasonably incidental thereto.

 

(b)The Security Trustee.

 

(i)Authorization of Security Trustee. Each of the Lenders and the Agent appoints
and authorizes (with a right of revocation) the Security Trustee to act as
security trustee hereunder and under the other Finance Documents (other than the
Notes) with such powers as are specifically delegated to the Security Trustee by
the terms of this Agreement and such other Finance Documents, together with such
other powers as are reasonably incidental thereto.

 

89

 

  

(ii)Granting Clause. To secure the payment of all sums of money from time to
time owing to the Lenders under the Finance Documents, and the performance of
the covenants of the Borrowers and any other Security Party herein and therein
contained, and in consideration of the premises and of the covenants herein
contained and of the extensions of credit by the Lenders, the Security Trustee
does hereby declare that it will hold as such trustee in trust for the benefit
of the Lenders and the Agent, from and after the execution and delivery thereof,
all of its right, title and interest as mortgagee in, to and under the Mortgages
and its right, title and interest as assignee and secured party under the other
Finance Documents (the right, title and interest of the Security Trustee in and
to the property, rights and privileges described above, from and after the
execution and delivery thereof, and all property hereafter specifically
subjected to the Security Interest of the indenture created hereby and by the
Finance Documents by any amendment hereto or thereto are herein collectively
called the “Estate”); TO HAVE AND TO HOLD the Estate unto the Security Trustee
and its successors and assigns forever, BUT IN TRUST, NEVERTHELESS, for the
equal and proportionate benefit and security of the Lenders, the Agent and their
respective successors and assigns without any priority of any one over any
other, UPON THE CONDITION that, unless and until an Event of Default under this
Agreement shall have occurred and be continuing, the relevant Borrower shall be
permitted, to the exclusion of the Security Trustee, to possess and use the
Ships. IT IS HEREBY COVENANTED, DECLARED AND AGREED that all property subject or
to become subject hereto is to be held, subject to the further covenants,
conditions, uses and trusts hereinafter set forth, and each Security Party, for
itself and its respective successors and assigns, hereby covenants and agrees to
and with the Security Trustee and its successors in said trust, for the equal
and proportionate benefit and security of the Lenders and the Agent as
hereinafter set forth.

 

(iii)Acceptance of Trusts. The Security Trustee hereby accepts the trusts
imposed upon it as Security Trustee by this Agreement, and the Security Trustee
covenants and agrees to perform the same as herein expressed and agrees to
receive and disburse all monies constituting part of the Estate in accordance
with the terms hereof.

 

31.2Scope of Duties. Neither the Agent nor the Security Trustee (which terms as
used in this sentence and in Clause 31.5 hereof shall include reference to their
respective affiliates and their own respective and their respective affiliates’
officers, directors, employees, agents and attorneys-in-fact):

 

(a)shall have any duties or responsibilities except those expressly set forth in
this Agreement and in any of the Finance Documents, and shall not by reason of
this Agreement or any of the Finance Documents be (except, with respect to the
Security Trustee, as specifically stated to the contrary in this Agreement) a
trustee for a Lender;

 

90

 

  

(b)shall be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the
Finance Documents, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any of the
other Finance Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Finance
Documents or any other document referred to or provided for herein or therein or
for any failure by a Security Party or any other person to perform any of its
obligations hereunder or thereunder or for the location, condition or value of
any property covered by any Security Interest under any of the Finance Documents
or for the creation, perfection or priority of any such Security Interest;

 

(c)shall be required to initiate or conduct any litigation or collection
proceedings hereunder or under any of the Finance Documents unless expressly
instructed to do so in writing by the Majority Lenders; or

 

(d)shall be responsible for any action taken or omitted to be taken by it
hereunder or under any of the Finance Documents or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct. Each of the Security Trustee and the Agent may employ agents and
attorneys-in-fact and neither the Security Trustee nor the Agent shall be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith, but shall be responsible for the
gross negligence or willful misconduct of such agents or attorneys-in-fact. Each
of the Security Trustee and the Agent may deem and treat the payee of a Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof shall have been filed with the Agent.

 

31.3Reliance. Each of the Security Trustee and the Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telex, telefacsimile, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper person or persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Security Trustee or
the Agent, as the case may be. As to any matters not expressly provided for by
this Agreement or any of the other Finance Documents, each of the Security
Trustee and the Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
signed by the Majority Lenders, and such instructions and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

 

31.4Knowledge. Neither the Security Trustee nor the Agent shall be deemed to
have knowledge or notice of the occurrence of a Potential Event of Default or
Event of Default (other than, in the case of the Agent, the non-payment of
principal of or interest on the Loan or actual knowledge thereof) unless each of
the Security Trustee and the Agent has received notice from a Lender or the
Borrowers specifying such Potential Event of Default or Event of Default and
stating that such notice is a “Notice of Default”. If the Agent receives such a
notice of the occurrence of such Potential Event of Default or Event of Default,
the Agent shall give prompt notice thereof to the Security Trustee and the
Lenders (and shall give each Lender prompt notice of each such non-payment).
Subject to Clause 31.8 hereof, the Security Trustee and the Agent shall take
such action with respect to such Potential Event of Default or Event of Default
or other event as shall be directed by the Majority Lenders, except that, unless
and until the Security Trustee and the Agent shall have received such
directions, each of the Security Trustee and the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Event of Default or Event of Default or other event as it
shall deem advisable in the best interest of the Lenders.

 

91

 



 

31.5Security Trustee and Agent as Lenders. Each of the Security Trustee and the
Agent (and any successor acting as Security Trustee or Agent, as the case may
be) in its individual capacity as a Lender hereunder shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not acting as the Security Trustee or the Agent, as the case may be, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include each of the Security Trustee and the Agent in their respective
individual capacities. Each of the Security Trustee and the Agent (and any
successor acting as Security Trustee and Agent, as the case may be) and their
respective affiliates may (without having to account therefor to a Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrowers and any of its subsidiaries or
affiliates as if it were not acting as the Security Trustee or the Agent, as the
case may be, and each of the Security Trustee and the Agent and their respective
affiliates may accept fees and other consideration from the Borrowers for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

 

31.6Indemnification of Security Trustee and Agent. The Lenders severally agree,
ratably in accordance with the aggregate principal amount of each Lender’s
Contribution in the Loan, to indemnify each of the Agent and the Security
Trustee (to the extent not reimbursed under other provisions of this Agreement,
but without limiting the obligations of the Borrowers under said other
provisions) for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Security Trustee or the Agent in any way relating to or arising out
of this Agreement or any of the other Finance Documents or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby (including, without limitation, the costs and expenses which
the Borrowers are to pay hereunder, but excluding, unless an Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of their respective agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, except that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the party
to be indemnified.

 

31.7Reliance on Security Trustee or Agent. Each Lender agrees that it has,
independently and without reliance on the Security Trustee, the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers and decision to enter
into this Agreement and that it will, independently and without reliance upon
the Security Trustee, the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or any of the Finance Documents. None of the Security Trustee or the Agent shall
be required to keep itself informed as to the performance or observance by the
Borrowers of this Agreement or any of the Finance Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Security Trustee or the Agent hereunder, neither the Security Trustee nor
the Agent shall have any duty or responsibility to provide a Lender with any
credit or other information concerning the affairs, financial condition or
business of either Borrower or any subsidiaries or affiliates thereof which may
come into the possession of the Security Trustee, the Agent or any of their
respective affiliates.

 

92

 

  

31.8Actions by Security Trustee and Agent. Except for action expressly required
of the Security Trustee or the Agent hereunder and under the other Finance
Documents, each of the Security Trustee and the Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Clause 31.6 against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

 

31.9Resignation and Removal. Subject to the appointment and acceptance of a
successor Security Trustee or Agent (as the case may be) as provided below, each
of the Security Trustee and the Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers, and the Security Trustee or the Agent
may be removed at any time with or without cause by the Majority Lenders by
giving notice thereof to the Agent, the Security Trustee, the Lenders and the
Borrowers. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Security Trustee or Agent, as the case may be.
If no successor Security Trustee or Agent, as the case may be, shall have been
so appointed by the Lenders or, if appointed, shall not have accepted such
appointment within 30 days after the retiring Security Trustee’s or Agent’s, as
the case may be, giving of notice of resignation or the Majority Lenders’
removal of the retiring Security Trustee or Agent, as the case may be, then the
retiring Security Trustee or Agent, as the case may be, may, on behalf of the
Lenders, appoint a successor Security Trustee or Agent. Upon the acceptance of
any appointment as Security Trustee or Agent hereunder by a successor Security
Trustee or Agent, such successor Security Trustee or Agent, as the case may be,
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Security Trustee or Agent, as the case may
be, and the retiring Security Trustee or Agent shall be discharged from its
duties and obligations hereunder. After any retiring Security Trustee or Agent’s
resignation or removal hereunder as Security Trustee or Agent, as the case may
be, the provisions of this Clause 31 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Security Trustee or the Agent, as the case may be.

 

31.10Release of Collateral. Without the prior written consent of the Majority
Lenders, neither the Security Trustee nor the Agent will consent to any
modification, supplement or waiver under any of the Finance Documents nor
without the prior written consent of all of the Lenders release any Collateral
or otherwise terminate any Security Interest under the Finance Documents, except
that no such consent is required, and each of the Security Trustee and the Agent
is authorized, to release any Security Interest covering property if the Secured
Liabilities have been paid and performed in full or which is the subject of a
disposition of property permitted hereunder or to which the Lenders have
consented.

 

32LAW AND JURISDICTION

 

32.1Governing law. THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS (EXCEPT AS
OTHERWISE PROVIDED IN A FINANCE DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES.

 

93

 



 

32.2Consent to Jurisdiction.

 

(a)Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Agreement or any of the other Finance Documents to which
such Security Party is a party or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State Court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(b)Nothing in this Clause 32.2 shall affect the right of a Creditor Party to
bring any action or proceeding against a Security Party or its property in the
courts of any other jurisdictions where such action or proceeding may be heard.

 

(c)Each of the Borrowers hereby irrevocably and unconditionally waives to the
fullest extent it may legally and effectively do so:

 

(i)any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Finance Document to which it is a party in any New York State or
Federal court and the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court; and

 

(ii)any immunity from suit, the jurisdiction of any court in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Finance Document or from any legal process with respect to itself or its
property (including without limitation attachment prior to judgment, attachment
in aid of execution of judgment, set-off, execution of a judgment or any other
legal process), and to the extent that in any such jurisdiction there may be
attributed to such person such an immunity (whether or not claimed), such person
hereby irrevocably agrees not to claim such immunity.

 

(d)Each of the Borrowers hereby agrees to appoint Leicht & Rein Tax Associates,
Ltd., with offices currently located at 570 Seventh Avenue, New York, NY 10018
as its designated agent for service of process for any action or proceeding
arising out of or relating to this Agreement or any other Finance Document. Each
of the Borrowers also irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to its
address specified in Clause 29.2. Each of the Borrowers also agrees that service
of process may be made on it by any other method of service provided for under
the applicable laws in effect in the State of New York.

 

94

 

  

32.3Creditor Party rights unaffected. Nothing in this Clause 32 shall exclude or
limit any right which any Creditor Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

32.4Meaning of “proceedings”. In this Clause 32, “proceedings” means proceedings
of any kind, including an application for a provisional or protective measure.

 

33WAIVER OF JURY TRIAL

 

33.1WAIVER. EACH OF THE BORROWERS AND THE CREDITOR PARTIES MUTUALLY AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

34PATRIOT ACT notice

 

34.1PATRIOT Act Notice. Each of the Agent and the Lenders hereby notifies the
Borrowers that pursuant to the requirements of the Patriot Act and the policies
and practices of the Agent and each Lender, the Agent and each of the Lenders is
required to obtain, verify and record certain information and documentation that
identifies each of the Security Parties which information includes the name and
address of each such person and such other information that will allow the Agent
and each of the Lenders to identify each such person in accordance with the
PATRIOT Act.

 

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]

 

95

 



 

EXECUTION PAGE

 

WHEREFORE, the parties hereto have caused this Amended and Restated Loan
Agreement to be executed as of the date first above written.

 



BULK NORDIC ODYSSEY LTD.,   DVB BANK SE, as Lender, Agent and Security Trustee
as Borrower               By: \s\ Deborah Davis   By: \s\ Jane Freeberg Sarma
Name: Deborah Davis   Name: Jane Freeberg Sarma Title: Director   Title:
Attorney-in-Fact       BULK NORDIC ORION LTD.,     as Borrower             By:
\s\ Deborah Davis     Name: Deborah Davis     Title: Director           BULK
NORDIC OSHIMA LTD.,     as Borrower             By: \s\ Deborah Davis     Name:
Deborah Davis     Title: Director    



  

96

 



 

SCHEDULE 1

 

LENDERS AND COMMITMENTS



 

Lender   Lending Office   Commitment

DVB BANK SE

 

Address for Notices:

 

Platz der Republic 6

60325 Frankfurt am Main

Germany

 

Attention: Loan Administration Manager

Facsimile: +49 69 97 50 4444

 

with a copy to:

 

DVB Bank SE

c/o DVB Transport (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017

 

Attention: Neil McLaughlin

 

Facsimile: +212-858-2676

Email: neil.mclaughlin@dvbbank.com

 

Platz der Republic 6

60325 Frankfurt am Main

Germany

  $62, 500,000

 

97

 

  

SCHEDULE 2

intentionally omitted

 

98

 

  

SCHEDULE 3

DRAWDOWN NOTICE

 

To:DVB Bank SE, as Agent

Platz der Republic 6

60325 Frankfurt am Main

Germany

 

Attention: Loans Administration Manager

 

Cc:DVB Bank SE

c/o DVB Transport (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017

 

Attention: Neil McLaughlin

Facsimile: +212-858-2676

 

[l], 2014

 

DRAWDOWN NOTICE

 

1.We refer to the amended and restated loan agreement dated as of [l], 2014 (the
“Loan Agreement”) among ourselves, as Borrowers, the Lenders referred to
therein, and yourselves as Agent and as Security Trustee in connection with a
facility of up to US$62,500,000. Terms defined in the Loan Agreement have their
defined meanings when used in this Drawdown Notice.

 

2.We request to borrow as follows:

 

(a)Amount: US$[22,500,000];

 

(b)Drawdown Date: [l], 2014;

 

(c)Duration of the first Interest Period shall be 3 months; and

 

(d)Payment instructions:

 

[l]

 

3.We represent and warrant that:

 

(a)no Event of Default or Potential Event of Default has occurred or would
result from the borrowing of the Advance;

 

(b)the representations and warranties in Clause 10 and those of the Borrowers or
any other Security Party which are set out in the other Finance Documents are
true and not misleading as of the date of this Drawdown Notice and will be true
and not misleading as of the Drawdown Date, in each case with reference to the
circumstances then existing;

 

99

 

  

(c)there has been no material change in the consolidated financial condition,
operations or business prospects of the Borrowers or any of the Guarantors since
the date on which the Borrowers and/or the Guarantors provided information
concerning those topics to the Agent and/or any Lender;

 

(d)Neither of the Borrowers, the Guarantors or any of their respective
subsidiaries or Affiliates has launched any other facilities or debt
transactions into the international capital markets either publicly or privately
that could have a negative or adverse effect on the loan facility contemplated
by this Agreement; and

 

(e)if the Collateral Maintenance Ratio were applied immediately following the
making of the Advance, the Borrowers would not be required to provide additional
Collateral or prepay part of the Loan under Clause 15.

 

4.This notice cannot be revoked without the prior consent of the Majority
Lenders.

 

5.We authorize you to deduct the outstanding fees and expenses referred to in
Clause 21 from the amount of the Loan.

  



 



Name

Title

for and on behalf of

BULK NORDIC ODYSSEY LTD.

 



 

Name

Title

for and on behalf of

BULK NORDIC ORION LTD.

 



 

Name

Title

for and on behalf of

BULK NORDIC OSHIMA LTD.

 

100

 

  

SCHEDULE 4

CONDITION PRECEDENT DOCUMENTS

 

PART A

 

The following are the documents referred to in Clause 9.1(a)(i):

 

1.A duly executed original of this Agreement and the DVB Loan Administration
form attached as Schedule 8.

 

2.A copy of each Time Charter (and all addenda and supplements thereto), other
than those delivered in connection with a prior Advance, in form and substance
acceptable to the Agent and certified as of a date reasonably near the date of
the relevant Drawdown Notice by a director, an officer, an authorized person or
an attorney-in-fact of the relevant Borrower as being a true and correct copy
thereof.

 

3.A copy of each Sub-Time Charter (and all addenda and supplements thereto),
other than those delivered in connection with a prior Advance, in form and
substance acceptable to the Agent and certified as of a date reasonably near the
date of the relevant Drawdown Notice by a director, an officer, an authorized
person or an attorney-in-fact of the relevant Borrower as being a true and
correct copy thereof.

 

4.Copies of certificates dated as of a date reasonably near the date of the
relevant Drawdown Notice, certifying that each of the Security Parties is duly
incorporated or formed and in good standing under the laws of its respective
jurisdiction of incorporation or formation.

 

5.Copies of the constitutional documents and each amendment thereto, other than
those delivered in connection with a prior Advance, of each of the Security
Parties, certified as of a date reasonably near the date of the relevant
Drawdown Notice by a director, an officer, an authorized person or an
attorney-in-fact of such person as being a true and correct copy thereof.

 

6.Copies of the resolutions of the directors (or equivalent governing body)
and,where applicable, the shareholders (or equivalent equity holders), of each
of the Security Parties authorizing the execution of each of the Finance
Documents to which that person is a party and, in the case of each Borrower,
authorizing a director, an officer, an authorized person or an attorney-in-fact
of such Borrower to give the Drawdown Notice and other notices required under
the Finance Documents, in each case certified as of a date reasonably near the
date of the relevant Drawdown Notice by a director, an officer, an authorized
person or an attorney-in-fact of such person as being a true and correct copy
thereof,

 

7.An incumbency certificate in respect of the officers and directors (or
equivalent), other than those delivered in connection with a prior Advance, of
each of the Security Parties and signature samples of any signatories to any
Finance Document.

 

8.The original or a certified copy of any power of attorney under which any
Finance Document is executed on behalf of a Security Party.

 

101

 

  

9.Copies of all consents which any of the Security Parties requires to enter
into, or make any payment under, any Finance Document, each certified as of a
date reasonably near the date of the relevant Drawdown Notice by a director, an
officer, an authorized person or an attorney-in-fact of such party as being a
true and correct copy thereof, or certification by such director, officer,
authorized person or attorney-in-fact that no such consents are required.

 

10.Copies of any mandates or other documents required in connection with the
opening or operation of the Earnings Accounts, certified as of a date reasonably
near the date of the relevant Drawdown Notice by a director, an officer, an
authorized person or an attorney-in-fact of the relevant Borrower as being a
true and correct copy thereof, if not delivered in connection with a prior
Advance.

 

11.Documentary evidence that the capital structure of each of the Borrowers and
the Guarantors, is satisfactory to and in the sole discretion of the Agent, if
not delivered in connection with a prior Advance.

 

12.Documentary evidence that the agent for service of process named in Clause 32
of this Agreement has accepted its appointment if not delivered in connection
with a prior Advance.

 

13.If the Agent so requires, in respect of any of the documents referred to
above, a certified English translation prepared by a translator approved by the
Agent.

 

PART B

 

The following are the documents referred to in Clause 9.1(b):

 

1.A duly executed original of each Finance Document (and of each document
required to be delivered by each Finance Document) other than those referred to
in Part A(1) above or those executed and delivered in connection with a prior
Advance.

 

2.If the relevant Drawdown Date is more than five (5) Business Days after the
date of the relevant Drawdown Notice, a bringdown certificate of each of the
Security Parties certifying as of the relevant Drawdown Date as to the absence
of any amendments to the documents of such person referred to in paragraphs 4, 5
and 6 of Part A since the date of the relevant Drawdown Notice.

 

3.Certification by the Borrowers as of the date of the relevant Drawdown Date
for the Advance as to the matters described in Clauses 9.1(d) and (e).

 

4.Documentary evidence that:

 

(a)each Ship is definitively registered in the name of the relevant Borrower
under the law and flag of the Republic of Panama, if not delivered in connection
with a prior Advance;

 

(b)each Mortgage for a Panamanian flag Ship has been registered against the
relevant Ship as a valid first preferred ship mortgage in accordance with the
laws of the Republic of Panama, if not delivered in connection with a prior
Advance;

 

102

 

  

(c)each Mortgage Amendment has been preliminarily registered against the
relevant Ship in accordance with the laws of the Republic of Panama;

 

(d)the Security Interests intended to be created by each of the Finance
Documents have been duly perfected under applicable law, if not delivered in
connection with a prior Advance;

 

(e)each Ship is in the absolute and unencumbered ownership of the relevant
Borrower save as contemplated by the Finance Documents, if not delivered in
connection with a prior Advance;

 

(f)the relevant Ship is insured in accordance with the provisions of Clause 13
of this Agreement and all requirements therein in respect of insurances have
been complied with, if not delivered in connection with a prior Advance; and

 

(g)the relevant Ship maintains the highest class for vessels of its type with
the Classification Society free of any recommendations and qualifications (which
status shall be established by a Confirmation of Class Certificate issued by the
Classification Society and dated a date reasonably near the relevant Drawdown
Date (NB: a “Class Statement” or similar instrument shall not be acceptable for
purposes of this clause)), if not delivered in connection with a prior Advance.

 

5.Valuations of the Fair Market Value of each of the Ships, addressed to the
Agent and the Lenders, stated to be for the purposes of this Agreement and dated
not more than 14 days before the relevant Drawdown Date, which evidence an
aggregate average Fair Market Value for the Ships of not less than 143% of the
Loan.

 

6.A survey report addressed to the Agent and the Lenders, stated to be for the
purposes of this Agreement from an independent marine surveyor selected by the
Agent in respect of the physical condition of the relevant Ship, which report
shall confirm the condition of such Ship to the satisfaction of the Agent and
the Lenders, in their sole discretion, if not delivered in connection with a
prior Advance.

 

7.Documentary evidence that the relevant Borrower has sent an instruction letter
in the form of Schedule 9 hereto to the Classification Society as required under
Clause 14.4 and that the Classification Society has executed the undertaking in
the form of Schedule 10 hereto as required by Clause 14.4 if not delivered in
connection with a prior Advance.

 

8.The following documents establishing that the relevant Ship will, as from the
relevant Drawdown Date, be managed by an Approved Manager on terms acceptable to
the Agent:

 

(a)a copy of the relevant Approved Management Agreement, certified as of the
relevant Drawdown Date by a director, an officer, an authorized person or an
attorney-in-fact of the relevant Borrower as being a true and correct copy
thereof, if not delivered in connection with a prior Advance;

 

(b)a Manager’s Undertaking executed by the relevant Approved Manager in favor of
the Agent, if not delivered in connection with a prior Advance; and

 

103

 

  

(c)copies of the relevant Approved Manager’s Document of Compliance and of the
relevant Ship’s ISSC and Safety Management Certificate (together with any other
details of the applicable safety management system which the Agent requires),
certified as of the relevant Drawdown Date by a director, an officer, an
authorized person or an attorney-in-fact of the Approved Manager as being a true
and correct copy thereof, if not delivered in connection with a prior Advance.

 

9.A favorable opinion from an independent insurance consultant acceptable to the
Agent on such matters relating to the insurances for the Ships as the Agent may
require, if not delivered in connection with a prior Advnace.

 

10.Delivery of technical information in respect of the relevant Ship, in a form
acceptable to the Agent, including but not limited to (but only if available to
the Borrowers): (i) full history of class, (ii) details of statutory
certificates, (iii) summaries of inspections (flag, port state control, etc.)
and (iv) any records of planned maintenance, if not delivered in connection with
a prior Advance.

 

11.A certificate that the relevant Ship is free from Asbestos/Glass Wool and
nuclear products (to be provided by the relevant Borrower on a best efforts
basis but only if available to such Borrower), if not delivered in connection
with a prior Advance.

 

12.A copy of the approval page, a copy of the page giving the description of the
relevant Ship and a copy of the page where the relevant Ship’s LDT is described
in the stability booklet (to be provided by the relevant Borrower on a best
efforts basis but only if available to the relevant Borrower), if not delivered
in connection with a prior Advance.

 

13.Work list from the last Dry Dock completed (to be provided by the relevant
Borrower on a best efforts basis but only if available to the relevant
Borrower), if not delivered in connection with a prior Advance.

 

14.Last two Port State Control Certificates and a Port State Control history for
the last 3 years (to be provided by relevant Borrower on a best efforts basis
but only if available to the relevant Borrower), if not delivered in connection
with a prior Advance.

 

15.A copy of the Builder’s Certificate or Bill of Sale, together with the
Protocol of Delivery and Acceptance, with respect to the relevant Ship,
certified as of the relevant Drawdown Date by a director, an officer, an
authorized person or an attorney-in-fact of the relevant Borrower as being a
true and correct copy thereof, if not delivered in connection with a prior
Advance.

 

16.A favorable opinion of Watson, Farley & Williams (New York) LLP, New York
counsel for the Creditor Parties, in form, scope and substance satisfactory to
the Creditor Parties.

 

17.Favorable legal opinions from lawyers appointed by any of the Security
Parties or the Agent on such matters concerning the laws of such relevant
jurisdictions as the Agent may require (including without limitation Panama,
Bermuda, Singapore, Switzerland, Jersey and England).

 

104

 



 

SCHEDULE 5

TRANSFER CERTIFICATE

 

The Transferor and the Transferee accept exclusive responsibility for ensuring
that this Certificate and the transaction to which it relates comply with all
legal and regulatory requirements applicable to them respectively.

 

To:[Name of Agent] for itself and for and on behalf of the Borrower, the
Security Trustee and each Lender, as defined in the Amended and Restated Loan
Agreement referred to below.

 

[Date]

 

1.This Certificate relates to an Amended and Restated Loan Agreement dated as of
September [l], 2014 (as amended or supplemented, the “Loan Agreement”) among (1)
Bulk Nordic Odyssey Ltd., Bulk Nordic Orion Ltd. and Bulk Nordic Oshima Ltd.
(the “Borrowers”), (2) the banks and financial institutions named therein as
Lenders, (3) DVB Bank SE as Agent and (4) DVB Bank SE as Security Trustee for a
loan facility of up to $53,500,000.

 

2.In this Certificate, terms defined in the Loan Agreement shall, unless the
contrary intention appears, have the same meanings when used in this Certificate
and:

 

“Relevant Parties” means the Agent, the Borrowers, the Security Trustee and each
Lender;

 

“Transferor” means [full name] of [lending office];

 

“Transferee” means [full name] of [lending office].

 

3.The effective date of this Certificate is [l], provided that this Certificate
shall not come into effect unless it is signed by the Agent on or before that
date.

 

4.[The Transferor assigns to the Transferee absolutely all rights and interests
(present, future or contingent) which the Transferor has as Lender under or by
virtue of the Agreement and every other Finance Document in relation to [l]% of
its Contribution, which percentage represents $[l].

 

5.[By virtue of this Certificate and Clause 27 of the Agreement, the Transferor
is discharged [entirely from its Commitment which amounts to $[l]] [from [l]% of
its Commitment, which percentage represents $[l]] and the Transferee acquires a
Commitment of $[l].]

 

6.The Transferee undertakes with the Transferor and each of the Relevant Parties
that the Transferee will observe and perform all the obligations under the
Finance Documents which Clause 27 of the Agreement provides will become binding
on it upon this Certificate taking effect.

 

105

 

  

7.The Agent, at the request of the Transferee (which request is hereby made)
accepts, for the Agent itself and for and on behalf of every other Relevant
Party, this Certificate as a Transfer Certificate taking effect in accordance
with Clause 27 of the Agreement.

 

8.The Transferor:

 

(a)warrants to the Transferee and each Relevant Party that:

 

(i)the Transferor has full capacity to enter into this transaction and has taken
all corporate action and obtained all consents which are required in connection
with this transaction; and

 

(ii)this Certificate is valid and binding as regards the Transferor;

 

(b)warrants to the Transferee that the Transferor is absolutely entitled, free
of encumbrances, to all the rights and interests covered by the assignment in
paragraph 4; and

 

(c)undertakes with the Transferee that the Transferor will, at its own expense,
execute any documents which the Transferee reasonably requests for perfecting in
any relevant jurisdiction the Transferee’s title under this Certificate or for a
similar purpose.

 

9.The Transferee:

 

(f)confirms that it has received a copy of the Agreement and each of the other
Finance Documents;

 

(g)agrees that it will have no rights of recourse on any ground against the
Transferor, the Agent, the Security Trustee or any Lender in the event that:

 

(i)any of the Finance Documents prove to be invalid or ineffective;

 

(ii)the Borrowers or any other Security Party fails to observe or perform its
obligations, or to discharge its liabilities, under any of the Finance
Documents;

 

(iii)it proves impossible to realize any asset covered by a Security Interest
created by a Finance Document, or the proceeds of such assets are insufficient
to discharge the liabilities of the Borrowers or any other Security Party under
any of the Finance Documents;

 

(h)agrees that it will have no rights of recourse on any ground against the
Agent, the Security Trustee or any Lender in the event that this Certificate
proves to be invalid or ineffective;

 

(i)warrants to the Transferor and each Relevant Party that:

 

(i)it has full capacity to enter into this transaction and has taken all
corporate action and obtained all consents which it needs to take or obtain in
connection with this transaction; and

 

(ii)that this Certificate is valid and binding as regards the Transferee; and

 

106

 

  

(j)confirms the accuracy of the administrative details set out below regarding
the Transferee.

 

10.The Transferor and the Transferee each undertake with the Agent and the
Security Trustee severally, on demand, fully to indemnify the Agent and/or the
Security Trustee in respect of any claim, proceeding, liability or expense
(including all legal expenses) which they or either of them may incur in
connection with this Certificate or any matter arising out of it, except such as
are shown to have been mainly and directly caused by the gross negligence or
willful misconduct of the Agent’s or the Security Trustee’s own officers or
employees.

 

11.The Transferee shall repay to the Transferor on demand so much of any sum
paid by the Transferor under paragraph 10 as exceeds one-half of the amount
demanded by the Agent or the Security Trustee in respect of a claim, proceeding,
liability or expense which was not reasonably foreseeable at the date of this
Certificate; but nothing in this paragraph shall affect the liability of each of
the Transferor and the Transferee to the Agent or the Security Trustee for the
full amount demanded by it.

 

12.The Transferee confirms that, immediately following the effective date of
this Certificate, the Transferee will be a FATCA [Exempt Party] [Non-Exempt
Party].

 

[Name of Transferor]   [Name of Transferee]           By:     By:   Name:  
Name: Title:   Title: Date:   Date:

 

Agent

 

Signed for itself and for and on behalf of itself

as Agent and for every other Relevant Party

 

[Name of Agent]

 

By:     Name:   Title:   Date:  

 

107

 

  

Administrative Details of Transferee

 

Name of Transferee:

 

Lending Office:

 

Contact Person
(Loan Administration Department):

 

Telephone:

 

Fax:

 

Contact Person
(Credit Administration Department):

 

Telephone:

 

Fax:

 

Account for payments:

 

Note:This Transfer Certificate alone may not be sufficient to transfer a
proportionate share of the Transferor’s interest in the security constituted by
the Finance Documents in the Transferor’s or Transferee’s jurisdiction. It is
the responsibility of each Lender to ascertain whether any other documents are
required for this purpose.

 

108

 

  

SCHEDULE 6

intentionally omitted

 

109

 

  

SCHEDULE 7

list of approved brokers

 

Maritime Strategies International Ltd.

Arrow London

Compass Maritime

Maersk Brokers

ICAP

Howe Robinson

SSY

 

110

 

  

SCHEDULE 8

dvb loan administration form

 

To:DVB Bank SE, as Agent

Platz der Republic 6

60325 Frankfurt am Main

Germany

 

Attention: Transaction & Loan Services

 

Cc:DVB Bank SE

c/o DVB Transport (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017

 

Attention: Neil McLaughlin

Facsimile: +212-858-2676

 

Date:[l], 2014

 

Re:Providing financing to Bulk Nordic Odyssey Ltd., Bulk Nordic Orion Ltd. and
Bulk Nordic Oshima Ltd. (the “Companies” and each a “Company”) in relation to
m.v. NORDIC ODYSSEY, m.v. NORDIC ORION and m.v. NORDIC OSHIMA (the “Financing”).

 

We refer to the Financing and an amended and restated facility agreement (the
“Facility Agreement”) dated as of [l], 2014 and entered into between, inter
alia, (1) us, as borrowers, (2) the banks and financial institutions named
therein as Lenders, (3) DVB Bank SE as Agent and (4) DVB Bank SE as Security
Trustee in relation to the Financing. Terms and expressions not otherwise
defined herein shall have the same meaning as defined in the Facility Agreement.

 

We hereby appoint the following persons to act as our point of contact with
regards to any issue arising in connection with the administration to the
Facility Agreement or any other documents related to the Financing:

 

1. [name], title

2. [name], title

3. [name], title

 

No other persons other than the [Directors] [Officers] of each Company or the
persons listed above (the “Authorized Persons”) are hereby authorized to request
any information from you regarding the Facility Agreement or any other matter
related to the Financing or either Company or communicate with you in any way
regarding the forgoing in and under any circumstances.

 

For the avoidance of doubt, the following are the Directors [and Officers] of
the Companies:

 

1. [name], title

2. [name], title

3. [name], title

 

111

 

  

4. [name], title

 

This list of authorized persons may only be amended, modified or varied in
writing by an Authorized Person with copy to the other Authorized Persons. We
agree to indemnify you and hold you harmless in relation to any information you
provide to any Authorized Person. This letter shall be governed and construed in
accordance with New York law.

 

Yours sincerely,

 

BULK NORDIC ODYSSEY LTD.

 

By:       Name     Authorized Person         BULK NORDIC ORION LTD.         By:
      Name     Authorized Person         BULK NORDIC OSHIMA LTD.         By:    
  Name     Authorized Person  

 

112

 

  

SCHEDULE 9

FORM OF LETTER OF INSTRUCTION TO CLASSIFICATION SOCIETY

 

To:[l]

 

Date:[l], 2014

 

Dear Sirs:

 

Name of ship: m.v. [“NORDIC ODYSSEY”] [“NORDIC ORION”] [“NORDIC OSHIMA”] (the
“Ship”)

Flag: PANAMA

IMO Number: [l]

Name of Owner: BULK NORDIC [ODYSSEY] [ORION] [OSHIMA] LTD. (the “Owner”)

Name of mortgagee: DVB BANK SE (the “Mortgagee”)

 

We refer to the Ship, which is registered in the ownership of the Owner, and
which has been entered in and classed by [l] (the “Classification Society”).

 

The Mortgagee has agreed to provide financing to the Owner upon condition that,
among other things, the Owner issues to the Mortgagee this letter of instruction
to the Classification Society in the form presented by the Mortgagee.

 

The Owner and the Mortgagee irrevocably and unconditionally instruct and
authorise the Classification Society (notwithstanding any previous instructions
whatsoever which the Owner may have given to the Classification Society to the
contrary) as follows:

 

1to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original certificates of class and other
class records held by the Classification Society in relation to the Ship;

 

2to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Owner and the Ship at the
offices of the Classification Society and to take copies of them and, to the
extent possible, to grant the Mortgagee electronic access to such records;

 

3to notify the Mortgagee immediately by email to techcom@dvbbank.com and
neil.mclaughlin@dvbbank.com if the Classification Society:

 

(a)receives notification from the Owner or any other person that the Ship’s
classification society is to be changed;

 

(b)imposes a condition of class or issues a class recommendation in respect of
the Ship;

 

(c)becomes aware of any facts or matters which may result or have resulted in a
change, suspension, discontinuance, withdrawal or expiry of the Ship’s class
under the rules or terms and conditions of the Owner’s or the Ship’s membership
of the Classification Society;

 

113

 

  

4following receipt of a written request from the Mortgagee:

 

(a)to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

 

(b)if the Owner is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the Classification Society.

 

Notwithstanding the above instructions given for the benefit of the Mortgagee,
the Owner shall continue to be responsible to the Classification Society for the
performance and discharge of all its obligations and liabilities relating to or
arising out of or in connection with the contract it has with the Classification
Society, and nothing in this letter should be construed as imposing any
obligation or liability on the Mortgagee to the Classification Society in
respect thereof. The instructions and authorisations which are contained in this
notice shall remain in full force and effect until the Owner and the Mortgagee
together give you notice in writing revoking them.

 

The Owner undertakes to reimburse the Classification Society in full for any
costs or expenses it may incur in complying with the instructions and
authorisations referred to in this letter.

 

This letter and any non-contractual obligations arising from or connected with
it are governed by New York law.

 

...............................

For and on behalf of

BULK NORDIC [ODYSSEY] [ORION] [OSHIMA] LTD.

 

...............................

For and on behalf of

DVB BANK SE

 

114

 



 

SCHEDULE 10

FORM OF CLASSIFICATION SOCIETY LETTER OF UNDERTAKING

 

To:BULK NORDIC [ODYSSEY] [ORION] [OSHIMA] LTD.

and

DVB BANK SE

 

Dated:[l], 2014

 

Dear Sirs:

 

Name of ship: m.v. “NORDIC [ODYSSEY] [ORION] [OSHIMA]” (the “Ship”)

Flag: Panama

IMO Number: [l]

Name of Owner: BULK NORDIC [ODYSSEY] [ORION] [OSHIMA] LTD. (the “Owner”)

Name of mortgagee: DVB BANK SE (the “Mortgagee”)

 

We [l], hereby acknowledge receipt of a letter (a copy of which is attached
hereto) dated [l], 2014 sent to us by the Owner and the Mortgagee (together the
“Instructing Parties”) regarding the Ship.

 

In consideration of the agreement by the Mortgagee to approve the selection of
[l] (the receipt and adequacy of which is hereby acknowledged), we undertake to
comply with the instructions of the Instructing Parties contained in such
letter.

 

This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by New York law.

 

Yours faithfully

 

For and on behalf of

[l]

 

115

 



 

appendix a

FORM OF approved manager’s undertaking

 

116

 

  

appendix B

FORM OF compliance certificate

 

117

 



 

appendix c

FORM OF EARNINGS ACCOUNT PLEDGE

 

118

 



 

appendix d

form of EARNINGS ASSIGNMENT

 

119

 

  

appendix e

FORM OF guarantee

 

120

 

  

appendix f

FORM OF insurance assignment

 

121

 

  

appendix g

form of mortgage

 

122

 

  

appendix g-1

form of mortgage Amendment

 

123

 

  

appendix h

FORM OF note

 

124

 

  

appendix i

FORM OF shares pledge

 

125

 

  

appendix j

FORM OF time charter assignment

 

126

 

  

appendix k

FORM OF SUB-Time charter assignment

 

127

 

 

